 

EXHIBIT 10.82

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

KOLL CENTER IRVINE NUMBER TWO, L.L.C. (“LANDLORD”)

 

AND

 

EPICOR SOFTWARE CORPORATION (“TENANT”)

 

DATE OF LEASE: October 14, 2003

 

BUILDING: 18200 Von Karman,

Suites 550, 600, 1000 and 1100 (collectively “Suite 1000”)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

  

Definitions

     1

2.

  

Lease Grant

     3

3.

  

Adjustment of Commencement Date/Possession

     3

4.

  

Use

     5

5.

  

Base Rent

     5

6.

  

Security Deposit

     6

7.

  

Services to be Furnished by Landlord

     6

8.

  

Leasehold Improvements/Tenant's Property

     7

9.

  

Signage

     8

10.

  

Repairs and Alterations by Tenant

     8

11.

  

Use of Electrical Services by Tenant

     9

12.

  

Entry by Landlord

   10

13.

  

Assignment and Subletting

   10

14.

  

Mechanic's Liens

   11

15.

  

Insurance

   12

16.

  

Indemnity

   13

17.

  

Damages from Certain Causes

   14

18.

  

Casualty Damage

   14

19.

  

Condemnation

   14

20.

  

Hazardous Substances

   15

21.

  

Americans with Disabilities Act

   16

22.

  

Events of Default

   16

23.

  

Remedies

   17

24.

  

No Waiver

   19

25.

  

Peaceful Enjoyment

   19

26.

  

Substitution

   19

27.

  

Holding Over

   19

28.

  

Subordination to Mortgage/Estoppel Certificate

   19

29.

  

Notice

   20

30.

  

Landlord’s Lien

   20

31.

  

Surrender of Premises

   20

32.

  

Rights Reserved to Landlord

   21

33.

  

Event of Bankruptcy

   21

34.

  

Miscellaneous

   22

35.

  

Entire Agreement

   23

36.

  

Limitation Of Liability

   24

37.

  

Warranty Waiver

   24

38.

  

Common Areas

   24

39.

  

Parking

   24

40.

  

Waiver of Jury Trial

   24

 

EXHIBIT A-OUTLINE AND LOCATION OF PREMISES

EXHIBIT B-RULES AND REGULATIONS

EXHIBIT C-PAYMENT OF BASIC COSTS

EXHIBIT D-WORK LETTER

EXHIBIT E-ADDITIONAL PROVISIONS

EXHIBIT F-COMMENCEMENT LETTER

EXHIBIT G-JANITORIAL AND CLEANING SPECIFICATIONS

EXHIBIT H-PARKING

EXHIBIT I – FORM OF LETTER OF CREDIT

EXHIBIT J – FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

(i)



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

 

This Office Lease Agreement (the “Lease”) is made and entered into as of the
14th day of October, 2003, between KOLL CENTER IRVINE NUMBER TWO, L.L.C., a
Delaware limited liability company (“Landlord”), and EPICOR SOFTWARE
CORPORATION, a Delaware corporation (“Tenant”).

 

W I T N E S S E T H:

 

1. Definitions. The following are definitions of some of the defined terms used
in this Lease. The definition of other defined terms are found throughout this
Lease.

 

A. “Additional Rent”: shall mean Tenant’s Pro Rata Share of Basic Costs
(hereinafter defined) and any other sums (exclusive of Base Rent) that are
required to be paid to Landlord by Tenant hereunder, which sums are deemed to be
Additional Rent under this Lease. Additional Rent and Base Rent are sometimes
collectively referred to herein as “Rent.”

 

B. “Approximate Rentable Area in the Premises” shall mean the area contained
within the demising walls of the Premises and any other area designated for the
exclusive use of Tenant plus an allocation of the Tenant’s pro rata share of the
square footage of the “Common Areas” and the “Service Areas” (as defined below).
For purposes of the Lease it is agreed and stipulated by both Landlord and
Tenant that the Approximate Rentable Area in the Premises is 73,770 aggregate
square feet, i.e., approximately 10,521 square feet of Rentable Area on the
fifth (5th) floor, 21,222 square feet of Rentable Area on the sixth (6th) floor,
21,013 square feet of Rentable Area on the tenth (10th) floor, and 21,014 square
feet of Rentable Area on the eleventh (11th) floor. The aggregate usable area of
the Premises is 66,974 square feet, i.e., 9,070 square feet as to the fifth
(5th) floor, 19,339 square feet as to the sixth (6th) floor, 19,309 square feet
as to the tenth (10th) floor, and 19,256 square feet as to the eleventh (11th)
floor. The foregoing rentable and usable areas of the Premises and the
Approximate Rentable Area of the Building were determined in accordance with the
Standard Method for Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1 -
1996 as interpreted by Stevenson Systems.

 

C. The “Approximate Rentable Area in the Building” is 223,373 square feet. The
Approximate Rentable Area in the Premises and the Approximate Rentable Area in
the Building as set forth herein may be revised at Landlord’s election if
Landlord’s architect determines such estimate to be inaccurate in any material
degree after examination of the final drawings of the Premises and the Building.

 

D. “Base Rent”: Base Rent will be paid according to the following schedule,
subject to the provisions of Section 5. hereof. For the purposes of this Section
1.D.

 

MONTHS

--------------------------------------------------------------------------------

  

ANNUAL

BASE RENT

--------------------------------------------------------------------------------

   MONTHLY
INSTALLMENTS
OF BASE RENT


--------------------------------------------------------------------------------

   MONTHLY
BASE
RENT/RSF


--------------------------------------------------------------------------------

1 – 3

   $ 0.00    $ 0.00    $ 0.00

4 – 12

   $ 1,400,892.30    $ 155,654.70    $ 2.11

13 – 24

   $ 1,912,118.40    $ 159,343.20    $ 2.16

25 – 36

   $ 1,956,380.40    $ 163,031.70    $ 2.21

37 – 48

   $ 2,000,642.40    $ 166,720.20    $ 2.26

49 – 60

   $ 2,044,904.40    $ 170,408.70    $ 2.31

61 – 72

   $ 2,089,166.40    $ 174,097.20    $ 2.36

73 – 84

   $ 2,133,428.40    $ 177,785.70    $ 2.41

85 – 87

   $ 544,422.60    $ 181,474.20    $ 2.46

 

One monthly installment of Base Rent shall be paid by Tenant to Landlord
contemporaneously with Tenant’s execution hereof.

 

E. “Base Year” shall mean calendar year 2004.

 

F. “Basic Costs” shall mean all direct and indirect costs and expenses incurred
in connection with the Building as more fully defined in Exhibit C attached
hereto.

 

G. “Broker” shall mean Transwestern Commercial Services representing Landlord
and Real Estate & Logistics Technology, Inc. representing Tenant.

 



--------------------------------------------------------------------------------

H. “Building” shall mean the office building at 18200 Von Karman Avenue, City of
Irvine, County of Orange, State of California, which is part of the project
currently known as Irvine Center Towers.

 

I. “Building Manager” shall mean Transwestern Commercial Services or such other
company as Landlord shall designate from time to time.

 

J. “Building Standard”, shall mean the type, brand, quality and/or quantity of
materials Landlord designates from time-to-time to be the minimum quality and/or
quantity to be used in the Building or the exclusive type, grade, quality and/or
quantity of material to be used in the Building.

 

K. “Business Day(s)” shall mean Mondays through Fridays exclusive of the normal
business holidays of New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord, from time to time
during the Lease Term, shall have the right to designate additional Holidays,
provided such additional Holidays are commonly recognized by other office
buildings in the area where the Building is located.

 

L. “Commencement Date”, “Lease Term” and “Termination Date” shall have the
meanings set forth in subsection 1.L.(2) below:

 

  (1) Omitted.

 

  (2) The “Lease Term” shall mean a period of 87 months commencing on the date
upon which Landlord’s Work in the Premises has been substantially completed as
such date is determined pursuant to Section 3.A. hereof, (but for the Punchlist
Items, as defined below), and Landlord has obtained and provided Tenant with a
certificate of occupancy or temporary certificate of occupancy for the Premises
from the City of Irvine (the “Commencement Date”). Subject to final mutual
execution of this Lease and approval of the space plans for Landlord’s Work by
October 31, 2003, Landlord estimates that the Commencement Date will occur on or
about May 1, 2004. The “Termination Date” shall, unless sooner terminated as
provided herein, mean the last day of the Lease Term. Notwithstanding the
foregoing, if the Termination Date, as determined herein, does not occur on the
last day of a calendar month, the Lease Term shall be extended by the number of
days necessary to cause the Termination Date to occur on the last day of the
last calendar month of the Lease Term. Tenant shall pay Base Rent and Additional
Rent for such additional days at the same rate payable for the portion of the
last calendar month immediately preceding such extension. The Commencement Date,
Lease Term (including any extension by Landlord pursuant to this subsection
1.L.(2) and Termination Date shall be set forth in a Commencement Letter
prepared by Landlord and executed by Tenant in accordance with the provisions of
Section 3.A. hereof.

 

M. “Common Areas” shall mean those areas located within the Building or on the
Property used for corridors, elevator foyers, mail rooms, restrooms, mechanical
rooms, elevator mechanical rooms, property management office, janitorial
closets, electrical and telephone closets, vending areas, and lobby areas
(whether at ground level or otherwise), entrances, exits, sidewalks, skywalks,
tunnels, driveways, parking areas and parking garages and landscaped areas and
other similar facilities provided for the common use or benefit of tenants
generally and/or the public.

 

N. “Default Rate” shall mean the lower of (i) the Prime Rate plus six percent
(6%) or (ii) the Maximum Rate.

 

O. Omitted.

 

P. “Maximum Rate” shall mean the highest rate of interest from time-to-time
permitted under applicable federal and state law.

 

Q. “Normal Business Hours” for the Building shall mean 8:00 a.m. to 6:00 p.m.
Mondays through Fridays, and 8:00 a.m. to 12:00 p.m. on Saturdays, exclusive of
Holidays.

 

R. “Notice Addresses” shall mean the following addresses for Tenant and
Landlord, respectively:

 

Tenant:

 

Epicor Software Corporation

18200 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attn: General Counsel

 

with a copy to:

 

Chief Financial Officer at the same address

 

-2-



--------------------------------------------------------------------------------

Landlord:

 

Koll Center Irvine Number Two, L.L.C.

c/o Transwestern Commercial Services

18500 Von Karman Avenue, Suite 120

Irvine, California 92612

Attn: Property Manager – Irvine Center Towers

 

with a copy to:

 

Transwestern Investment Company

150 North Wacker Drive, Suite 800

Chicago, IL 60606

Attn: Owner’s Representative

 

Payments of Rent only shall be made payable to the order of:

 

Koll Center Irvine Number Two, L.L.C.

 

at the following address:

 

c/o Transwestern Commercial Services

18500 Von Karman Avenue, Suite 120

Irvine, California 92612

 

or such other name and address as Landlord shall, from time to time, designate.

 

S. “Permitted Use” shall mean general office use and no other use or purpose.

 

T. “Premises” shall mean the office space comprised of a portion of the fifth
(5th) floor designated as Suite 550 plus the entire sixth (6th), tenth (10th)
and eleventh (11th) floors of the Building as and outlined on Exhibit A to this
Lease. The Premises shall be collectively known as Suite 1000.

 

U. “Prime Rate” shall mean the per annum interest rate announced by and quoted
in the Wall Street Journal from time-to-time as the prime or base rate.

 

V. “Property” shall mean the Building and the parcel(s) of land on which it is
located, other improvements located on such land, adjacent parcels of land that
Landlord operates jointly with the Building, and other buildings and
improvements located on such adjacent parcels of land.

 

W. “Security Deposit” shall mean the sum of One Hundred Fifty Five Thousand Six
Hundred Fifty Four and 70/100ths Dollars ($155,654.70). The Security Deposit
shall be paid by Tenant to Landlord contemporaneously with Tenant’s execution
hereof. In addition to the Security Deposit, concurrently with Tenant’s
execution and delivery of this Lease to Landlord, Tenant shall deliver to
Landlord an irrevocable Letter of Credit in the amount of Five Hundred Thousand
Dollars ($500,000.00) in accordance with Section 5 of Exhibit E.

 

X. “Service Areas” shall mean those areas within the Building used for stairs,
elevator shafts, flues, vents, stacks, pipe shafts and other vertical
penetrations (but shall not include any such areas for the exclusive use of a
particular tenant).

 

Y. “Tenant’s Pro Rata Share” shall mean 33.025% which is the quotient (expressed
as a percentage), derived by dividing the Approximate Rentable Area in the
Premises by the Approximate Rentable Area in the Building.

 

2. Lease Grant. Subject to and upon the terms herein set forth, Landlord leases
to Tenant and Tenant leases from Landlord the Premises together with the right,
in common with others, to use the Common Areas.

 

3. Adjustment of Commencement Date/Possession.

 

A. If the Lease Term, Commencement Date and Termination Date are to be
determined in accordance with Section 1.L.2. above, the Lease Term shall not
commence until the later to occur of the Target Commencement Date and the date
that Landlord has substantially completed the work to be performed by Landlord
as set forth in the Work Letter Agreement attached hereto as Exhibit D
(“Landlord’s Work”); provided, however, that if Landlord shall be delayed in
substantially completing the Landlord Work as a result of the occurrence of any
of the following (a “Delay”):

 

  (1) Tenant’s failure to furnish information in accordance with the Work Letter
Agreement or to respond to any request by Landlord for any approval of
information within any time period prescribed, or if no time period is
prescribed, then within two (2) Business Days of such request; or

 

-3-



--------------------------------------------------------------------------------

  (2) Tenant’s insistence on materials, finishes or installations that have long
lead times after having first been informed by Landlord that such materials,
finishes or installations will cause a Delay; or

 

  (3) Changes in any plans and specifications requested by Tenant; or

 

  (4) The performance or nonperformance by a person or entity employed by on or
behalf of Tenant in the completion of any work in the Premises (all such work
and such persons or entities being subject to prior approval of Landlord); or

 

  (5) Any request by Tenant that Landlord delay the completion of any of the
Landlord’s Work; or

 

  (6) Any breach or default by Tenant in the performance of Tenant’s obligations
under this Lease; or

 

  (7) Any delay resulting from Tenant’s having taken possession of the Premises
for any reason prior to substantial completion of the Landlord’s Work; or

 

  (8) Any other delay chargeable to Tenant, its agents, employees or independent
contractors;

 

then, for purposes of determining the Commencement Date, the date of substantial
completion shall be deemed to be the day that said Landlord’s Work would have
been substantially completed absent any such Delay(s). The Landlord’s Work shall
be deemed to be substantially completed on the date that Landlord’s Work has
been performed (or would have been performed absent any Delay(s), other than any
details of construction, mechanical adjustment or any other matter, the
noncompletion of which does not materially interfere with Tenant’s use of the
Premises). The adjustment of the Commencement Date and, accordingly, the
postponement of Tenant’s obligation to pay Base Rent and other sums due
hereunder shall be Tenant’s sole remedy and shall constitute full settlement of
all claims that Tenant might otherwise have against Landlord by reason of the
Premises not being ready for occupancy by Tenant on the Target Commencement
Date. Promptly after the determination of the Commencement Date, Landlord and
Tenant shall enter into a letter agreement (the “Commencement Letter”) on the
form attached hereto as Exhibit F setting forth the Commencement Date, the
Termination Date and any other dates that are affected by the adjustment of the
Commencement Date. If this Lease requires Landlord to perform Landlord’s Work in
the Premises, the Commencement Letter shall identify any minor incomplete items
of the Landlord’s Work as reasonably determined by Landlord’s architect (the
“Punchlist Items”), which Punchlist Items Landlord shall promptly remedy.
Tenant, within five (5) days after receipt thereof from Landlord, shall execute
the Commencement Letter and return the same to Landlord. Notwithstanding
anything herein to the contrary, Landlord may elect, by written notice to
Tenant, not to adjust the Commencement Date as provided above if such adjustment
would cause Landlord to be in violation of the existing rights granted to any
other tenant of the Building. If Landlord elects not to adjust the Commencement
Date, the Commencement Date shall be the Target Commencement Date, provided that
Base Rent and Additional Rent shall not commence until the date that Landlord’s
Work has been substantially completed (or would have been substantially
completed absent any Delays). Notwithstanding the foregoing, if Landlord and
Tenant have approved Plans (as defined in the Work Letter) and such Plans have
been submitted to the City of Irvine for building permits on or before November
30, 2003, but Tenant is unable to occupy the Premises on or before August 1,
2004, (the “Outside Date”) because the City of Irvine refuses or is prevented
from issuing the permits required to construct the Landlord’s Work reasonably
consistent with the Plans, then, provided that Tenant is not then in default of
its obligations under this Lease after expiration of the applicable cure period,
Tenant shall have the right to terminate this Lease by giving Landlord written
notice to that effect after the Outside Date but prior to August 15, 2004.

 

B. By taking possession of the Premises, Tenant is deemed to have accepted the
Premises and agreed that the Premises is in good order and satisfactory
condition, with no representation or warranty by Landlord as to the condition of
the Premises or the Building or suitability thereof for Tenant’s use, except as
otherwise provided herein or in the Work Letter, including, but not limited to,
the Punchlist Items and Landlord’s ADA compliance obligations set forth in
Section 21 below.

 

C. Notwithstanding anything to the contrary contained in this Lease, Landlord
shall not be obligated to tender possession of any portion of the Premises or
other space leased by Tenant from time to time hereunder that, on the date
possession is to be delivered, is occupied by a tenant or other occupant or that
is subject to the rights of any other tenant or occupant, nor shall Landlord
have any other obligations to Tenant under this Lease with respect to such space
until the date Landlord: (1) recaptures such space from such existing tenant or
occupant; and (2) regains the legal right to possession thereof. This Lease
shall not be affected by any such failure to deliver possession and Tenant shall
have no claim for damages against Landlord as a result thereof, all of which are
hereby waived and released by Tenant. If Landlord is prevented from delivering
possession of the Premises to Tenant due to the holding over in possession of
the Premises by a tenant or other occupant thereof, Landlord shall use
reasonable efforts to regain possession of the Premises in order to deliver the
same to Tenant. If the Lease Term is to be determined pursuant to Section
1.L.(1) hereof, the Commencement Date shall be postponed until the date Landlord
delivers possession of the Premises to Tenant, in which event the Termination
Date shall, at the option of Landlord, correspondingly be postponed on a per
diem basis. If the Lease Term is to be determined pursuant to Section 1.L.(2),
the Commencement Date and Termination Date shall be determined as provided in
Section 3.A. above.

 

-4-



--------------------------------------------------------------------------------

D. So long as Tenant does not interfere with the completion of Landlord’s Work
(as defined in Exhibit D), Landlord shall use commercially reasonable efforts to
give Tenant access to the Premises for not less than fifteen (15) days prior to
substantial completion of Landlord’s Work (the “Early Access Period”) for
purposes of installing Tenant’s furniture, fixtures and equipment, including,
without limitation, Tenant’s telephone and data cabling (“Tenant’s Work”).
Landlord will provide Tenant with reasonable prior notice as to when the Early
Access Period will commence based upon a schedule to be reasonably established
by Landlord’s contractor. Tenant’s Work shall be performed by Tenant at Tenant’s
sole cost and expense. Tenant agrees to provide Landlord with prior notice of
any such intended early access and shall fully cooperate with Landlord and
Landlord’s contractor during the Early Access Period so as not to interfere with
the completion of Landlord’s Work pursuant to Exhibit D. The Early Access Period
shall be subject to all the terms and conditions of this Lease, except that
Tenant shall not be required to pay Rent during such period.

 

4. Use. The Premises shall be used for the Permitted Use and for no other
purpose. Tenant agrees not to use or permit the use of the Premises for any
purpose which is illegal, dangerous to life, limb or property or which, in
Landlord’s sole judgment, creates a nuisance or which would increase the cost of
insurance coverage with respect to the Building. If there shall be any increase
in the cost of insurance coverage with respect to the Building which results
from Tenant’s acts or conduct of business, then such acts shall be deemed to be
a default hereunder and Tenant hereby agrees to pay the amount of such increase
on demand. Tenant will conduct its business and control its agents, servants,
employees, customers, licensees, and invitees in such a manner as not to
interfere with, annoy or disturb other tenants or Landlord in the management of
the Building and the Property. Tenant will maintain the Premises in a clean and
healthful condition, and comply with all laws, ordinances, orders, rules and
regulations of any governmental entity with reference to the use, condition,
configuration or occupancy of the Premises; provided however, that to the extent
such laws or changes in laws applicable to the Premises (except for laws or
changes in laws that pertain particularly to Tenant or to Tenant’s particular
use of the Premises, which shall be the sole responsibility of Tenant at its
sole cost) require expenditures of a “capital” nature (as determined by
generally accepted accounting principles consistently applied), then such
“capital” expenditures shall be amortized (using a market cost of funds as
reasonably determined by Landlord) over the useful life of such asset and only
the amortized cost thereof shall be included in Basic Costs during the remaining
Term of the Lease. Tenant, within ten (10) days after the receipt thereof, shall
provide Landlord with copies of any notices it receives with respect to a
violation or alleged violation of any such laws, ordinances, orders, rules and
regulations. Tenant, at its expense, will comply with the rules and regulations
of the Building attached hereto as Exhibit B and such other rules and
regulations adopted and altered by Landlord from time-to-time and will cause all
of its agents, employees, invitees and visitors to do so. All such changes to
rules and regulations will be reasonable and shall be sent by Landlord to Tenant
in writing.

 

5. Base Rent.

 

A. Tenant covenants and agrees to pay to Landlord during the Lease Term, without
any setoff or deduction except as otherwise expressly provided herein, the full
amount of all Base Rent and Additional Rent due hereunder and the full amount of
all such other sums of money as shall become due under this Lease (including,
without limitation, any charges for replacement of electric lamps and ballasts
and any other services, goods or materials furnished by Landlord at Tenant’s
request), all of which hereinafter may be collectively called “Rent.” In
addition Tenant shall pay and be liable for, as Additional Rent, all rent, sales
and use taxes or other similar taxes, if any, levied or imposed by any city,
state, county or other governmental body having authority, such payments to be
in addition to all other payments required to be paid to Landlord by Tenant
under the terms and conditions of this Lease. In the event of nonpayment of any
Rent, Landlord shall be entitled to exercise all such rights and remedies as are
herein provided in the case of the nonpayment of Base Rent and Additional Rent.
Any such payments shall be paid concurrently with the payments of the Rent on
which the tax is based. The Base Rent and Additional Rent for each calendar year
or portion thereof during the Lease Term, shall be due and payable in advance in
monthly installments on the first day of each calendar month during the Lease
Term and any extensions or renewals hereof, and Tenant hereby agrees to pay such
Base Rent and Additional Rent to Landlord without demand. If the Lease Term
commences on a day other than the first day of a month or terminates on a day
other than the last day of a month, then the installments of Base Rent and
Additional Rent for such month or months shall be prorated, based on the number
of days in such month. No payment by Tenant or receipt or acceptance by Landlord
of a lesser amount than the correct installment of Rent due under this Lease
shall be deemed to be other than a payment on account of the earliest Rent due
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other available remedy. The acceptance by
Landlord of an installment of Rent on a date after the due date of such payment
shall not be construed to be a waiver of Landlord’s right to declare a default
for any other late payment. If Tenant fails to timely pay any two (2)
installments of rent in any twelve-month period, Landlord at its sole option may
require Tenant to pay rent (as estimated by Landlord, if necessary) quarterly in
advance for the 12-month period following such second failure. All amounts
received by Landlord from Tenant hereunder shall be applied first to the
earliest accrued and unpaid Rent then outstanding. Tenant’s covenant to pay Rent
shall be independent of every other covenant set forth in this Lease.

 

B. To the extent allowed by law, all installments of Rent not paid within thirty
(30) days of when due shall bear interest at the Default Rate from the date due
until paid. In addition, if Tenant fails to pay any installment of Base Rent and
Additional Rent or any other item of Rent within ten (10) days of when due and
payable hereunder, a “Late Charge” equal to five percent (5%) of such unpaid
amount will be due and

 

-5-



--------------------------------------------------------------------------------

payable immediately by Tenant to Landlord; provided, however, that no Late
Charge shall apply to the first late payment in any calendar year during the
Lease Term.

 

C. The Additional Rent payable hereunder shall be adjusted from time-to-time in
accordance with the provisions of Exhibit C attached hereto and incorporated
herein for all purposes.

 

6. Security Deposit. The Security Deposit shall be held by Landlord without
liability for interest and as security for the performance by Tenant of Tenant’s
covenants and obligations under this Lease including but not limited to those
set forth in Section 10 hereof, it being expressly understood that the Security
Deposit shall not be considered an advance payment of Rent or a measure of
Tenant’s liability for damages in case of default by Tenant. Landlord shall have
no fiduciary responsibilities or trust obligations whatsoever with regard to the
Security Deposit and shall not assume the duties of a trustee for the Security
Deposit. Landlord may, from time-to-time, without prejudice to any other remedy
and without waiving such default, use the Security Deposit to the extent
necessary to cure or attempt to cure, in whole or in part, any default of Tenant
hereunder. Following any such application of the Security Deposit, Tenant shall
pay to Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. If Tenant is not in default at the termination
of this Lease, the balance of the Security Deposit remaining after any such
application shall be returned by Landlord to Tenant within sixty (60) days
thereafter. If Landlord transfers its interest in the Premises during the term
of this Lease, Landlord may assign the Security Deposit to the transferee and
thereafter shall have no further liability for the return of such Security
Deposit. Tenant agrees to look solely to such transferee or assignee or
successor thereof for the return of the Security Deposit. Landlord and its
successors and assigns shall not be bound by any actual or attempted assignment
or encumbrance of the Security Deposit by Tenant. Landlord shall not be required
to keep the Security Deposit separate from its other accounts. If Tenant is in
Monetary Default more than two (2) times within any twelve-month period, then,
without limiting Landlord’s other rights and remedies provided for in the Lease
or at law or equity, the Security Deposit shall automatically be increased by an
amount equal to the greater of: (i) three (3) times the original Security
Deposit, or (ii) three (3) months Base Rent. Such additional Security Deposit
shall be paid by Tenant to Landlord forthwith on demand. Tenant hereby waives
the provisions of Section 1950.7 of the California Civil Code and agrees that
the provisions of this Section 6 shall govern the treatment of Tenant’s Security
Deposit in all respects for this Lease.

 

7. Services to be Furnished by Landlord.

 

A. Landlord agrees to furnish Tenant the following services, provided the
increased costs of such services over costs for such services during the Base
Year shall be paid by Tenant as Additional Rent:

 

  (1) Water for use in the lavatories on the floor(s) on which the Premises is
located. If Tenant desires water in the Premises for any approved reason,
including a private lavatory or kitchen, cold water shall be supplied, at
Tenant’s sole cost and expense, from the Building water main through a line and
fixtures installed at Tenant’s sole cost and expense with the prior reasonable
consent of Landlord. If Tenant desires hot water in the Premises, Tenant, at its
sole cost and expense and subject to the prior reasonable consent of Landlord,
may install a hot water heater in the Premises. Tenant shall be solely
responsible for the maintenance and repair of any such water heater.

 

  (2) Central heat and air conditioning in season during Normal Business Hours,
at such temperatures and in such amounts as are considered by Landlord, in its
reasonable judgment, to be standard for buildings of similar class, size, age
and location, or as required by governmental authority. In the event that Tenant
requires central heat, ventilation or air conditioning service at times other
than Normal Business Hours, such additional service shall be furnished by way of
the existing automated telephonic system. Tenant shall bear the entire cost of
additional service at Landlord’s actual cost for such additional service,
without profit to Landlord, as such actual costs are determined by Landlord from
time-to-time, as Additional Rent upon presentation of a statement therefor by
Landlord. All additional heating, ventilating and air conditioning required (if
any) to accommodate Tenant’s design shall be installed at the Tenant’s expense
subject to Landlord’s prior written approval. Landlord’s actual cost of
operating or maintaining any such additional equipment shall be the
responsibility of the Tenant and paid to Landlord as Additional Rent.

 

  (3) Maintenance and repair of all Common Areas in the manner and to the extent
reasonably deemed by Landlord to be standard for Class A office buildings of
similar age and location. Landlord shall service and maintain in good repair,
the roof, foundations, and footings of the Building, the exterior surfaces of
the exterior walls of the Building, all exterior glass, sky lights, sky light
seals, window seals and vents of the Building, electrical, plumbing, sewer and
other utility lines outside the Premises, landscaping, walkways, fencing,
parking areas, exterior lighting and exterior surfaces of exterior walls of the
Building, and washing of exterior windows, and the structural, electrical and
mechanical systems of the Building.

 

  (4)

Basic janitorial and cleaning service in and about the Premises on Business
Days; provided, however, if Tenant’s floor covering or other improvements
require special treatment, Tenant shall pay the additional cleaning cost
attributable thereto as Additional Rent upon presentation of a statement
therefor by Landlord. Tenant shall not provide or use any other janitorial or
cleaning services without Landlord’s consent, and then only

 

-6-



--------------------------------------------------------------------------------

 

subject to the supervision of Landlord and at Tenant’s sole cost and
responsibility and by a janitor, cleaning contractor or employees at all times
satisfactory to Landlord.

 

  (5) Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions of Section 11 of this Lease.

 

  (6) Fluorescent bulb replacement in the Premises necessary to maintain
building standard lighting as established by Landlord and fluorescent and
incandescent bulb and ballast replacement in the Common Areas and Service Areas.

 

  (7) Passenger elevator service in common with Landlord and other persons
during Normal Business Hours and freight elevator service in common with the
Landlord and other persons during Normal Business Hours. Such normal elevator
service, passenger or freight, if furnished at other times, shall be optional
with Landlord and shall never be deemed a continuing obligation. Landlord,
however, shall provide limited passenger elevator service daily at all times
when normal passenger elevator service is not provided.

 

  (8) Subject to factors beyond Landlord’s control and to the other provisions
of this Lease, including without limitation, Paragraphs 17, 18, 26 and 34D,
Tenant shall have access to the Premises and entry access to the Building
twenty-four (24) hours per day, seven (7) days per week year-round. Access
control to the Building during other than Normal Business Hours shall be
provided in such form as Landlord deems appropriate. Tenant shall cooperate
fully in Landlord’s efforts to maintain access control to the Building and shall
follow all regulations promulgated by Landlord with respect thereto.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY TENANT EXPRESSLY ACKNOWLEDGES
AND AGREES THAT LANDLORD IS NOT WARRANTING THE EFFICACY OF ANY ACCESS PERSONNEL,
SERVICE, PROCEDURES OR EQUIPMENT AND THAT TENANT IS NOT RELYING AND SHALL NOT
HEREAFTER RELY ON ANY SUCH PERSONNEL SERVICE, PROCEDURES OR EQUIPMENT. LANDLORD
SHALL NOT BE RESPONSIBLE OR LIABLE IN ANY MANNER FOR FAILURE OF ANY ACCESS
PERSONNEL, SERVICES, PROCEDURES OR EQUIPMENT TO PREVENT, CONTROL, OR APPREHEND
ANYONE SUSPECTED OF CAUSING PERSONAL INJURY OR DAMAGE IN, ON OR AROUND THE
PROJECT.

 

B. If Tenant requests any other utilities or building services in addition to
those identified above, or any of the above utilities or building services in
frequency, scope, quality or quantities substantially greater than the standards
set by Landlord for the Building, then Landlord shall use reasonable efforts to
attempt to furnish Tenant with such additional utilities or building services.
Landlord may impose a reasonable charge for such additional utilities or
building services, which shall be paid monthly by Tenant as Additional Rent on
the same day that the monthly installment of Base Rent is due. Landlord may, but
is not obligated to, provide additional services hereunder; provided, however,
that if Landlord does provide such extra services, Tenant agrees to pay Landlord
a ten percent (10%) administration fee for the provisions of such services.

 

C. Except as otherwise expressly provided herein, the failure by Landlord to any
extent to furnish, or the interruption or termination of these defined services
in whole or in part, resulting from adherence to laws, regulations and
administrative orders, wear, use, repairs, improvements alterations or any
causes beyond the reasonable control of Landlord, including, without limitation,
the following: (i) accident, breakage or repairs; (ii) strikes, lockouts or
other labor disturbance or labor dispute of any character; (iii) governmental
regulation, moratorium or other governmental action or inaction; (iv) inability
despite the exercise of reasonable diligence to obtain electricity, water or
fuel; and (v) service interruptions or any other unavailability of utilities
resulting from causes beyond Landlord’s control, including, without limitation,
any utility service provider initiated “brown-out” or “black-out”, shall not
render Landlord liable in any respect nor be construed as a constructive
eviction of Tenant, nor give rise to an abatement of Rent, nor relieve Tenant
from the obligation to fulfill any covenant or agreement hereof. Should any of
the equipment or machinery used in the provision of such services for any cause
cease to function properly, Landlord shall use reasonable diligence to repair
such equipment or machinery. Notwithstanding the foregoing, if as a result of
the actions of Landlord, its authorized agents or employees, there is no HVAC or
electricity services to all or a portion of the Premises, or such an
interruption of other essential utilities and building services, such as fire
protection or water, so that all or a portion of the Premises cannot be used by
Tenant for more than three (3) consecutive Business Days, or more than ten (10)
Business Days in any ninety (90) day period, then following written notice to
Landlord, Base Rent (or an equitable portion of such Base Rent to the extent
that less than all of the Premises are affected) shall thereafter be abated
until the Premises are again usable by Tenant; provided, however, that if
Landlord is diligently pursuing the repair of such utilities or services and
Landlord provides substitute services reasonably suitable for Tenant’s purposes,
as for example, bringing in portable air conditioning equipment, then there
shall not be an abatement of Base Rent. The foregoing provisions shall not apply
in case of damage to, or destruction of, the Premises, which shall be governed
by the provisions of Section 18 of this Lease.

 

8. Leasehold Improvements/Tenant’s Property. All fixtures, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of or during the Lease Term, whether or not by, or at the expense
of, Tenant (“Leasehold Improvements”), shall be and remain a part of the
Premises; shall be the property of Landlord; and shall not be removed by Tenant
except as expressly provided herein. Leasehold

 

-7-



--------------------------------------------------------------------------------

Improvements shall not include Tenant’s trade fixtures, computer or
communication equipment, including, but not limited to computer racks and phone
switches. All unattached and moveable partitions, trade fixtures, moveable
equipment or furniture located in the Premises and acquired by or for the
account of Tenant, without expense to Landlord, which can be removed without
structural damage to the Building or Premises, and all personalty brought into
the Premises by Tenant (“Tenant’s Property”) shall be owned and insured by
Tenant. Landlord may, nonetheless, at any time prior to, or within one (1) month
after, the expiration or earlier termination of this Lease or Tenant’s right to
possession, require Tenant to remove any Leasehold Improvements performed by or
for the benefit of Tenant (other than Landlord’s Work) and all electronic, phone
and data cabling as are designated by Landlord (the “Required Removables”) at
Tenant’s sole cost. In the event that Landlord so elects, Tenant shall remove
such Required Removables within ten (10) days after notice from Landlord,
provided that in no event shall Tenant be required to remove such Required
Removables prior to the expiration or earlier termination of this Lease or
Tenant’s right to possession. In addition to Tenant’s obligation to remove the
Required Removables, Tenant shall repair any damage caused by such removal and
perform such other work as is reasonably necessary to restore the Premises to a
“move in” condition. If Tenant fails to remove any specified Required Removables
or to perform any required repairs and restoration within the time period
specified above, Landlord, at Tenant’s sole cost and expense, may remove the
Required Removables (and repair any damage occasioned thereby) and dispose
thereof or deliver the Required Removables to any other place of business of
Tenant, or warehouse the same, and Tenant shall pay the cost of such removal,
repair, delivery, or warehousing of the Required Removables within five (5) days
after demand from Landlord.

 

9. Signage. Landlord shall provide and install, at Tenant’s cost, all letters or
numerals on the exterior of the Premises; all such letters and numerals shall be
in the standard graphics for the Building and no others shall be used or
permitted on the Premises without Landlord’s prior written consent. In addition,
Landlord will list Tenant’s name in the Building’s directory, if any, located in
the lobby of the Building. Tenant acknowledges that the standard graphics for
the Building are acceptable to Tenant. Except for Tenant’s suite number and/or
identity sign on or at the entry doors of the Premises described hereinabove,
and the Building Top Sign described below, Tenant shall have no right to place
any sign upon the Premises, the Building or elsewhere on the Property or which
can be seen from outside the Premises.

 

Notwithstanding the foregoing, subject to (i) Landlord’s prior reasonable
approval of Tenant’s sign plans and specifications, which shall not be
unreasonably withheld or delayed, (ii) the sign criteria for the Property, (iii)
all covenants, conditions, and restrictions of record affecting the Property,
(iv) all applicable laws, rules, regulations and local ordinances, and (v)
Tenant obtaining all necessary permits and approvals from the City of Irvine,
California, Tenant shall also have the exclusive right, at Tenant’s sole cost
and expense, to have illuminated signs bearing the name “Epicor Software
Corporation” (or any reasonable derivation thereof, or any name by which the
Original Tenant may later be known, as long as long as such name is not an
Objectionable Name, as defined below) and Tenant’s corporate logo (or the name
and logo of a Permitted Sign Assignee, as defined below) placed in the two (2)
locations currently being used by Sprint on the exterior of the Building at
Building top level (collectively, the “Building Top Sign”). Tenant shall be
solely responsible for payment of all costs and expenses arising from the
Building Top Sign, including, without limitation, all design, fabrication and
permitting costs, license fees, installation, maintenance, repair and removal
costs; provided that such costs and expenses shall not include any costs and
expenses associated with the removal, or repairs associated with the removal, of
the existing Sprint signs. If Tenant has not installed the Building Top Sign
within twelve (12) months after the removal of Sprint’s signs from the building
top locations, Tenant shall automatically be deemed to have waived Tenant’s
right to install the Building Top Sign, and such right shall be null and void
and of no further force or effect.

 

Landlord shall maintain and repair the Building Top Sign at Tenant’s expense.
Upon the expiration or earlier termination of this Lease, Landlord shall, at
Tenant’s sole cost and expense, and after obtaining Tenant’s reasonable approval
of the bid for such removal, (i) cause the Building Top Sign to be removed from
the exterior of the Building, (ii) except for ordinary wear and tear, repair any
damage caused by the removal of the Building Top Sign (other than due to the
negligent acts or omissions of the person removing the Building Top Sign), and
(iii) restore the underlying surface of the Building to the condition existing
prior to the installation of the Building Top Sign.

 

The sign rights granted herein with respect to the Building Top Sign are
personal to the original Tenant executing this Lease and may not be assigned,
voluntarily or involuntarily, to any person or entity other than: (1) a
successor of the Original Tenant pursuant to a Permitted Transfer, as defined in
Section 13.E below; or (2) any Landlord-approved assignee of this Lease,
provided such assignee does not have an Objectionable Name, as defined below (a
“Permitted Sign Assignee”) original Tenant executing this Lease. The rights
granted to the original Tenant hereunder are not assignable separate and apart
from this Lease, nor may any right granted herein be separated from this Lease
in any manner, either by reservation or otherwise. To the extent Original Tenant
and/or any Permitted Sign Assignee desires to install and/or change the name
and/or logo set forth on Building Top Signage to a name other than the name (or
reasonable derivation thereof) expressly authorized above, such name and/or logo
shall not have a name which relates to an entity which is of a character or
reputation, or is associated with a political faction or orientation, which is
inconsistent with the quality of the Building (an “Objectionable Name”).

 

10. Repairs and Alterations by Tenant.

 

A. Except to the extent such obligations are imposed upon Landlord hereunder,
Tenant shall, at its sole cost and expense, maintain the Premises in good order,
condition and repair throughout the entire Lease Term, ordinary wear and tear
excepted. Tenant agrees to keep the areas visible from outside the Premises in a
neat, clean and attractive condition at all times. Tenant shall be responsible
for all repairs replacements and alterations in and to the Premises, Building
and Property and the facilities and systems thereof, the need for which arises
out of (1) Tenant’s use or occupancy of the Premises, (2) the installation,

 

-8-



--------------------------------------------------------------------------------

removal, use or operation of Tenant’s Property (as defined in Section 8. above),
(3) the moving of Tenant’s Property into or out of the Building, or (4) the act,
omission, misuse or negligence of Tenant, its agents, contractors, employees or
invitees. All such repairs, replacements or alterations shall be performed in
accordance with Section 10.B. below and the rules, policies and procedures
reasonably enacted by Landlord from time to time for the performance of work in
the Building. If Tenant fails to maintain the Premises in good order, condition
and repair, Landlord shall give Tenant notice to perform such acts as are
reasonably required to so maintain the Premises. If Tenant fails to promptly
commence such work and diligently pursue it to its completion, then Landlord
may, at is option, make such repairs, and Tenant shall pay the cost thereof to
Landlord on demand as Additional Rent, together with an administration charge in
an amount equal to ten percent (10%) of the cost of such repairs. Landlord
shall, at its expense (except as included in Basic Costs) keep and maintain in
good repair and working order and make all repairs to and perform necessary
maintenance upon: (a) all structural elements of the Building; and (b) all
mechanical, electrical and plumbing systems that serve the Building in general;
and (c) the Building facilities common to all tenants including but not limited
to, the ceilings, walls and floors in the Common Areas.

 

B. Tenant shall not make or allow to be made any alterations, additions or
improvements to the Premises, without first obtaining the written consent of
Landlord in each such instance, which consent shall not be unreasonably withheld
provided such changes will not (i) affect any area outside the Premises; (ii)
affect the Building’s structure, equipment, services or systems, or the proper
functioning thereof, or Landlord’s access thereto; (iii) affect the outside
appearance, character or use of the Property, the Building or the Common Areas;
(iv) weaken or impair the structural strength of the Building; (v) violate or
require a change in any occupancy certificate applicable to the Premises; or
(vi) trigger a legal requirement which would require Landlord to make any
alteration or improvement to the Premises, Building or Property (unless Tenant
pays for the cost of such alteration or improvement). Prior to commencing any
such work and as a condition to obtaining Landlord’s consent, Tenant must
furnish Landlord with plans and specifications acceptable to Landlord; names and
addresses of contractors reasonably acceptable to Landlord; copies of contracts;
necessary permits and approvals; evidence of contractor’s and subcontractor’s
insurance in accordance with Section 15. hereof; and reasonable security in form
and amount satisfactory to Landlord. Tenant shall be responsible for insuring
that all such persons procure and maintain insurance coverage against such
risks, in such amounts and with such companies as Landlord may require,
including, but not limited to, Builder’s Risk and Worker’s Compensation
insurance. All improvements, alterations or additions made by Tenant to the
Premises shall be constructed in a good and workmanlike manner using Building
Standard materials or other new materials of equal or greater quality. Landlord,
to the extent reasonably necessary to avoid any disruption to the tenants and
occupants of the Building, shall have the right to designate the time when any
such alterations, additions and improvements may be performed and to otherwise
designate reasonable rules, regulations and procedures for the performance of
work in the Building. Upon completion, Tenant shall furnish “as-built” plans,
contractor’s affidavits and full and final waivers of lien and receipted bills
covering all labor and materials. All improvements, alterations and additions
shall comply with the insurance requirements, codes, ordinances, laws and
regulations, including without limitation, the Americans with Disabilities Act.
Tenant shall reimburse Landlord upon demand for all commercially reasonable
sums, if any, expended by Landlord for third party examination of the
architectural, mechanical, electrical and plumbing plans for any alterations,
additions or improvements. In addition, if Landlord so requests, Landlord shall
be entitled to oversee the construction of any alterations, additions or
improvements that may affect the structure of the Building or any of the
mechanical, electrical, plumbing or life safety systems of the Building. In the
event Landlord elects to oversee such work, Landlord shall be entitled to
receive a fee for such oversight in an amount equal to five percent (5%) of the
cost of such alterations, additions or improvements. Landlord’s approval of
Tenant’s plans and specifications for any work performed for or on behalf of
Tenant shall not be deemed to be representation by Landlord that such plans and
specifications comply with applicable insurance requirements, building codes,
ordinances, laws or regulations or that the alterations, additions and
improvements constructed in accordance with such plans and specifications will
be adequate for Tenant’s use.

 

11. Use of Electrical Services by Tenant.

 

A. Except for electricity furnished to any separately metered special or
supplemental HVAC systems exclusively serving the Premises, all electricity used
by Tenant in the Premises shall be included in Base Rent and Basic Costs (except
as provided in Section 11.B. below with respect to excess usage). Landlord shall
have the right at any time and from time-to-time during the Lease Term to
contract for electricity service from such providers of such services as
Landlord shall elect (each being an “Electric Service Provider”). Tenant shall
cooperate with Landlord, and the applicable Electric Service Provider, at all
times and, as reasonably necessary, shall allow Landlord and such Electric
Service Provider reasonable access to the Building’s electric lines, feeders,
risers, wiring, and any other machinery within the Premises. Subject to Tenant’s
abatement rights under Paragraph 7.C above, Landlord shall in no way be liable
or responsible for any loss, damage, or expense that Tenant may sustain or incur
by reason of any change, failure, interference, disruption, or defect in the
supply or character of the electric energy furnished to the Premises, or if the
quantity or character of the electric energy supplied by the Electric Service
Provider is no longer available or suitable for Tenant’s requirements, and no
such change, failure, defect, unavailability, or unsuitability shall constitute
an actual or constructive eviction, in whole or in part, or entitle Tenant to
any abatement or diminution of rent, or relieve Tenant from any of its
obligations under the Lease.

 

B. Tenant’s use of electrical services furnished by Landlord shall not exceed in
voltage, rated capacity, or overall load that which is standard for the
Building. In the event Tenant shall request that it be allowed to consume
electrical services substantially in excess of Building Standard, Landlord may
refuse to

 

-9-



--------------------------------------------------------------------------------

consent to such usage or may consent upon such conditions as Landlord reasonably
elects (including the installation of utility service upgrades, submeters, air
handlers or cooling units), in any event, all such additional usage (to the
extent permitted by law), installation and maintenance of all upgrades,
submeters, air handlers and cooling units for such additional usage shall be
paid for by Tenant as Additional Rent. Landlord, at any time during the Lease
Term, shall have the right to separately meter electrical usage for the Premises
or to measure electrical usage by survey or any other method that Landlord, in
its reasonable judgment, deems appropriate. Tenant shall be solely responsible
for payment of all utility charges, fees and assessments incurred by Landlord
with respect to any separately metered special or supplemental HVAC systems
exclusively serving the Premises.

 

12. Entry by Landlord. Tenant shall permit Landlord or its agents or
representatives to enter into and upon any part of the Premises to inspect the
same, or to show the Premises to prospective purchasers, mortgagees, tenants
(during the last (12) twelve months of the Lease Term or earlier in connection
with a potential relocation) or insurers, or to clean or make repairs,
alterations, or additions thereto, including any work that Landlord deems
necessary for the safety, protection or preservation of the Building or any
occupants thereof, or to facilitate repairs, alterations or additions to the
Building or any other tenant’s premises. Except for any entry by Landlord in an
emergency situation or to provide normal cleaning and janitorial service,
Landlord shall provide Tenant with reasonable prior notice of any entry into the
Premises, which notice may be given verbally. Landlord shall have the right to
temporarily close the Premises or the Building to perform repairs, alterations
or additions in the Premises or the Building, provided that Landlord shall use
reasonable efforts to perform all such work on weekends and after Normal
Business Hours. Entry by Landlord hereunder shall not constitute a constructive
eviction or entitle Tenant to any abatement or reduction of Rent by reason
thereof.

 

13. Assignment and Subletting.

 

A. Except in connection with a Permitted Transfer (defined in Section 13.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Without limitation, it is agreed that Landlord’s consent shall not be
considered unreasonably withheld if: (1) the proposed transferee’s financial
condition does not meet the criteria Landlord uses to select Building tenants
having similar leasehold obligations; (2) the proposed transferee’s business is
not suitable for the Building considering the business of the other tenants and
the Building’s prestige, or would result in a violation of another tenant’s
rights; (3) the proposed transferee is a governmental agency; (4) Tenant is in
default beyond any applicable notice and cure period; or (5) any portion of the
Building or the Premises would likely become subject to additional or different
laws as a consequence of the proposed Transfer. Any attempted Transfer in
violation of this Section 13, shall, exercisable in Landlord’s sole and absolute
discretion, be voidable. Consent by Landlord to one or more Transfer(s) shall
not operate as a waiver of Landlord’s rights to approve any subsequent
Transfer(s). In addition, Tenant shall not, without Landlord’s consent, publicly
offer to assign the Lease nor advertise the Lease for assignment in any media,
including but not limited to newspapers, periodicals, radio, television,
circulars or brochures. If Tenant or any agent, representative or broker acting
on behalf of Tenant or with Tenant’s knowledge violates the provisions of the
foregoing sentence, in addition to all of the remedies which Landlord may have
at law, in equity, or pursuant to the terms of this Lease, Landlord shall be
entitled to seek injunctive relief preventing such action and Tenant shall be
responsible for all costs incurred by Landlord in connection with seeking such
injunctive relief. In no event shall any Transfer or Permitted Transfer release
or relieve Tenant from any obligation under this Lease or any liability
hereunder.

 

B. If Tenant requests Landlord’s consent to a Transfer, Tenant shall submit to
Landlord, in writing, the name of the proposed transferee and the nature and
character of the business of the proposed transferee, the term, use, rental rate
and all other material terms and conditions of the proposed Transfer, including,
without limitation, evidence satisfactory to Landlord that the proposed
transferee is financially responsible and other information as Landlord may
reasonably request. Landlord shall within twenty (20) days after Landlord’s
receipt of the required information and documentation either: (1) consent or
reasonably refuse consent to the Transfer in writing (but no such consent to an
assignment or sublease shall relieve Tenant or any guarantor of Tenant’s
obligations under this Lease of any liability hereunder); (2) in the event of a
proposed assignment of this Lease or a proposed sublease of the entire Premises
for the entire remaining term of this Lease, terminate this Lease effective the
first to occur of ninety (90) days following written notice of such termination
or the date that the proposed Transfer would have come into effect. If Landlord
shall fail to notify Tenant in writing of its decision within such twenty (20)
day period after the later of the date Landlord is notified in writing of the
proposed Transfer or the date Landlord has received all required information
concerning the proposed transferee and the proposed Transfer Tenant shall notify
Landlord in writing of the expiration of the twenty (20) day period (“Second
Notice”) and request that Landlord render a decision with respect to the
proposed Transfer within an additional five (5) Business Days after Landlord’s
receipt of the Second Notice. The Second Notice shall expressly state in bold
uppercase lettering that Landlord has five (5) Business Days to respond to said
notice or the Transfer will be deemed approved. If Landlord fails to render a
decision with respect to the proposed Transfer within five (5) Business Days
after receipt of the Second Notice, Landlord shall be deemed to have consented
to such Transfer, and to have elected to keep this Lease in full force and
effect. Tenant shall pay Landlord a review fee of $1,000.00 for Landlord’s
review of any requested Transfer. In addition, Tenant shall reimburse Landlord
for its actual reasonable costs and expenses (including without limitation
reasonable attorney’s fees) incurred by Landlord in connection with Landlord’s
review of such requested Transfer.

 

-10-



--------------------------------------------------------------------------------

C. Tenant shall pay to Landlord fifty percent (50%) of any amounts paid by an
assignee or subtenant, however described, in excess of the sum of (i) the Base
Rent and Additional Rent payable to Landlord hereunder for the portion of the
Premises and Term covered by the Transfer, plus (ii) Tenant’s direct
out-of-pocket costs such as tenant improvements, moving costs and other
concessions consistent with the market, legal fees and brokerage commissions
which Tenant certifies to Landlord have been paid to provide occupancy related
services to such assignee or subtenant of a nature commonly provided by
landlords of similar space, shall be the property of Landlord and such amounts
shall be payable directly to Landlord by the assignee or subtenant or, at
Landlord’s option, by Tenant. This covenant and assignment shall benefit
Landlord and its successors in ownership of the Building and shall bind Tenant
and Tenant’s heirs, executors, administrators, personal representatives,
successors and assigns. In addition to any other rights and remedies which
Landlord may have hereunder, at law or in equity, if Tenant is in Monetary
Default (defined in Section 22. below), Landlord may require that all sublease
payments be made directly to Landlord, in which case Tenant shall receive a
credit against rent in the amount of any payments received (less Landlord’s
share of any excess). Any transferee of Tenant’s interest in this Lease (all
such transferees being hereinafter referred to as “Successors”), by occupying
the Premises and/or assuming Tenant’s obligations hereunder, shall be deemed to
have assumed liability to Landlord for all amounts paid to persons other than
Landlord by such Successors in consideration of any such Transfer in violation
of the provisions hereof.

 

D. Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership or similar entity, and the
entity which owns or controls a majority of the voting shares/rights at the time
changes for any reason (including but not limited to a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer. The foregoing shall not apply so long as Tenant is an entity whose
outstanding stock is listed on a nationally recognized security exchange, or if
at least eighty percent (80%) of its voting stock is owned by another entity,
the voting stock of which is so listed.

 

E. Tenant may assign its entire interest under this Lease or sublet the Premises
to any entity controlling or controlled by or under common control with Tenant
or to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter, collectively, referred to as “Permitted Transfer”)
without the consent of Landlord, provided: (1) Tenant is not in default under
this Lease; (2) if such proposed transferee is a successor to Tenant by
purchase, said proposed transferee shall acquire all or substantially all of the
stock or assets of Tenant’s business or, if such proposed transferee shall
acquire all or substantially all of the stock or assets of Tenant’s business or,
if such proposed transferee is a successor to Tenant by merger, consolidation or
reorganization, the continuing or surviving corporation shall own all or
substantially all of the assets of Tenant; (3) such proposed transferee shall
have a net worth which is at least equal to the greater of Tenant’s net worth at
the date of this Lease or Tenant’s net worth as of the day prior to the proposed
purchase, merger, consolidation or reorganization as evidenced to Landlord’s
reasonable satisfaction; (4) such proposed transferee operates the business in
the Premises for the Permitted Use and no other purpose; and (5) Tenant shall
give Landlord written notice at least thirty (30) days prior to the effective
date of the proposed purchase, merger, consolidation or reorganization. For
purposes of this Section, a public or private refinancing or offering of Tenant
stock is a Permitted Transfer and the term “control” means possession, directly
or indirectly, of the power to direct or cause the direction of the management,
affairs and policies of anyone, whether through the ownership of voting
securities, by contract or otherwise. The provisions of Section 13.C shall not
apply to the assignment or transfer of Tenant’s interest in this Lease pursuant
to the provisions of this Section 13.E.

 

F. Tenant shall, despite any Permitted Transfer, remain directly and primarily
liable for the performance of all of the covenants, duties, and obligations of
Tenant hereunder and Landlord shall be permitted to enforce the provisions of
this Lease against Tenant or any transferee without demand upon or proceeding in
any way against any other person. Moreover, if the rental due and payable by a
transferee (or a combination of the rental payable under such Transfer, plus any
bonus or other consideration thereof incident thereto) exceeds the Rent payable
under this Lease, or if, with respect to a permitted assignment, permitted
license, or other transfer by Tenant permitted by Landlord, the consideration
payable to Tenant by the transferee exceeds Rent payable under this Lease, then
Tenant shall be bound and obligated to pay Landlord all such excess rental and
other excess consideration within ten (10) days following receipt thereof by
Tenant from such transferee, as the case may be.

 

G. Tenant agrees that in the event Landlord withholds its consent to any
Transfer contrary to the provisions of this Section 13, Tenant’s sole remedy
shall be to seek an injunction in equity or compel performance by Landlord to
give its consent and Tenant expressly waives any right to damages in the event
of such withholding by Landlord of its consent.

 

14. Mechanic’s Liens. Tenant will not permit any mechanic’s liens or other liens
to be placed upon the Premises, the Building, or the Property and nothing in
this Lease shall be deemed or construed in any way as constituting the consent
or request of Landlord, express or implied, by inference or otherwise, to any
person for the performance of any labor or the furnishing of any materials to
the Premises, the Building, or the Property or any part thereof, nor as giving
Tenant any right, power, or authority to contract for or permit the rendering of
any services or the furnishing of any materials that would give rise to any
mechanic’s or other liens against the Premises, the Building, or the Property.
In the event any such lien is attached to the Premises, the Building, or the
Property, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same. Any amount paid by
Landlord for any of the aforesaid purposes including, but not limited to,
reasonable attorneys’ fees, shall be paid by Tenant to Landlord promptly on
demand as Additional Rent. If Landlord does consent to the performance of any
labor or the furnishing of any materials to the Premises, the Building, or the

 

-11-



--------------------------------------------------------------------------------

Property by any party, which consent must be in writing, Tenant shall be
responsible for insuring that all such persons procure and maintain insurance
coverage against such risks, in such amounts and with such companies as Landlord
may require, including, but not limited to, Builder’s Risk and Worker’s
Compensation insurance. Tenant shall within ten (10) days of receiving such
notice of lien or claim (a) have such lien or claim released or (b) deliver to
Landlord a bond in form, content, amount and issued by surety, satisfactory to
Landlord, indemnifying, protecting, defending and holding harmless the
Indemnities against all costs and liabilities resulting from such lien or claim
and the foreclosure or attempted foreclosure thereof. Tenant’s failure to comply
with the provisions of the foregoing sentence shall be deemed an Event of
Default under Section 22. hereof entitling Landlord to exercise all of its
remedies therefor without the requirement of any additional notice or cure
period.

 

15. Insurance.

 

A. Landlord shall maintain such insurance on the Building, Common Areas and the
Premises (other than on Tenant’s Property or on any additional improvements
constructed in the Premises by Tenant), and such liability insurance in such
amounts as Landlord elects. The cost of such insurance shall be included as a
part of the Basic Costs, and payments for losses thereunder shall be made solely
to Landlord or the mortgagees of Landlord as their interests shall appear.

 

B. Tenant shall maintain at its expense, (1) in an amount equal to full
replacement cost, special form (formerly known as all risk) property insurance
on all of its personal property, including removable trade fixtures and
leasehold and tenant improvements, and Tenant’s Property located in the Premises
and in such additional amounts as are required to meet Tenant’s obligations
pursuant to Section 18 hereof and with deductibles in an amount reasonably
satisfactory to Landlord, (2) worker’s compensation and employers liability
insurance, in statutory amounts and limits, covering all persons employed in
connection with any work done on or about the Premises for which claims for
death or bodily injury could be asserted against Landlord, Tenant or the
Premises, and (3) a policy or policies of commercial general liability insurance
(including endorsement or separate policy for owned or non-owned automobile
liability) with respect to its activities in the Building and on the Property,
with the premiums thereon fully paid on or before the due date, in an amount of
not less than $2,000,000 per occurrence per person coverage for bodily injury,
property damage, personal injury or combination thereof (the term “personal
injury” as used herein means, without limitation, false arrest, detention or
imprisonment, malicious prosecution, wrongful entry, liable and slander),
provided that if only single limit coverage is available it shall be for at
least $2,000,000 per occurrence with an umbrella policy of at least $5,000,000
combined single limit per occurrence. Tenant’s insurance policies shall name
Landlord and Building Manager as additional insureds and shall include coverage
for the contractual liability of Tenant to indemnify Landlord and Building
Manager pursuant to Section 16 of this Lease and shall have deductibles in an
amount reasonably satisfactory to Landlord. Prior to Tenant’s taking possession
of the Premises, Tenant shall furnish certificates of such insurance, and such
other evidence satisfactory to Landlord of the maintenance and timely renewal of
such insurance, and Tenant shall obtain and deliver to Landlord a written
obligation on the part of each insurer to notify Landlord at least thirty (30)
days prior to the modification, cancellation or expiration of such insurance
policies. In the event Tenant shall not have delivered to Landlord a policy or
certificate evidencing such insurance at least thirty (30) days prior to the
expiration date of each expiring policy, Landlord may obtain such insurance as
Landlord may reasonably require to protect Landlord’s interest (which obtaining
of insurance shall not be deemed to be a waiver of Tenant’s default hereunder).
The cost to Landlord of obtaining such policies, plus an administrative fee in
the amount of fifteen percent (15%) of the cost of such policies shall be paid
by Tenant to Landlord as Additional Rent upon demand.

 

C. The insurance requirements set forth in this Section 15 are independent of
the waiver, indemnification, and other obligations under this Lease and will not
be construed or interpreted in any way to restrict, limit or modify the waiver,
indemnification and other obligations or to in any way limit any party’s
liability under this Lease. In addition to the requirements set forth in
Sections 15 and 16, the insurance required of Tenant under this Lease must be
issued by an insurance company with a rating of no less than A-VIII in the
current Best’s Insurance Guide, or A- in the current Standard & Poor Insurance
Solvency Review, or in that is otherwise acceptable to Landlord, and admitted to
engage in the business of insurance in the state in which the Building is
located; be primary insurance for all claims under it and provide that any
insurance carried by Landlord and Landlord’s lenders is strictly excess,
secondary and noncontributing with any insurance carried by Tenant; and provide
that insurance may not be cancelled, nonrenewed or the subject of material
change in coverage of available limits of coverage, except upon thirty (30) days
prior written notice to Landlord and Landlord’s lenders. Tenant will deliver
either a duplicate original or a legally enforceable certificate of insurance on
all policies procured by Tenant in compliance with Tenant’s obligations under
this Lease, together with evidence satisfactory to Landlord of the payment of
the premiums therefor, to Landlord on or before the date Tenant first occupies
any portion of the Premises, at least thirty (30) days before the expiration
date of any policy and upon the renewal of any policy. Landlord must give its
prior written approval to all deductibles and self-insured retentions under
Tenant’s policies. Tenant may comply with its insurance coverage requirements
through a blanket policy, provided Tenant, at Tenant’s sole expense, procures a
“per location” endorsement, or equivalent reasonably acceptable to Landlord, so
that the general aggregate and other limits apply separately and specifically to
the Premises.

 

D. If Tenant’s business operations, conduct or use of the Premises or any other
part of the Property shall cause an increase in the premium for any insurance
policy carried by Landlord, Tenant will, within ten (10) days after receipt of
written notice from Landlord, cease such activities or reimburse Landlord for
the entire increase.

 

-12-



--------------------------------------------------------------------------------

E. Neither Landlord nor Tenant shall be liable (by way of subrogation or
otherwise) to the other party (or to any insurance company insuring the other
party) for any personal injury or loss or damage to any of the property of
Landlord or Tenant, as the case may be, with respect to their respective
property, the Building, the Property or the Premises or any addition or
improvements thereto, or any contents therein (“Loss”), to the extent covered by
insurance carried or required to be carried by a party hereto even though such
Loss might have been occasioned by the negligence or willful acts or omissions
of the Landlord or Tenant or their respective employees, agents, contractors or
invitees, or to the extent any such Loss could have been insured against
regardless of whether or not insurance is required to be carried hereunder.
Since this mutual waiver will preclude the assignment of any such claim by
subrogation (or otherwise) to an insurance company (or any other person),
Landlord and Tenant each agree to give each insurance company which has issued,
or on the future may issue, policies of insurance, with respect to the items
covered by this waiver, written notice of the terms of this mutual waiver, and
to have such insurance policies properly endorsed, if necessary, to prevent the
invalidation of any of the coverage provided by such insurance policies by
reason of such mutual waiver. For the purpose of the foregoing waiver, the
amount of any commercially reasonable deductible applicable to any loss or
damage shall be deemed covered by, and recoverable by the insured under the
insurance policy to which such deductible relates. In the event that either
Landlord or Tenant self-insures any risk which could have been insured against,
or if Landlord or Tenant fails to carry any insurance required to be carried by
Landlord or Tenant pursuant to this Lease (in either case, the party
self-insuring or failing to maintain insurance referred to as the “Self-Insuring
Party”), then all loss or damage to the Self-Insuring Party, its leasehold
interest, its business, its property, the Premises or any additions or
improvements thereto or contents thereof shall be deemed covered by and
recoverable by the Self-Insuring Party under valid and collectible policies of
insurance. Notwithstanding anything to the contrary herein, Landlord shall not
be liable to the Tenant or any insurance company (by way of subrogation or
otherwise) insuring the Tenant for any loss or damage to any property, or bodily
injury or personal injury or any resulting loss of income or losses from
worker’s compensation laws and benefits, even though such loss or damage might
have been occasioned by the negligence of Landlord, its agents or employees, or
Building Manager, if any such loss or damage was required to be covered by
insurance pursuant to this Lease. Notwithstanding anything to the contrary
herein, Tenant shall not be liable to the Landlord or any insurance company (by
way of subrogation or otherwise) insuring the Landlord for any loss or damage to
any property, or bodily injury or personal injury or any resulting loss of
income or losses from worker’s compensation laws and benefits, even though such
loss or damage might have been occasioned by the negligence of Tenant, its
agents or employees, if any such loss or damage was required to be covered by
insurance pursuant to this Lease.

 

16. Indemnity. To the extent not expressly prohibited by law, neither Landlord
nor Building Manager nor any of their respective officers, directors, employees,
members, managers, or agents shall be liable to Tenant, or to Tenant’s agents,
servants, employees, customers, licensees, or invitees for any injury to person
or damage to property caused by any act, omission, or neglect of Tenant, its
agents, servants, employees, customers, invitees, licensees or by any other
person entering the Building or upon the Property under the invitation of Tenant
(collectively, “Tenant Parties”) or arising out of the use of the Property,
Building or Premises by Tenant and the conduct of its business or out of a
default by Tenant in the performance of its obligations hereunder. Tenant hereby
indemnifies and holds Landlord and Building Manager and their respective
officers, directors, employees, members, managers and agents (“Landlord
Indemnitees”), harmless from all liability, claims, damages, judgments, suits,
causes of action, losses, and expenses, including attorneys’ fees and court
costs (collectively, “Indemnified Claims”) arising or resulting from (a) any act
or omission of Tenant or any Tenant Parties, (b) the use of the Premises and
Common Areas and conduct of Tenant’s business by Tenant or any Tenant Parties,
or any other activity, work or thing done, permitted or suffered by Tenant or
any Tenant Parties, in or about the Premises, the Building or elsewhere on the
Property; and/or (c) any default by Tenant of any obligations on Tenant’s part
to be performed under the terms of this Lease. This indemnity shall be
enforceable to the full extent whether or not such liability and claims are the
result of the sole, joint or concurrent acts, negligent or intentional, or
otherwise, of Tenant, or any Tenant Party. Landlord shall in no event be liable
to Tenant for any consequential damages or for loss of revenue or income and
Tenant waives any and all claims for any such damages. Notwithstanding the terms
of this Lease to the contrary, the terms of this Section shall survive the
expiration or earlier termination of this Lease.

 

Notwithstanding anything to the contrary contained in this Section 16, Tenant
shall not be required to protect, defend, save harmless or indemnify Landlord
from any liability for injury, loss, accident or damage to any person resulting
from the negligent acts or omissions or willful misconduct of Landlord, its
agents, contractors, servants or employees (“Landlord Parties”) in connection
with Landlord’s activities on or about the Property, and subject to Section 15E,
Landlord hereby indemnifies and agrees to protect, defend and hold Tenant
harmless from and against Indemnified Claims arising out of (a) any act or
omission of Landlord or any Landlord Parties that causes injury to persons or
damage to property, and (b) the use of Common Areas and conduct of Landlord or
Building Manager, or any other activity, work or thing done by Landlord,
Building Manager or any of the Landlord Parties, in or about the Premises, the
Building or elsewhere on the Property. This indemnity shall be enforceable to
the full extent of the sole, joint or concurrent acts, negligent or intentional,
or otherwise, of Landlord or any Landlord Parties. Such exclusion from Tenant’s
indemnity and such agreement by Landlord to so indemnify and hold Tenant
harmless are not intended to and shall not relieve any insurance carrier of its
obligations under policies required to be carried by Tenant pursuant to the
provisions of this Lease to the extent that such policies cover (or, if such
policies would have been carried as required, would have covered) the result of
negligent acts or omissions or willful misconduct of Landlord or its agents,
contractors, servants or employees; provided, however, the provisions of this
sentence shall in no way be construed to imply the availability of any double or
duplicate coverage.

 

Landlord’s and Tenant’s indemnification obligations hereunder may or may not be
coverable by insurance, but the failure of either Landlord or Tenant to carry
insurance covering the indemnification obligation shall not limit their

 

-13-



--------------------------------------------------------------------------------

indemnity obligations hereunder. Notwithstanding the terms of this Lease to the
contrary, the terms of this Section shall survive the expiration or earlier
termination of this Lease.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 16 OR ELSEWHERE IN THIS
LEASE, IN NO EVENT SHALL LANDLORD OR TENANT BE LIABLE TO THE OTHER PARTY FOR
CONSEQUENTIAL, SPECIAL, SPECULATIVE OR PUNITIVE DAMAGES AND LANDLORD AND TENANT
HEREBY WAIVE ANY AND ALL CLAIMS AGAINST ONE ANOTHER THEREFOR.

 

17. Damages from Certain Causes. To the extent not expressly prohibited by law,
Landlord shall not be liable to Tenant or Tenant’s employees, contractors,
agents, invitees or customers, for any injury to person or damage to property
sustained by Tenant or any such party or any other person claiming through
Tenant resulting from any accident or occurrence in the Premises or any other
portion of the Building caused by the Premises or any other portion of the
Building becoming out of repair or by defect in or failure of equipment, pipes,
or wiring, or by broken glass, or by the backing up of drains, or by gas, water,
steam, electricity, or oil leaking, escaping or flowing into the Premises
(except to the extent due to Landlord’s gross negligence or willful failure to
make repairs required to be made pursuant to other provisions of this Lease,
after the expiration of a reasonable time after written notice to Landlord of
the need for such repairs), nor shall Landlord be liable to Tenant for any loss
or damage that may be occasioned by or through the acts or omissions of other
tenants of the Building or of any other persons whomsoever, including, but not
limited to riot, strike, insurrection, war, court order, requisition, order of
any governmental body or authority, acts of God, fire or theft (except to the
extent due to Landlord’s gross negligence or willful failure to make repairs
required to be made pursuant to other provisions of this Lease, after the
expiration of a reasonable time after written notice to Landlord of the need for
such repairs).

 

18. Casualty Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Building shall be so damaged that substantial alteration
or reconstruction of the Building shall, in Landlord’s sole opinion, be required
(whether or not the Premises shall have been damaged by such casualty) or in the
event there is less than two (2) years of the Lease Term remaining or in the
event Landlord’s mortgagee should require that the insurance proceeds payable as
a result of a casualty be applied to the payment of the mortgage debt or in the
event of any material uninsured loss to the Building, Landlord may, at its
option, terminate this Lease by notifying Tenant in writing of such termination
within ninety (90) days after the date of such casualty. If Landlord does not
thus elect to terminate this Lease, Landlord shall notify Tenant in writing no
later than thirty (30) days after the date of the casualty of Landlord’s
reasonable estimate of the duration of the repairs, and subject to Tenant’s
termination right below, shall commence and proceed with reasonable diligence to
restore the Building, and the improvements located within the Premises, if any,
to the extent Landlord had financial responsibility for them pursuant to the
Work Letter Agreement attached hereto as Exhibit D (except that Landlord shall
not be responsible for delays not within the control of Landlord) to
substantially the same condition in which it was immediately prior to the
happening of the casualty. If Landlord does not elect to terminate this Lease
pursuant to Landlord’s termination right as provided above, and Landlord
reasonably estimates that the required repairs cannot be completed within one
hundred eighty (180) days after being commenced, Tenant may elect, not later
than thirty (30) days after Tenant’s receipt of Landlord written notice of the
estimated time required to effectuate such repairs, to terminate this Lease by
written notice to Landlord effective as of the date specified in Tenant’s
notice. Notwithstanding the foregoing, Landlord’s obligation to restore the
Building, and the improvements located within the Premises, if any, for which
Landlord had financial responsibility pursuant to the Work Letter Agreement,
shall not require Landlord to expend for such repair and restoration work more
than the insurance proceeds actually received by the Landlord as a result of the
casualty and Landlord’s obligation to restore shall be further limited so that
Landlord shall not be required to expend for the repair and restoration of the
improvements located within the Premises, if any, for which Landlord had
financial responsibility pursuant to the Work Letter Agreement, more than the
dollar amount of the Allowance, if any, described in the Work Letter Agreement.
When the repairs described in the preceding two sentences have been
substantially completed by Landlord, Tenant shall be permitted to complete the
restoration of all improvements, including furniture, fixtures and equipment,
which are necessary to permit Tenant’s reoccupancy of the Premises; provided
that Tenant shall not be required to expend any amount in excess of the
insurance proceeds actually received by Tenant policies maintained by Tenant
under Section 15.B. Except as set forth above, all cost and expense of
reconstructing the Premises shall be borne by Tenant, and Tenant shall present
Landlord with evidence satisfactory to Landlord of Tenant’s ability to pay such
costs prior to Landlord’s commencement of repair and restoration of the
Premises. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from such damage
or the repair thereof, except that if such fire or other casualty shall have
damaged the Premises or Common Areas necessary to Tenant’s occupancy of the
Premises, Landlord shall allow Tenant a proportionate abatement of Rent during
the time and to the extent the Premises are unfit for occupancy. This Lease sets
forth the terms and conditions upon which this Lease may terminate in the event
of any damage or destruction. Accordingly, the parties hereby waive the
provisions of California Civil Code Section 1932, Subsection 2, and Section
1933, Subsection 4 (and any successor statutes thereof permitting the parties to
terminate this Lease as a result of any damage or destruction).

 

19. Condemnation. If the whole or any substantial part of the Premises or if the
Building or any portion thereof which would leave the remainder of the Building
unsuitable for use as an office building comparable to its use on the
Commencement Date, or if the land on which the Building is located or any
material portion thereof, shall be taken or condemned for any public or
quasi-public use under governmental law, ordinance or regulation, or by right of
eminent domain, or by private purchase in lieu thereof, then Landlord may, at
its option, terminate this Lease and the rent shall be abated during the
unexpired portion of this Lease, effective when the physical taking of said
Premises or said portion of the Building or land shall occur. In the event this
Lease is not terminated, the rent for any portion of the Premises so taken or
condemned shall be abated during the unexpired term of this Lease effective when
the physical taking of said portion of the Premises shall occur. All
compensation awarded for any such taking or condemnation, or sale proceeds in
lieu thereof, shall be the property of Landlord, and Tenant shall

 

-14-



--------------------------------------------------------------------------------

have no claim thereto, the same being hereby expressly waived by Tenant, except
for any portions of such award or proceeds which are specifically allocated by
the condemning or purchasing party for the taking of or damage to trade fixtures
of Tenant, which Tenant specifically reserves to itself.

 

This Lease sets forth the terms and conditions upon which this Lease may
terminate in the event of a taking. Accordingly, the parties waive the
provisions of the California Code of Civil Procedure Section 1265.130 and any
successor or similar statutes permitting the parties to terminate this Lease as
a result of a taking.

 

20. Hazardous Substances.

 

A. Tenant hereby represents and covenants to Landlord the following: No toxic or
hazardous substances or wastes, pollutants or contaminants (including, without
limitation, asbestos, urea formaldehyde, the group of organic compounds known as
polychlorinated biphenyls, petroleum products including gasoline, fuel oil,
crude oil and various constituents of such products, radon, and any hazardous
substance as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. 9601-9657, as amended (“CERCLA”)
(collectively, “Hazardous Substances”) other than customary office supplies and
cleaning supplies stored and handled within the Premises in accordance with all
applicable laws, will be generated, treated, stored, released or disposed of, or
otherwise placed, deposited in or located on the Property by Tenant or any of
the Tenant Parties, and no activity shall be taken on the Property, by Tenant,
its agents, employees, invitees or contractors, that would cause or contribute
to (i) the Property or any part thereof to become a generation, treatment,
storage or disposal facility within the meaning of or otherwise bring the
Property within the ambit of the Resource Conservation and Recovery Act of 1976
(“RCRA”), 42 U.S.C. 5901 et. seq., or any similar state law or local ordinance,
(ii) a release or threatened release of Hazardous Substances, from the Property
or any part thereof within the meaning of, or otherwise result in liability in
connection with the Property within the ambit of CERCLA, or any similar state
law or local ordinance, or (iii) the discharge of Hazardous Substances into any
water source or system, the dredging or filling of any waters, or the discharge
into the air of any emissions, that would require a permit under the Federal
Water Pollution Control Act, 33 U.S.C. 1251 et. seq., or the Clean Air Act, 42
U.S.C. 7401 et. seq., or any similar state law or local ordinance.

 

B. Tenant agrees to indemnify and hold Landlord Indemnitees (as defined in
Section 16) harmless from and against and to reimburse Landlord Indemnitees with
respect to, any and all claims, demands, causes of action, loss, damage,
liabilities, costs and expenses (including attorneys’ fees and court costs) of
any and every kind or character, known or unknown, fixed or contingent, asserted
against or incurred by Landlord at any time and from time-to-time by reason of
or arising out of the breach of any representation or covenant contained in
Section 20.A above.

 

C. Tenant shall immediately notify Landlord in writing of any release or
threatened release of Hazardous Substances of which Tenant has knowledge whether
or not the release is in quantities that would require under law the reporting
of such release to a governmental or regulatory agency.

 

D. Tenant shall also immediately notify Landlord in writing of, and shall
contemporaneously provide Landlord with a copy of:

 

  (1) Any written notice of release of Hazardous Substances on the Property that
is provided by Tenant to a governmental or regulatory agency;

 

  (2) Any notice of a violation, or a potential or alleged violation, of any
Environmental Law (hereinafter defined) that is received by Tenant from any
governmental or regulatory agency;

 

  (3) Any inquiry, investigation, enforcement, cleanup, removal, or other action
that is instituted or threatened by a governmental or regulatory agency against
Tenant and that relates to the release or discharge of Hazardous Substances on
or from the Property;

 

  (4) Any claim that is instituted or threatened by any third-party against
Tenant and that relates to any release or discharge of Hazardous Substances on
or from the Property; and

 

  (5) Any notice of the loss of any environmental operating permit by Tenant.

 

E. As used herein “Environmental Laws” mean all present and future federal,
state and municipal laws, ordinances, rules and regulations applicable to
environmental and ecological conditions, and the rules and regulations of the
U.S. Environmental Protection Agency, and any other federal, state or municipal
agency, or governmental board or entity relating to environmental matters.

 

F. If the release of any Hazardous Substances on, under, from or about the
Building or the Property is caused by Landlord, its authorized agents or
employees, and such Hazardous Substances are not introduced by Tenant, its
agents, employees, contractors, licensees, or invitees, and such release results
in (i) injury to any person, or (ii) injury to or any contamination of the
Premises, Building or the Property at levels which require clean up or
remediation under applicable Environmental Laws, Landlord, at its expense (which
shall not be included in Basic Costs), shall promptly take all actions necessary
to return the Premises, Building and the Property to the condition existing
prior to the introduction of such Hazardous Substances, or to such condition as
is satisfactory to all governmental agencies asserting jurisdiction, and to
remedy or

 

-15-



--------------------------------------------------------------------------------

repair any such injury or contamination, including, without limitation, any
clean up, remediation, removal, disposal, neutralization or other treatment of
any such Hazardous Substances.

 

21. Americans with Disabilities Act. Tenant agrees to comply with all
requirements of the Americans with Disabilities Act (Public Law (July 26, 1990)
(“ADA”) applicable to the Premises and such other current acts or other
subsequent acts, (whether federal or state) addressing like issues as are
enacted or amended. All other ADA compliance issues which pertain to Tenant’s
use or occupancy of the Premises, including, without limitation, in connection
with Tenant’s construction of any alterations or other improvements in the
Premises and the operation of Tenant’s business and employment practices in the
Premises, shall be the responsibility of Tenant. Tenant agrees to indemnify and
hold Landlord harmless from any and all expenses, liabilities, costs or damages
suffered by Landlord as a result of additional obligations which may be imposed
on the Building or the Property under of such acts by virtue of Tenant’s
operations and/or occupancy. Landlord represents and warrants to Tenant that to
the best of Landlord’s knowledge, the Common Areas of the Building (excluding
tenant spaces and excluding Common Areas within any multi-tenant floor of the
Building which is not improved or occupied by any tenant(s)), and the Premises,
shall as of Landlord’s delivery of possession of the Premises to Tenant, comply
with general ADA requirements existing as of the date of this Lease.

 

22. Events of Default.

 

A. The following events shall be deemed to be “Events of Default” under this
Lease:

 

  (1) Tenant shall fail to pay when due any Base Rent, Additional Rent or other
amount payable by Tenant to Landlord under this Lease, unless such failure is
cured within three (3) business days after written notice (hereinafter sometimes
referred to as a “Monetary Default”) provided, however, once Landlord has given
Tenant two (2) such notices during any twelve (12) month period (whether as to
one or more than one failure to pay), Landlord shall not be required to give
further notice and thereafter the failure or refusal by Tenant to timely make
any payment of Rent when due hereunder within the following twelve (12) months
shall be an Event of Default without notice or grace period.

 

  (2) Any failure by Tenant (other than a Monetary Default) to comply with any
term, provision or covenant of this Lease, which failure is not cured within
thirty (30) days after delivery to Tenant of notice of the occurrence of such
failure provided, however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure,
Section 1161 and provided further that, if the term, condition, covenant or
obligation to be performed by Tenant is of such nature that the same cannot
reasonably be performed within such thirty-day period, such default shall be
deemed to have been cured if Tenant commences such performance within said
thirty-day period and thereafter diligently undertakes to complete the same, and
in fact, completes same within sixty (60) days after notice.

 

  (3) Any failure by Tenant to observe or perform any of the covenants with
respect to (a) assignment and subletting set forth in Section 13, (b) mechanic’s
liens set forth in Section 14, or (c) insurance set forth in Section 15.

 

  (4) Tenant or any Guarantor shall (a) become insolvent, (b) make a transfer in
fraud of creditors (c) make an assignment for the benefit of creditors, (d)
admit in writing its inability to pay its debts as they become due, (e) file a
petition under any section or chapter of the United States Bankruptcy Code, as
amended, pertaining to bankruptcy, or under any similar law or statute of the
United States or any State thereof, or Tenant or any Guarantor shall be adjudged
bankrupt or insolvent in proceedings filed against Tenant or any Guarantor
thereunder; or a petition or answer proposing the adjudication of Tenant or any
Guarantor as a bankrupt or its reorganization under any present or future
federal or state bankruptcy or similar law shall be filed in any court and such
petition or answer shall not be discharged or denied within sixty (60) days
after the filing thereof.

 

  (5) A receiver or trustee shall be appointed for all or substantially all of
the assets of Tenant or any Guarantor or of the Premises or of any of Tenant’s
property located thereon in any proceeding brought by Tenant or any Guarantor,
or any such receiver or trustee shall be appointed in any proceeding brought
against Tenant or any Guarantor and shall not be discharged within sixty (60)
days after such appointment or Tenant or such Guarantor shall consent to or
acquiesce in such appointment.

 

  (6) The leasehold estate hereunder shall be taken on execution or other
process of law in any action against Tenant.

 

  (7) Tenant shall abandon or vacate any substantial portion of the Premises
without the payment of rent.

 

  (8) Tenant shall fail to take possession of and occupy the Premises within
thirty (30) days following the Commencement Date and thereafter continuously
conduct its operations in the Premises for the Permitted Use as set forth in
Section 4 hereof, unless Tenant continues to pays rent as due and payable.

 

-16-



--------------------------------------------------------------------------------

  (9) The liquidation, termination, dissolution, forfeiture of right to do
business or death of Tenant or any Guarantor.

 

23. Remedies.

 

A. Upon the occurrence of any event or events of default under this Lease,
whether enumerated in this Paragraph or not, in addition to all other remedies
that may be available to Landlord at law or in equity, Landlord shall have the
option to pursue any one or more of the following remedies without any notice
(except as expressly prescribed herein) or demand for possession whatsoever (and
without limiting the generality of the foregoing, except as otherwise expressly
provided in this Lease, Tenant hereby specifically waives notice and demand for
payment of rent or other obligations due and waives any and all other notices or
demand requirements imposed by applicable law):

 

  (1) Terminate this Lease upon written notice to Tenant, in which event
Landlord may recover from Tenant: (i) the worth at the time of award of any
unpaid rent which had been earned at the time of such termination; plus (ii) the
worth at the time of the award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rental loss that Tenant proves could be reasonably avoided; plus
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to: unamortized tenant improvement costs;
attorneys’ fees; brokers’ commissions; the costs of refurbishment, alterations,
renovation and repair of the Premises; and removal (including the repair of any
damage caused by such removal) and storage (or disposal) of Tenant’s personal
property, equipment, fixtures, Tenant alterations, tenant improvements and any
other items which Tenant is required under this Lease to remove but does not
remove.

 

As used in Paragraph 23A(1)(i) and 23A(1)(ii) above, the “worth at the time of
award” is computed by allowing interest at the Default Rate set forth in
Paragraph 1. As used in Paragraph 23A(1)(iii) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

If Landlord notifies Tenant of its election to terminate this Lease, Tenant
shall immediately surrender the Premises to Landlord. If Tenant fails to
surrender the Premises upon termination of the Lease hereunder, Landlord may
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying said Premises, or any
part thereof, by force, if necessary, without being liable for prosecution or
any claim of damages therefor, and Tenant hereby agrees to pay to Landlord on
demand the amount of all loss and damage which Landlord may suffer by reason of
such termination, whether through inability to relet the Premises on
satisfactory terms or otherwise, specifically including but not limited to all
Costs of Reletting (hereinafter defined) and any deficiency that may arise by
reason of any reletting.

 

  (2) Without terminating this Lease, enter upon and take possession of the
Premises and expel or remove Tenant or any other person who may be occupying
said Premises, or any part thereof, by force, if necessary, without having any
civil or criminal liability therefor and without terminating this Lease.
Landlord may (but shall be under no obligation to) relet the Premises or any
part thereof for the account of Tenant, in the name of Tenant or Landlord or
otherwise, without notice to Tenant for such term or terms which may be greater
or less than the period which would otherwise have constituted the balance of
the Lease Term and on such conditions (which may include concessions or free
rent) and for such uses as Landlord in its absolute discretion may determine,
and Landlord may collect and receive any rents payable by reason of such
reletting. Tenant agrees to pay Landlord on demand all Costs of Reletting and
any deficiency that may arise by reason of such reletting. Landlord shall not be
responsible or liable for any failure to relet the Premises or any part thereof
or for any failure to collect any rent due upon any such reletting. No such
re-entry or taking of possession of the Premises by Landlord shall be construed
as an election on Landlord’s part to terminate this Lease unless a written
notice of such termination is given to Tenant. If Landlord elects to terminate
Tenant’s right to possession of the Premises without terminating this Lease,
Tenant shall continue to be liable for all rent and Landlord shall use
reasonable efforts to relet the Premises or any part thereof to a substitute
tenant or tenants for a period of time equal to or lesser or greater than the
remainder of the Term on whatever terms and conditions Landlord, in Landlord’s
good faith discretion, deems advisable. For purposes hereof, Landlord shall be
deemed to have used “reasonable efforts” to relet if Landlord places its
customary “For Lease” sign within the Premises and places the Premises for lease
with a reputable broker. In no event shall Landlord be obligated to lease the
Premises in priority to other space within the Building.

 

-17-



--------------------------------------------------------------------------------

  (3) Enter upon the Premises, by force, if necessary, without having any civil
or criminal liability therefor, and do whatever Tenant is obligated to do under
the terms of this Lease and Tenant agrees to reimburse Landlord on demand for
any expense which Landlord may incur in thus affecting compliance with Tenant’s
obligations under this Lease together with interest at the Default Rate and
Tenant further agrees that Landlord shall not be liable for any damages
resulting to Tenant from such action, whether caused by the negligence of
Landlord or otherwise.

 

  (4) Continue this Lease in full force and effect, whether or not Tenant shall
have abandoned the Premises. The foregoing remedy shall also be available to
Landlord pursuant to California Civil Code Section 1951.4, and any successor
statute thereof, in the event Tenant has abandoned the Premises. If Landlord
elects to continue this Lease in full force and effect pursuant to this
Paragraph 23A(4), then Landlord shall be entitled to enforce all of its rights
and remedies under this Lease, including the right to recover rent as it becomes
due. Landlord’s election not to terminate this Lease pursuant to this Paragraph
23A(4) or pursuant to any other provision of this Lease, at law or in equity,
shall not preclude Landlord from subsequently electing to terminate this Lease
or pursuing any of its other remedies. In order to regain possession of the
Premises and to deny Tenant access thereto, Landlord or its agent may, at the
expense and liability of the Tenant, alter or change any or all locks or other
security devices controlling access to the Premises without posting or giving
notice of any kind to Tenant. Landlord shall have no obligation to provide
Tenant a key or grant Tenant access to the Premises so long as Tenant is in
default under this Lease. Tenant shall not be entitled to recover possession of
the Premises, terminate this Lease, or recover any actual, incidental,
consequential, punitive, statutory or other damages or award of attorneys’ fees,
by reason of Landlord’s alteration or change of any lock or other security
device and the resulting exclusion from the Premises of the Tenant or Tenant’s
agents, servants, employees, customers, licensees, invitees or any other persons
from the Premises. Landlord may, without notice, remove and either dispose of or
store, at Tenant’s expense, any property belonging to Tenant that remains in the
Premises after Landlord has regained possession thereof.

 

B. For purposes of this Lease, the term “Costs of Reletting” shall mean all
costs and expenses incurred by Landlord in connection with the reletting of the
Premises, including without limitation the cost of cleaning, renovation,
repairs, decoration and alteration of the Premises for a new tenant or tenants,
advertisement, marketing, brokerage and legal fees, the cost of protecting or
caring for the Premises while vacant, the cost of removing and storing any
property located on the Premises, any increase in insurance premiums caused by
the vacancy of the Premises and any other out-of-pocket expenses incurred by
Landlord including tenant inducements such as the cost of moving the new tenant
or tenants and the cost of assuming any portion of the existing lease(s) of the
new tenant(s).

 

C. Except as otherwise herein provided, no repossession or re-entering on the
Premises or any part thereof pursuant to subparagraph (b) hereof or otherwise
shall relieve Tenant or any Guarantor of its liabilities and obligations
hereunder, all of which shall survive such repossession or re-entering.
Notwithstanding any such repossession or re-entering on the Premises or any part
thereof by reason of the occurrence of an event of default, Tenant will pay to
Landlord the Base Rent and other rent or other sum required to be paid by Tenant
pursuant to this Lease.

 

D. No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any other right or remedy, and each and every right and
remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief in
case of the violation, or attempted or threatened violation, of any of the
covenants, agreements, conditions or provisions of this Lease, or to a decree
compelling performance of any of the other covenants, agreements, conditions or
provisions of this Lease, or to any other remedy allowed to Landlord at law or
in equity. Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of such default.

 

E. This Paragraph 23 shall be enforceable to the maximum extent such enforcement
is not prohibited by applicable law, and the unenforceability of any portion
thereof shall not thereby render unenforceable any other portion. To the extent
any provision of applicable law requires some action by Landlord to evidence or
effect the termination of this Lease or to evidence the termination of Tenant’s
right of occupancy, Tenant and Landlord hereby agree that written notice by
Landlord to any of Tenant’s agents, servants or employees, which specifically
sets forth Landlord’s intention to terminate, shall be sufficient to evidence
and effect the termination herein provided for.

 

F. All property of Tenant removed from the Premises by Landlord pursuant to any
provision of this Lease or applicable law may be handled, removed or stored by
Landlord at the cost and expense of Tenant, and Landlord shall not be
responsible in any event for the value, preservation or safekeeping thereof.
Tenant shall pay Landlord for all expenses incurred by Landlord with respect to
such removal and storage so long as the same is in Landlord’s possession or
under Landlord’s control. All such property not removed from the Premises or
retaken from storage by Tenant within thirty (30) days after the end of the Term
or the termination of Tenant’s right to possession of the Premises, however
terminated, at Landlord’s option, shall

 

-18-



--------------------------------------------------------------------------------

be conclusively deemed to have been conveyed by Tenant to Landlord as by bill of
sale without further payment or credit by Landlord to Tenant.

 

G. Tenant hereby grants to Landlord a first lien upon the interest of Tenant
under this Lease to secure the payment of moneys due under this Lease, which
lien may be enforced in equity, and Landlord shall be entitled as a matter of
right to have a receiver appointed to take possession of the Premises and relet
the same under order of court.

 

H. If Tenant is adjudged bankrupt, or a trustee in bankruptcy is appointed for
Tenant, Landlord and Tenant, to the extent permitted by law, agree to request
that the trustee in bankruptcy determine within sixty (60) days thereafter
whether to assume or to reject this Lease.

 

I. The receipt by Landlord of less than the full rent due shall not be construed
to be other than a payment on account of rent then due, nor shall any statement
on Tenant’s check or any letter accompanying Tenant’s check be deemed an accord
and satisfaction, and Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance of the rent due or to pursue any other
remedies provided in this lease. The acceptance by Landlord of rent hereunder
shall not be construed to be a waiver of any breach by Tenant of any term,
covenant or condition of this Lease. No act or omission by Landlord or its
employees or agents during the term of this Lease shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.

 

J. In the event of any litigation between Tenant and Landlord to enforce any
provision of this Lease or any right of either party hereto, the unsuccessful
party to such litigation shall pay to the successful party all costs and
expenses, including reasonable attorneys’ fees, incurred therein. Furthermore,
if Landlord, without fault, is made a party to any litigation instituted by or
against Tenant, Tenant shall indemnify Landlord against, and protect, defend,
and save it harmless from, all costs and expenses, including reasonable
attorney’s fees, incurred by it in connection therewith. If Tenant, without
fault, is made party to any litigation instituted by or against Landlord,
Landlord shall indemnify Tenant against, and protect, defend, and save it
harmless from, all costs and expenses, including reasonable attorney’s fees,
incurred by it in connection therewith.

 

24. No Waiver. Failure of Landlord to declare any default immediately upon its
occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against Landlord, but Landlord shall have the right to declare the
default at any time and take such action as is lawful or authorized under this
Lease. Failure by Landlord to enforce its rights with respect to any one default
shall not constitute a waiver of its rights with respect to any subsequent
default. Receipt by Landlord of Tenant’s keys to the Premises shall not
constitute an acceptance of surrender of the Premises.

 

25. Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy
the Premises, subject to the other terms hereof, provided that Tenant pays the
Rent and other sums herein recited to be paid by Tenant and timely performs all
of Tenant’s covenants and agreements herein contained. This covenant and any and
all other covenants of Landlord shall be binding upon Landlord and its
successors only with respect to breaches occurring during its or their
respective periods of ownership of the Landlord’s interest hereunder.

 

26. Substitution. Intentionally Omitted.

 

27. Holding Over. In the event of holding over by Tenant after expiration or
other termination of this Lease or in the event Tenant continues to occupy the
Premises after the termination of Tenant’s right of possession pursuant to
Section 23.A(3) hereof, occupancy of the Premises subsequent to such termination
or expiration shall be that of a tenancy at sufferance and in no event for
month-to-month or year-to-year. Tenant shall, throughout the entire holdover
period, be subject to all the terms and provisions of this Lease and shall pay
for its use and occupancy an amount equal to one hundred twenty-five percent
(125%) of the Base Rent payable during the last month of the Lease Term, payable
on a per diem basis for the first thirty (30) days after the expiration of the
Lease Term, and thereafter, at a monthly rate equal to one hundred fifty percent
(150%) of the Base Rent applicable during the last rental period of the Lease
Term. No holding over by Tenant or payments of money by Tenant to Landlord after
the expiration of the Lease Term shall be construed to extend the Lease Term or
prevent Landlord from recovery of immediate possession of the Premises by
summary proceedings or otherwise unless Landlord has sent written notice to
Tenant that Landlord has elected to extend the Lease Term. In addition to the
obligation to pay the amounts set forth above during any such holdover period,
Tenant shall also be liable to Landlord for all damages, including, without
limitation, any consequential damages, which Landlord may suffer by reason of
any holding over by Tenant and Tenant shall also indemnify Landlord against any
and all claims made by any other tenant or prospective tenant against Landlord
for delay by Landlord in delivering possession of the Premises to such other
tenant or prospective tenant. Nothing contained in this Section 27 shall be
construed to imply that Tenant has the right to hold over for any period of time
without Landlord’s prior written consent.

 

28. Subordination to Mortgage/Estoppel Certificate. Tenant accepts this Lease
subject and subordinate to any mortgage, deed of trust or other lien presently
existing or hereafter arising upon the Premises, or upon the Building and/or the
Property and to any renewals, modifications, refinancings and extensions
thereof, but Tenant agrees that any such mortgagee shall have the right at any
time to subordinate such mortgage, deed of trust or other lien to this Lease on
such terms and subject to such conditions as such mortgagee may deem appropriate
in its discretion. The provisions of the foregoing sentence shall be
self-operative and no further instrument of subordination shall be required.
However, Landlord is hereby irrevocably vested with full power and authority to
subordinate this Lease to any mortgage, deed of trust or other lien now existing
or hereafter placed upon the

 

-19-



--------------------------------------------------------------------------------

Premises, or the Building and/or the Property and Tenant agrees within ten (10)
days after demand to execute such further instruments subordinating this Lease
or attorning to the holder of any such liens as Landlord may request provided,
however, that any holder of a mortgage, trust deed, or other lien placed on the
Premises, Building and/or Property subsequent to the Commencement Date shall
agree that this Lease shall remain in full force and effect, and Tenant’s
possession of the Premises shall not be disturbed in the event of a foreclosure
or upon the exercise of a power of sale or other remedy under any such mortgage,
trust deed or other lien, so long as the Tenant is not in default beyond
applicable notice and cure periods under any provision of this Lease.
Notwithstanding any contrary provision in this Section 28, Landlord shall use
reasonable efforts to obtain from Landlord’s current lender promptly following
the parties’ mutual execution of this Lease, a non-disturbance agreement in the
form attached hereto as Exhibit J. If Landlord is unable to obtain such an
agreement after the exercise of reasonable efforts, this Lease shall not be void
or voidable nor shall Landlord be liable to Tenant as a result thereof. The
terms of this Lease are subject to approval by the Landlord’s existing lender(s)
and any lender(s) who, at the time of the execution of this Lease, have
committed or are considering committing to Landlord to make a loan secured by
all or any portion of the Property, and such approval is a condition precedent
to Landlord’s obligations hereunder. In the event that Tenant should fail to
execute any subordination or other agreement required by this Section promptly
as requested, Tenant hereby irrevocably constitutes Landlord as its
attorney-in-fact to execute such instrument in Tenant’s name, place and stead,
it being agreed that such power is one coupled with an interest in Landlord and
is accordingly irrevocable. Tenant agrees that it will from time-to-time upon
request by Landlord execute and deliver to such persons as Landlord shall
request a statement in recordable form certifying that this Lease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as so modified), stating the dates to which rent and
other charges payable under this Lease have been paid, stating that Landlord is
not in default hereunder (or if Tenant alleges a default stating the nature of
such alleged default) and further stating such other matters as Landlord shall
reasonably require. Tenant agrees periodically to furnish within ten (10) days
after so requested by Landlord, ground lessor or the holder of any deed of
trust, mortgage or security agreement covering the Building, the Property, or
any interest of Landlord therein, a certificate signed by Tenant certifying (a)
that this Lease is in full force and effect and unmodified (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), (b) as to the Commencement Date and the date through
which Base Rent and Tenant’s Additional Rent have been paid, (c) that Tenant has
accepted possession of the Premises and that any improvements required by the
terms of this Lease to be made by Landlord have been completed to the
satisfaction of Tenant, (d) that except as stated in the certificate no rent has
been paid more than thirty (30) days in advance of its due date, (e) that the
address for notices to be sent to Tenant is as set forth in this Lease (or has
been changed by notice duly given and is as set forth in the certificate), (f)
that except as stated in the certificate, Tenant, as of the date of such
certificate, has no charge, lien, or claim of offset against rent due or to
become due, (g) that except as stated in the certificate, Landlord is not then
in default under this Lease, (h) as to the amount of the Approximate Rentable
Area of the Premises then occupied by Tenant, (i) that there are no renewal or
extension options, purchase options, rights of first refusal or the like in
favor of Tenant except as set forth in this Lease, (j) the amount and nature of
accounts payable to Landlord under terms of this Lease, and (k) as to such other
matters as may be requested by Landlord or ground lessor or the holder of any
such deed of trust, mortgage or security agreement. Any such certificate may be
relied upon by any ground lessor, prospective purchaser, secured party,
mortgagee or any beneficiary under any mortgage, deed of trust on the Building
or the Property or any part thereof or interest of Landlord therein.

 

29. Notice. Any notice required or permitted to be given under this Lease or by
law shall be deemed to have been given if it is written and delivered in person
or mailed by Registered or Certified mail, postage prepaid, or sent by a
nationally recognized overnight delivery service to the party who is to receive
such notice at the address specified in Section 1.R. of this Lease. When so
mailed, the notice shall be deemed to have been given two (2) business days
after the date it was mailed. When sent by overnight delivery service, the
notice shall be deemed to have been given on the next business day after deposit
with such overnight delivery service. The address specified in Section 1.R. of
this Lease may be changed from time to time by giving written notice thereof to
the other party. Neither party hereto shall be required to send any notice,
request, demand, consent, approval, or other communication required or permitted
under this Lease to more than two (2) other addresses in addition to the
Premises.

 

30. Landlord’s Lien. Intentionally Omitted.

 

31. Surrender of Premises. Upon the termination, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant will at once surrender possession and vacate
the Premises, together with all Leasehold Improvements (except those Leasehold
Improvements Tenant is required to remove pursuant to Section 8 hereof), to
Landlord in good condition and repair, ordinary wear and tear and loss or damage
due to casualty or condemnation excepted; conditions existing because of
Tenant’s failure to perform maintenance, repairs or replacements as required of
Tenant under this Lease shall not be deemed “reasonable wear and tear.” Tenant
shall surrender to Landlord all keys to the Premises and make known to Landlord
the explanation of all combination locks which Tenant is permitted to leave on
the Premises. Subject to the Landlord’s rights under Section 23 hereof, if
Tenant fails to remove any of Tenant’s Property within one (1) day after the
termination of this Lease, or Tenant’s right to possession hereunder, Landlord,
at Tenant’s sole cost and expenses, shall be entitled to remove and/or store
such Tenant’s Property and Landlord shall be in no event be responsible for the
value, preservation or safekeeping thereof. Tenant shall pay Landlord, upon
demand, any and all reasonable expenses caused by such removal and all storage
charges against such property so long as the same shall be in possession of
Landlord or under the control of Landlord. In addition, if Tenant fails to
remove any Tenant’s Property from the Premises or storage, as the case may be,
within ten (10) days after written notice from Landlord, Landlord, at its
option, may deem all or any part of such Tenant’s Property to have been
abandoned by Tenant and title thereof shall immediately pass to Landlord under
this Lease as by a bill of sale.

 

-20-



--------------------------------------------------------------------------------

32. Rights Reserved to Landlord. Landlord reserves the following rights,
exercisable without notice, except as provided herein, and without liability to
Tenant for damage or injury to property, person or business and without
affecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of rent or affecting any of Tenant’s
obligations under this Lease: (1) upon thirty (30) days prior notice to change
the name or street address of the Building; (2) to install and maintain signs on
the exterior and interior of the Building; (3) to designate and approve window
coverings to present a uniform exterior appearance; (4) to make any decorations,
alterations, additions, improvements to the Building or Property, or any part
thereof (including, with prior notice, the Premises) which Landlord shall
desire, or deem necessary for the safety, protection, preservation or
improvement of the Building or Property, or as Landlord may be required to do by
law; (5) to have access to the Premises at reasonable hours to perform its
duties and obligations and to exercise its rights under this Lease; (6) to
retain at all times and to use in appropriate instances, pass keys to all locks
within and to the Premises; (7) to approve the weight, size, or location of
heavy equipment, or articles within the Premises; (8) to close or restrict
access to the Building at all times other than Normal Business Hours subject to
Tenant’s right to admittance at all times under such regulations as Landlord may
prescribe from time to time, or to close (temporarily or permanently) any of the
entrances to the Building; provided Landlord shall have the right to restrict or
prohibit access to the Building or the Premises at any time Landlord determines
it is necessary to do so to minimize the risk of injuries or death to persons or
damage to property (9) to change the arrangement and/or location of entrances of
passageways, doors and doorways, corridors, elevators, stairs, toilets and
public parts of the Building or Property; (10) to regulate access to telephone,
electrical and other utility closets in the Building and to require use of
designated contractors for any work involving access to the same; (11) if Tenant
has vacated the Premises during the last six (6) months of the Lease Term, to
perform additions, alterations and improvements to the Premises in connection
with a reletting or anticipated reletting thereof without being responsible or
liable for the value or preservation of any then existing improvements to the
Premises; (12) to grant to anyone the exclusive right to conduct any business or
undertaking in the Building provided Landlord’s exercise of its rights under
this clause 12, shall not be deemed to prohibit Tenant from the operation of its
business in the Premises and shall not constitute a constructive eviction, (13)
to designate all sources furnishing sign painting or lettering; (14) to install,
use, maintain, repair, replace and relocate pipes, ducts, conduits, wires and
appurtenant meters and equipment above the ceiling surfaces, below the floor
surfaces, within the walls and in the central core areas of the Building; and
(15) to make changes to the Building and all appurtenant areas, including,
without limitation, to the design and layout of the driveways, entrances,
loading and unloading areas, direction of traffic, landscaped areas and
walkways, parking spaces and parking areas.

 

33. Event of Bankruptcy. In addition to, and in no way limiting, the other
remedies set forth herein Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then:

 

A. “Adequate protection” of Landlord’s interest in the Premises pursuant to the
provisions of Section 361 and 363 (or their successor sections) of the
Bankruptcy Code, 11 U.S.C. Paragraph 101, et seq. (such Bankruptcy Code as
amended from time-to-time being herein referred to as the “Bankruptcy Code”),
prior to assumption and/or assignment of the Lease by Tenant shall include, but
not be limited to all (or any part) of the following:

 

  (1) the continued payment by Tenant of the Base Rent and all other rent due
and owing hereunder and the performance of all other covenants and obligations
hereunder by Tenant;

 

  (2) the hiring of security guards to protect the Premises if Tenant abandons
and/or ceases operations; such obligation of Tenant only to be effective so long
as Tenant remains in possession and control of the Premises to the exclusion of
Landlord;

 

  (3) the furnishing of an additional/new Security Deposit by Tenant in the
amount of three (3) times the then-current monthly Base Rent and other rent
payable hereunder.

 

B. “Adequate assurance of future performance” by Tenant and/or any assignee of
Tenant pursuant to Bankruptcy Code Section 365 will include (but not be limited
to) payment of an additional/new Security Deposit in the amount of three (3)
times the then-current Base Rent payable hereunder.

 

C. Any person or entity to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code, shall be deemed without further act or deed
to have assumed all of the obligations of Tenant arising under this Lease on and
after the effective date of such assignment. Any such assignee shall, upon
demand by Landlord, execute and deliver to Landlord an instrument confirming
such assumption of liability.

 

D. Notwithstanding anything in this Lease to the contrary, all amounts payable
by Tenant to or on behalf of the Landlord under this Lease, whether or not
expressly denominated as “rent”, shall constitute “rent” for the purposes of
Section 502(b)(6) of the Bankruptcy Code.

 

E. If this Lease is assigned to any person or entity pursuant to the provisions
of the Bankruptcy Code, any and all monies or other considerations payable or
otherwise to be delivered to Landlord (including Base Rents and other rent
hereunder), shall be and remain the exclusive property of Landlord and shall not
constitute property of Tenant or of the bankruptcy estate of Tenant. Any and all
monies or other considerations constituting Landlord’s property under the
preceding sentence not paid or delivered to Landlord shall be held in trust by
Tenant or Tenant’s bankruptcy estate for the benefit of Landlord and shall be
promptly paid to or turned over to Landlord.

 

-21-



--------------------------------------------------------------------------------

F. If Tenant assumes this Lease and proposes to assign the same pursuant to the
provisions of the Bankruptcy Code to any person or entity who shall have made a
bona fide offer to accept an assignment of this Lease on terms acceptable to the
Tenant, then notice of such proposed offer/assignment, setting forth (i) the
name and address of such person or entity; (ii) all of the terms and conditions
of such offer, and (iii) the adequate assurance to be provided Landlord to
assure such person’s or entity’s future performance under the Lease, shall be
given to Landlord by Tenant no later than twenty (20) days after receipt by
Tenant, but in any event no later than ten (10) days prior to the date that
Tenant shall make application to a court of competent jurisdiction for authority
and approval to enter into such assumption and assignment, and Landlord shall
thereupon have the prior right and option, to be exercised by notice to Tenant
given at any time prior to the effective date of such proposed assignment, to
accept an assignment of this Lease upon the same terms and conditions and for
the same consideration, if any, as the bona fide offer made by such persons or
entity, less any brokerage commission which may be payable out of the
consideration to be paid by such person for the assignment of this Lease.

 

G. To the extent permitted by law, Landlord and Tenant agree that this Lease is
a contract under which applicable law excuses Landlord from accepting
performance from (or rendering performance to) any person or entity other than
Tenant within the meaning of Sections 365(c) and 365(e)(2) of the Bankruptcy
Code.

 

34. Miscellaneous.

 

A. If any term or provision of this Lease, or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.

 

B. Tenant agrees not to record this Lease or any short form or memorandum
hereof.

 

C. This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the state in
which the Building is located.

 

D. Events of “Force Majeure” shall include strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the control of Landlord or
Tenant, as the case may be. Whenever a period of time is herein prescribed for
the taking of any action by Landlord or Tenant (other than the payment of Rent
and all other such sums of money as shall become due hereunder), such party
shall not be liable or responsible for, there shall be excluded from the
computation of such period of time, any delays due to events of Force Majeure.

 

E. Except as expressly otherwise herein provided, with respect to all required
acts of Tenant, time is of the essence of this Lease.

 

F. Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations hereunder and in the Building and Property
referred to herein, and in such event and upon the assumption in writing by the
transferee of all non accrued obligations of Landlord under this Lease, Landlord
shall be released from any further obligations hereunder, and Tenant agrees to
look solely to such successor in interest of Landlord for the performance of
such obligations. As part of any such transfer, Landlord agrees to transfer, by
credit to the purchase price or otherwise, Tenant’s Security Deposit to the
transferee of Landlord’s interest hereunder, and any other funds held by the
transferor in which Tenant has an interest shall be turned over, subject to that
interest, to the transferee.

 

G. Each party represents and warrants to the other, that, to its knowledge, no
broker, agent or finder other than Broker (a) negotiated or was instrumental in
negotiating or consummating this Lease on its behalf, and (b) is or might be
entitled to a commission or compensation in connection with this Lease. Any
broker, agent or finder of Tenant whom Tenant has failed to disclose herein
shall be paid by Tenant. Tenant shall indemnify, defend (by counsel reasonably
approved in writing by Landlord) and hold Landlord harmless from and against any
and all claims, judgments, suits, causes of action, damages, losses, liabilities
and expenses (including attorneys’ fees and court costs) resulting from any
breach by Tenant of the foregoing representation, including, without limitation,
any claims that may be asserted against Landlord by any broker, agent or finder
undisclosed by Tenant herein. Landlord shall indemnify, defend (by counsel
reasonably approved in writing by Tenant) and hold Tenant harmless from and
against any and all claims, judgments, suits, causes of action, damages, losses,
liabilities and expenses (including attorneys’ fees and court costs) resulting
from any breach by Landlord of the foregoing representation, including, without
limitation, any claims that may be asserted against Tenant by any broker, agent
or finder undisclosed by Landlord herein. The foregoing indemnities shall
survive the expiration or earlier termination of this Lease.

 

H. If there is more than one Tenant, or if the Tenant as such is comprised of
more than one person or entity, the obligations hereunder imposed upon Tenant
shall be joint and several obligations of all such parties. All notices,
payments, and agreements given or made by, with or to any one of such persons or
entities shall be deemed to have been given or made by, with or to all of them.

 

I. The individual signing this Lease on behalf of Tenant represents (1) that
such individual is duly authorized to execute or attest and deliver this Lease
on behalf of Tenant in accordance with the

 

-22-



--------------------------------------------------------------------------------

organizational documents of Tenant; (2) that this Lease is binding upon Tenant;
(3) that Tenant is duly organized and legally existing in the state of its
organization, and is qualified to do business in the state in which the Premises
is located; (4) that upon request, Tenant will provide Landlord with true and
correct copies of all organizational documents of Tenant, and any amendments
thereto; and (5) that the execution and delivery of this Lease by Tenant will
not result in any breach of, or constitute a default under any mortgage, deed of
trust, lease, loan, credit agreement, partnership agreement or other contract or
instrument to which Tenant is a party or by which Tenant may be bound. If Tenant
is a corporation, Tenant will, prior to the Commencement Date, deliver to
Landlord a copy of a resolution of Tenant’s board of directors authorizing or
ratifying the execution and delivery of this Lease, which resolution will be
duly certified to Landlord’s satisfaction by the secretary or assistant
secretary of Tenant.

 

J. Tenant acknowledges that the financial capability of Tenant to perform its
obligations hereunder is material to Landlord and that Landlord would not enter
into this Lease but for its belief, based on its review of Tenant’s financial
statements, that Tenant is capable of performing such financial obligations.
Tenant hereby represents, warrants and certifies to Landlord that its financial
statements previously furnished to Landlord were at the time given true and
correct in all material respects and that there have been no material subsequent
changes thereto as of the date of this Lease.

 

K. Notwithstanding anything to the contrary contained in this Lease, the
expiration of the Lease Term, whether by lapse of time or otherwise, shall not
relieve Tenant from Tenant’s obligations accruing prior to the expiration of the
Lease Term, and such obligations shall survive any such expiration or other
termination of the Lease Term.

 

L. Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only, and the delivery hereof does not constitute an offer to Tenant or an
option. This Lease shall not be effective until an original of this Lease
executed by both Landlord and Tenant is delivered to and accepted by Landlord,
and this Lease has been approved by Landlord’s mortgagee, if required. This
Lease may be executed in one or more counterparts, each of which shall
constitute an original and all of which shall be one and the same agreement.

 

M. Landlord and Tenant understand, agree and acknowledge that (i) this Lease has
been freely negotiated by both parties; and (ii) in any controversy, dispute or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be not inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.

 

N. The headings and titles to the paragraphs of this Lease are for convenience
only and shall have no affect upon the construction or interpretation of any
part hereof.

 

O. Whenever under this Lease provision is made for Landlord or Tenant to secure
the consent or approval of the other party, such consent or approval shall be in
writing, and unless otherwise expressly provided herein, no consent or approval
of Landlord or Tenant required hereunder shall be unreasonably withheld,
conditioned or delayed, and for any requirements that are subject to the
satisfaction of a party, such determination shall be reasonably made by the
party to be satisfied. The consent by either party to any act by the other party
of a nature requiring consent shall not be deemed to constitute consent to any
similar act.

 

35. Entire Agreement. This Lease, including the following Exhibits:

 

Exhibit A – Outline and Location of Premises

Exhibit B – Rules and Regulations

Exhibit C – Payment of Basic Costs

Exhibit D – Work Letter

Exhibit E – Additional Provisions (if required)

Exhibit F – Commencement Letter (Sample)

Exhibit G – Janitorial and Cleaning Specifications

Exhibit H – Parking

Exhibit I – Form of Letter of Credit

Exhibit J – Form of Subordination, Non-Disturbance and Attornment Agreement

 

constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents. Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. All understandings and
agreements heretofore had between the parties are merged in this Lease which
alone fully and completely expresses the agreement of the parties, neither party
relying upon any statement or representation not embodied in this Lease. This
Lease may be modified only be a written agreement signed by Landlord and Tenant.
Landlord and Tenant expressly agree that there are and shall be no implied
warranties of merchantibility, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, all of which
are hereby waived by Tenant, and that there are no warranties which extend
beyond those expressly set forth in this Lease.

 

-23-



--------------------------------------------------------------------------------

36. Limitation Of Liability. EXCEPT TO THE EXTENT SPECIFICALLY ADDRESSED HEREIN,
TENANT SHALL NOT HAVE THE RIGHT TO AN ABATEMENT OF RENT AS A RESULT OF
LANDLORD’S DEFAULT AS TO ANY COVENANT OR AGREEMENT CONTAINED IN THIS LEASE OR AS
A RESULT OF THE BREACH OF ANY PROMISE OR INDUCEMENT IN CONNECTION HEREWITH,
WHETHER IN THIS LEASE OR ELSEWHERE AND TENANT HEREBY WAIVES SUCH REMEDY OF
ABATEMENT OF RENT. TENANT HEREBY AGREES THAT TENANT’S REMEDIES FOR DEFAULT
HEREUNDER OR IN ANY WAY ARISING IN CONNECTION WITH THIS LEASE INCLUDING ANY
BREACH OF ANY PROMISE OR INDUCEMENT OR WARRANTY, EXPRESSED OR IMPLIED, SHALL BE
LIMITED TO SUIT FOR DIRECT AND PROXIMATE DAMAGES OR TERMINATION OF THIS LEASE,
PROVIDED THAT TENANT HAS GIVEN THE NOTICES AS HEREINAFTER REQUIRED.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD TO TENANT FOR ANY DEFAULT BY LANDLORD UNDER THIS LEASE SHALL BE
LIMITED TO THE INTEREST OF LANDLORD IN THE BUILDING AND THE PROPERTY, AND ALL
SALES, RENT AND INSURANCE PROCEEDS THEREOF, AND AWARDS RECEIVED PURSUANT TO ANY
TAKING RELATING THERETO, AND TENANT AGREES TO LOOK SOLELY TO LANDLORD’S INTEREST
IN THE BUILDING AND THE PROPERTY AND ANY SUCH PROCEEDS AND AWARDS FOR THE
RECOVERY OF ANY JUDGMENT AGAINST THE LANDLORD, IT BEING INTENDED THAT LANDLORD
SHALL NOT BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY. TENANT HEREBY
COVENANTS THAT, PRIOR TO THE FILING OF ANY SUIT FOR DIRECT AND PROXIMATE
DAMAGES, IT SHALL GIVE LANDLORD AND ALL MORTGAGEES WHOM TENANT HAS BEEN NOTIFIED
HOLD MORTGAGES OR DEED OF TRUST LIENS ON THE PROPERTY, BUILDING OR PREMISES
(“LANDLORD MORTGAGEES”) NOTICE AND REASONABLE TIME TO CURE ANY ALLEGED DEFAULT
BY LANDLORD. NOTWITHSTANDING THE FOREGOING, TENANT SHALL BRING SUCH SUIT WITHIN
SIX (6) MONTHS OF THE LANDLORD’S DEFAULT HEREUNDER, UNLESS AGREED BY THE PARTIES
HERETO TO EXTEND SUCH TIME IN WRITING. TENANT’S FAILURE TO ASSERT SUCH RIGHTS
WITHIN ONE (1) YEAR SHALL BE CONSTRUED AS A WAIVER OF TENANT’S REMEDIES HEREIN.

 

37. Warranty Waiver. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, LANDLORD,
ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS AND CONTRACTORS MAKE NO
WARRANTY, EXPRESSED OR IMPLIED WITH RESPECT TO SUCH PROJECT OR THE PREMISES OR
ITS CONDITION. NO WARRANTY OF MATERIALS, WORKMANSHIP OR APPLIANCES HAS BEEN MADE
OR IS EXPRESSED OR IMPLIED BY THIS LEASE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, LANDLORD, ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS AND
CONTRACTORS EXPRESSLY DISCLAIM AND TENANT EXPRESSLY WAIVES ANY WARRANTY OF
HABITABILITY, GOOD AND WORKMANLIKE CONSTRUCTION, SUITABILITY, OR DESIGN OR
FITNESS FOR A PARTICULAR PURPOSE AND EXPRESSLY DISCLAIM AND TENANT EXPRESSLY
WAIVES ANY WARRANTY AS TO THE ENVIRONMENTAL CONDITIONS OF SUCH PROJECT OR
PREMISES AND THE PRESENCE OR CONTAMINATION BY HAZARDOUS MATERIALS. TENANT IS NOT
RELYING ON ANY REPRESENTATIONS BY LANDLORD OR LANDLORD’S OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, ATTORNEYS AND CONTRACTORS. TENANT EXPRESSLY WAIVES, TO THE
EXTENT ALLOWED BY LAW, ANY CLAIMS UNDER FEDERAL, STATE OR OTHER LAW THAT TENANT
MIGHT OTHERWISE HAVE AGAINST LANDLORD RELATING TO THE CONDITION OF SUCH PROJECT
OR PREMISES OR THE IMPROVEMENT OR PERSONAL PROPERTY LOCATED THEREON OR THE
PRESENCE IN OR CONTAMINATION OF THE PROJECT OR THE PREMISES BY HAZARDOUS
MATERIALS, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.

 

38. Common Areas. During the Term of this Lease, Tenant shall have the
nonexclusive right to use the Common Areas of the Building in common with
Landlord and all persons, firms and corporations conducting business in the
Building and their respective customers, guests, licensees, invitees (including
patients and clients), subtenants, employees and agents, subject to the terms of
this Lease, the rules and regulations referenced in Section 4 above and all
covenants, conditions and restrictions now or hereafter affecting the Building.
As long as the Premises are located on multiple floors of the Building, Landlord
shall ensure that Tenant has reasonable riser space for the installation of
Tenant’s cabling between such floors.

 

39. Parking. Landlord shall provide parking to Tenant as set forth in Exhibit H
to this Lease.

 

40. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION SEEKING SPECIFIC PERFORMANCE OF ANY PROVISION OF THIS LEASE, FOR
DAMAGES FOR ANY BREACH UNDER THIS LEASE, OR OTHERWISE FOR ENFORCEMENT OF ANY
RIGHT OR REMEDY HEREUNDER.

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.

 

LANDLORD:

KOLL CENTER IRVINE NUMBER TWO, L.L.C.,

a Delaware limited liability company

By:  

Connecticut General Life Insurance Company,

a specially chartered Connecticut corporation,

Its: Member and Manager

    By:  

CIGNA Investments, Inc.,

a Delaware corporation,

Its: Authorized Agent

        By:   /s/    ANN MARIE O’ROURKE                

--------------------------------------------------------------------------------

            Ann Marie O’Rourke             Senior Vice President

By:

 

Transwestern Koll Center, L.L.C.,

a Delaware limited liability company

Its: Member and Manager

    By:   /s/    DIRK DEGENAARS            

--------------------------------------------------------------------------------

        Dirk Degenaars,         Managing Director

TENANT:

EPICOR SOFTWARE CORPORATION,

a Delaware corporation

By:

  /s/    MICHAEL A. PIRAINO        

--------------------------------------------------------------------------------

Name:

  Michael A. Piraino

Title:

  Senior Vice President

By:

  /s/    MICHAEL A. PIRAINO        

--------------------------------------------------------------------------------

Name:

  Michael A. Piraino

Title:

  Chief Financial Officer

 

-25-



--------------------------------------------------------------------------------

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

This Exhibit is attached to and made a part of the Lease dated October, 2003 by
and between KOLL CENTER IRVINE NUMBER TWO, L.L.C., a Delaware limited liability
company (“Landlord”), and EPICOR SOFTWARE CORPORATION, a Delaware corporation
(“Tenant”), for space in the Building located at 18200 Von Karman Avenue, Suite
1000, Irvine, California.

 

[GRAPHIC ]

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

 

RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage associated therewith (if any), the
Property and the appurtenances thereto:

 

1. Sidewalks, entrances, passageways, courts, corridors, vestibules, halls,
elevators and stairways in and about the Building shall not be obstructed nor
shall objects be placed against glass partitions, doors or windows which would
be unsightly from the Building’s corridors from the exterior of the Building.

 

2. Plumbing, fixtures and appliances shall be used for only the purpose for
which they were designed and no foreign substance of any kind whatsoever shall
be thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant or its agents, employees or invitees, shall be paid for by
Tenant and Landlord shall not in any case be responsible therefor.

 

3. Any sign, lettering, picture, notice, advertisement installed within the
Premises which is visible from the public corridors within the Building shall be
installed in such manner, and be of such character and style, as Landlord shall
approve, in writing in its reasonable discretion. No sign, lettering, picture,
notice or advertisement shall be placed on any outside window or door or in a
position to be visible from outside the Building. No nails, hooks or screws
(except for customary artwork or wall hangings) shall be driven or inserted into
any part of the Premises or Building except by Building maintenance personnel,
nor shall any part of the Building be defaced or damaged by Tenant.

 

4. Tenant shall not place any additional lock or locks on any door in the
Premises or Building without Landlord’s prior written consent. A reasonable
number of keys to the locks on the doors in the Premises shall be furnished by
Landlord to Tenant at the cost of Tenant, and Tenant shall not have any
duplicate keys made. All keys and passes shall be returned to Landlord at the
expiration or earlier termination of this Lease.

 

5. Tenant shall refer all contractors, contractors representatives and
installation technicians for Landlord for Landlord’s supervision, approval and
control before the performance of any contractual services affecting the
Building Structure or systems. This provision shall apply to all work performed
in the Building including, but not limited to installation of doors,
entranceways, and any and all installations of every nature affecting floors,
exterior walls, window trim, Building equipment and any other physical portion
of the Building. Tenant shall not waste electricity, water or air conditioning.
All controls shall be adjusted only by Building personnel.

 

6. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of any merchandise or materials which require the
use of elevators, stairways, lobby areas, or loading dock areas, shall be
restricted to hours designated by Landlord. Tenant must seek Landlord’s prior
approval by providing in writing a detailed listing of such activity. If
approved by Landlord, such activity shall be under the supervision of Landlord
and performed in the manner stated by Landlord. Landlord may prohibit any
article, equipment or any other item from being brought into the Building.
Tenant is to assume all risk for damage to articles moved and injury to persons
resulting from such activity. If any equipment, property and/or personnel of
Landlord or of any other tenant is damaged or injured as a result of or in
connection with such activity, Tenant shall be solely liable for any and all
damage or loss resulting therefrom.

 

7. All corridor doors, when not in use, shall remain closed. Tenant shall cause
all doors to the Premises to be closed and securely locked before leaving the
Building at the end of the day.

 

8. Tenant shall keep all electrical and mechanical apparatus owned by Tenant
free of vibration, noise and airwaves which may be transmitted beyond the
Premises.

 

9. Canvassing, soliciting and peddling in or about the Building or Property is
prohibited. Tenant shall cooperate and use its best efforts to prevent the same.

 

10. Tenant shall not use the Premises in any manner which would overload the
standard heating, ventilating or air conditioning systems of the Building.

 

11. Tenant shall not utilize any equipment or apparatus in such manner as to
create any magnetic fields or waves which adversely affect or interfere with the
operation of any systems or equipment in the Building or Property.

 

12. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes.

 

13. Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusements devices and
machines for sale of beverages, foods, candy, cigarettes or other goods), except
for those vending machines or similar devices which are for the sole and
exclusive use of Tenant’s employees, and then only if such operation does not
violate the lease of any other tenant in the Building.

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

14. Tenant shall utilize the termite and pest extermination service designated
by Landlord to control termites and pests in the Premises.

 

15. Tenant shall not open or permit to be opened any window in the Premises.
This provision shall not be construed as limiting access of Tenant to any
balcony adjoining the Premises.

 

16. To the extent permitted by law, Tenant shall not permit picketing or other
union activity involving its employees or agents in the Building or on the
Property, except in those locations and subject to time and other constraints as
to which Landlord may give its prior written consent, which consent may be
withheld in Landlord’ sole discretion.

 

17. Tenant shall not make or permit any use of the Premises, the Building or the
Property, respectively, which is directly or indirectly forbidden by law,
ordinance, governmental regulation or order, or direction of applicable public
authority, or which may be dangerous to person or property.

 

18. Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises, the Building or the Property; without limiting the foregoing, Tenant
shall not use or permit the Premises or any portion thereof to be used for
lodging, sleeping or for any illegal purpose.

 

19. All deliveries to or from the Premises shall be made only at times, in the
areas and through the entrances and exits designated for such purposes by
Landlord. Tenant shall not permit the process of receiving deliveries to or from
the Premises outside of said areas or in a manner which may interfere with the
use by any other tenant of its premises or any common areas, any pedestrian use
of such area, or any use which is inconsistent with good business practice.

 

20. Tenant shall carry out Tenant’s permitted repair, maintenance, alterations,
and improvements in the Premises only during times reasonably agreed to in
advance by Landlord and in a manner which will not interfere with the rights of
other tenants in the Building.

 

21. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents. Tenant, Tenant’s agents, employees, contractors, guests and invitees
shall comply with Landlord’s reasonable requirements thereto.

 

22. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s opinion may tend to
impair the reputation of the Building or its desirability for Landlord or its
other tenants. Upon written notice from Landlord, Tenant will refrain from
and/or discontinue such publicity immediately.

 

23. Neither Tenant nor any of its employees, agents, contractors, invitees or
customers shall smoke in any area designated by Landlord (whether through the
posting of a “no smoking” sign or otherwise) as a “no smoking” area. In no event
shall Tenant or any of its employees, agents, contractors, invitees or customers
smoke in the hallways or bathrooms of the Building. Landlord reserves the right
to designate, from time to time, additional areas of the Building and the
Property as “no smoking “ areas and to designate the entire Building and the
Property as a “no smoking” area.

 

24. Tenant shall not without Landlord’s consent, which may be given or withheld
at Landlord’s sole and absolute discretion, receive, store, discharge, or
transport firearms, ammunition, or weapons or explosives of any kind or nature
at, on or from the Premises, the Building or the Property.

 

[END OF EXHIBIT]

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

EXHIBIT C

 

PAYMENT OF BASIC COSTS

 

This Exhibit is attached to and made a part of the Lease dated as of October 14,
2003 by and between KOLL CENTER IRVINE NUMBER TWO, L.L.C., a Delaware limited
liability company (“Landlord”), and EPICOR SOFTWARE CORPORATION, a Delaware
corporation (“Tenant”), for space in the Building located at 18200 Von Karman
Avenue, Suite 1000, Irvine, California.

 

A. Commencing January 1, 2005, during each calendar year, or portion thereof,
falling thereafter within the Lease Term, Tenant shall pay to Landlord as
Additional Rent hereunder Tenant’s Pro Rata Share of the amount by which Basic
Costs (as defined below) for the applicable calendar year exceeds Basic Costs
for calendar year 2004 (the “Base Year”). In no event shall the amount required
to be paid by Tenant with respect to Basic Costs for any calendar year during
the Lease Term be less than zero. Prior to January 1 of each calendar year
during the Lease Term, or as soon thereafter as practical, Landlord shall make a
good faith estimate of Basic Costs for the applicable full or partial calendar
year and Tenant’s Pro Rata Share thereof. On or before the first day of each
month during such calendar year, Tenant shall pay Landlord, as Additional Rent,
a monthly installment equal to one-twelfth of Tenant’s Pro Rata Share of
Landlord’s estimate of the amount by which Basic Costs for such calendar year
will exceed Basic Costs for the Base Year. Landlord shall have the right from
time to time during any such calendar year to revise the estimate of Basic Costs
for such year and provide Tenant with a revised statement therefor (provided,
however, Landlord agrees that Landlord shall not issue a revised statement more
than twice in any calendar year), and thereafter the amount Tenant shall pay
each month shall be based upon such revised estimate. If Landlord does not
provide Tenant with an estimate of the Basic Costs by January 1 of any calendar
year, Tenant shall continue to pay a monthly installment based on the previous
year’s estimate until such time as Landlord provides Tenant with an estimate of
Basic Costs for the current year. Upon receipt of such current year’s estimate,
an adjustment shall be made for any month during the current year with respect
to which Tenant paid monthly installments of Additional Rent based on the
previous year’s estimate. Tenant shall pay Landlord for any underpayment upon
demand. Any overpayment in excess of the equivalent of one (1) month’s Base Rent
shall, at Landlord’s option, be refunded to Tenant or credited against the
installment(s) of Additional Rent next coming due under the Lease. Any
overpayment in an amount equal to or less than the equivalent of one (1) month’s
Base Rent shall, at Landlord’s option, be refunded to Tenant or credited against
the installment of Additional Rent due for the month immediately following the
furnishing of such estimate. Any amount paid by Tenant based on any estimate
shall be subject to adjustment pursuant to Paragraph B below, when actual Basic
Costs are determined for such calendar year.

 

B. As soon as is practical following the end of each calendar year during the
Lease Term, Landlord shall furnish to Tenant a statement of Landlord’s actual
Basic Costs for the previous calendar year (the “Statement of Costs”). If for
any calendar year the Additional Rent collected for the prior year, as a result
of Landlord’s estimate of Basic Costs, is in excess of Tenant’s Pro Rata Share
of the amount by which Basic Costs for such prior year exceeds Basic Costs for
the Base Year, then Landlord shall refund to Tenant any overpayment (or at
Landlord’s option apply such amount against Additional Rent due or to become due
hereunder). Likewise, Tenant shall pay to Landlord, on demand, any underpayment
with respect to the prior year whether or not the Lease has terminated prior to
receipt by Tenant of the Statement of Costs for such underpayment, it being
understood that this clause shall survive the expiration of the Lease.

 

C. Basic Costs shall mean all direct and indirect costs, expenses paid and
disbursements of every kind (subject to the limitations set forth below) which
Landlord incurs, pays or becomes obligated to pay in each calendar year in
connection with operating, maintaining, repairing, owning and managing the
Building and the Property including but not limited to, the following:

 

(1) All labor costs for all persons performing services required or utilized in
connection with the operation, repair, replacement and maintenance of and
control of access to the Building and the Property, including but not limited to
amounts incurred for wages, salaries and other compensation for services,
professional training, payroll, social security, unemployment and other similar
taxes, workers’ compensation insurance, uniforms, training, disability benefits,
pensions, hospitalization, retirement plans, group insurance or any other
similar or like expenses or benefits.

 

(2) All management fees, the cost of equipping and maintaining a management
office at the Building, accounting services, legal fees not attributable to
leasing and collection activity, and all other administrative costs relating to
the Building and the Property (which fees shall be commercially reasonable
vis-à-vis the competitive fees being charged for similar services at comparable
buildings in the market in which the Property is located).

 

(3) All rent and/or purchase costs of materials, supplies, tools and equipment
used in the operation, repair, replacement and maintenance and the control of
access to the Building and the Property.

 

(4) All amounts charged to Landlord by contractors and/or suppliers for
services, replacement parts, components, materials, equipment and supplies
furnished in connection with the operation, repair, maintenance, replacement and
control of access to any part of the Building, or the Property generally,
including the heating, air conditioning, ventilating, plumbing, electrical,
elevator and other systems and equipment of the Building and the garage. Major
repair items shall be amortized over a period of up to five (5) years.

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

(5) All premiums and deductibles paid by Landlord for fire and extended
insurance coverage, earthquake and extended coverage insurance, liability and
extended coverage insurance, Rent loss insurance, elevator insurance, boiler
insurance and other insurance customarily carried from time to time by landlords
of comparable office buildings or required to be carried by Landlord’s
mortgagee; provided, however, that if Landlord does not carry earthquake/flood
insurance for the Property and/or the Building during any part of the Base Year
but subsequently obtains earthquake/flood insurance for the Property and/or the
Building during any subsequent portion of the Lease Term, then from and after
the date upon which Landlord obtains such earthquake/flood insurance and
continuing throughout the period during which Landlord maintains such insurance,
Basic Costs for the Base Year shall be deemed to be increased by the amount of
the premium Landlord reasonably estimates it would have incurred had Landlord
maintained such insurance for the same period of time during the Base Year as
such insurance was maintained by Landlord during such subsequent Lease Year;
provided further, however, any such earthquake/flood insurance obtained after
the Base Year shall be subject to Tenant’s reasonable approval (Tenant
acknowledging and agreeing, however, that it shall be deemed unreasonable for
Tenant to withhold such consent to the extent (A) such earthquake/flood
insurance is mandated by applicable governmental entities or Landlord’s lender,
or (B) landlords of comparable buildings are requiring such earthquake/flood
insurance policies be maintained and Landlord’s earthquake/flood insurance
policy is commercially reasonably vis-à-vis such third party policies).

 

(6) Charges for all utilities for the Building, all premises in the Building
(including the Premises) and for the Common Areas including but not limited to
charges for water, electricity, gas and sewer, but excluding those electrical
charges for which tenants are individually responsible or which are paid
separately and directly by a tenant to Landlord.

 

(7) “Taxes”, which for purposes hereof, shall mean (a) all real estate taxes and
assessments on the Property, the Building or the Premises, and taxes and
assessments levied in substitution or supplementation in whole or in part of
such taxes, (b) all personal property taxes for the Building’s personal
property, including license expenses, (c) all taxes imposed on services of
Landlord’s agents and employees, (d) all sales, use or other tax, excluding
state and/or federal income tax now or hereafter imposed by any governmental
authority upon Rent received by Landlord, (e) all other taxes, fees or
assessments now or hereafter levied by any governmental authority on the
Property, the Building or its contents or on the operation and use thereof
(except as relate to specific tenants), and (f) all costs and fees incurred in
connection with seeking reductions in or refunds in Taxes including, without
limitation, any costs incurred by Landlord to challenge the tax valuation of the
Building, but excluding income taxes. Estimates of real estate taxes and
assessments for any calendar year during the Lease Term shall be determined
based on Landlord’s good faith estimate of the real estate taxes and
assessments. Taxes and assessments hereunder are those accrued with respect to
such calendar year, as opposed to the real estate taxes and assessments paid or
payable for such calendar year.

 

(8) All landscape expenses and costs of repairing, resurfacing and striping of
the parking areas and garages of the Property, if any.

 

(9) Cost of all maintenance service agreements, including those for equipment,
alarm service, window cleaning, drapery or mini-blind cleaning, janitorial
services, metal refinishing, pest control, uniform supply, landscaping and any
parking equipment.

 

(10) Cost of all other repairs, replacements and general maintenance of the
Property and Building neither specified above nor directly billed to tenants,
including the cost of maintaining all interior Common Areas including lobbies,
multi-tenant hallways, restrooms and service areas.

 

(11) The amortized cost of capital improvements made to the Building or the
Property which are (a) primarily for the purpose of reducing operating expense
costs or otherwise improving the operating efficiency of the Property or
Building; or (b) required to comply with any laws, rules or regulations of any
governmental authority or a requirement of Landlord’s insurance carrier. The
cost of such capital improvements shall be amortized over a period of five (5)
years, or longer (at Landlord’s option), and shall, at Landlord’s option,
include interest at a rate that is reasonably equivalent to the interest rate
that Landlord would be required to pay to finance the cost of the capital
improvement in question as of the date such capital improvement is performed,
provided if the payback period for any capital improvement is less than five (5)
years, Landlord may amortize the cost of such capital improvement over the
payback period.

 

(12) Any other charge or expense of any nature whatsoever which, in accordance
with general industry practice with respect to the operation of a first class
office building, would be construed as an operating expense. Notwithstanding
anything to the contrary contained hereinabove, Basic Costs for the Building
shall include the Building’s percentage of Basic Costs for the Common Areas of
the Property. Such percentage shall be derived from a fraction, the numerator of
which is the Approximate Rentable Area of the Building and the denominator of
which is the aggregate rentable square footage of the office buildings existing
from time to time on the Property. As of the date hereof, the Building’s
percentage shall be 223,373/ 880,643 = 25.365%.

 

D. If Landlord, in any calendar year following the Base Year, begins providing
any new services, then for such period of time in which such new services apply,
Basic Costs for the Base Year shall be increased by the amount that Landlord
reasonably determines it would have incurred had Landlord provided such new
service during the same period of time during the Base Year as such new service
was provided during such subsequent calendar year. If Landlord, in any calendar
year after the Base Year, discontinues any service then for such period of time
in

 

EXHIBIT C

-2-



--------------------------------------------------------------------------------

which such services are discontinued, Basic Costs for the Base Year shall be
decreased by the amount that Landlord reasonably determines it incurred for such
service throughout the Base Year. Any maintenance or repairs that are
recommended by the manufacturer or vendor for performance during the Base Year,
but which are delayed for any reason to a subsequent calendar year, shall be
included in Base Year Basic Costs.

 

E. Basic Costs shall not include repairs and general maintenance paid from
proceeds of insurance or by a tenant or other third parties, and alterations
attributable solely to individual tenants of the Property. Further, Basic Costs
shall not include the cost of capital improvements (except as above set forth),
depreciation, interest (except as provided above with respect to the
amortization of capital improvements), lease commissions, and principal payments
on mortgage and other non-operating debts of Landlord. Capital improvements are
more specifically defined as:

 

(1) Costs incurred in connection with the original construction of the Property
or with any major changes to same, including but no limited to, additions or
deletions of corridor extensions, renovations and improvements of the Common
Areas beyond the costs caused by normal wear and tear, and upgrades or
replacement of major Property systems; and

 

(2) Costs of correcting defects (including latent defects), including any
allowances for same, in the construction of the Property or its related
facilities; and

 

(3) Costs incurred in renovating or otherwise improving, designing, redesigning,
decorating or redecorating space for tenants or other occupants of the Property
or other space leased or held for lease in the Property.

 

Basic Costs shall also not include:

 

(i) bad debt expenses and interest, principal, points and fees on debts (except
in connection with the financing of items which are expressly included in the
definition Basic Costs above) or amortization or rent, attorneys’ fees or other
transaction costs on any ground lease, mortgage or mortgages or any other debt
instrument encumbering the Building or the Property, transaction costs or fees
incurred in the sale or refinancing of the Property or any building on the
Property;

 

(ii) marketing costs, including leasing commissions, attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building;

 

(iii) costs, including permit, license, construction and inspection costs,
incurred with respect to the installation of improvements made for tenants or
other occupants in the Building or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant space for tenants,
prospective tenants or other occupants in the Building;

 

(iv) any costs expressly excluded from Basic Costs elsewhere in this Lease;

 

(v) costs of any items (including, but not limited to, costs incurred by
Landlord for the repair of damage to the Building) to the extent Landlord
receives reimbursement from insurance proceeds or from a third party;

 

(vi) depreciation, amortization and interest payments, except as specifically
included in Basic Costs pursuant to the terms of this Lease and except on
materials, tools, supplies and vendor-type equipment purchased by Landlord to
enable Landlord to supply services Landlord might otherwise contract for with a
third party, where such depreciation, amortization and interest payments would
otherwise have been included in the charge for such third party’s services, all
as determined in accordance with sound real estate management and accounting
principles, consistently applied, and when depreciation or amortization is
permitted or required, the item shall be amortized over its reasonably
anticipated useful life;

 

(vii) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Basic Costs as a capital cost, except equipment used in
providing janitorial or similar services and, further excepting from this
exclusion such equipment rented or leased to remedy or ameliorate an emergency
condition in the Building (to the extent such emergency condition was not caused
by the gross negligence or willful misconduct of Landlord or its agents,
employees, vendors or contractors);

 

(viii) costs, including attorneys’ fees and costs, incurred by Landlord relating
to disputes with ground lessors, lenders, brokers, tenants or prospective
tenants;

 

(ix)

Landlord’s general corporate overhead, general and administrative expenses and
costs of operation of the business of Landlord as contrasted with operation of
the Building, including within this exclusion, costs related to the sale,
financing or refinancing of the Building or any part thereof or interest therein
and wages, salaries or other compensation paid to any executive employees of
Landlord above the grade of asset manager, costs associated with the operation
of the business of the partnership or entity which constitutes the Landlord
including costs of partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee or ground lessor (except as the actions of the
Tenant may be in issue), costs and fees incurred in the selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Property, and costs and fees incurred in connection with any disputes between
Landlord and its

 

EXHIBIT C

-3-



--------------------------------------------------------------------------------

 

employees, between Landlord and Building Manager, or between Landlord and other
tenants, occupants or brokers, and Landlord’s general corporate overhead and
general and administrative expenses;

 

(x) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord;

 

(xi) advertising and promotional expenditures;

 

(xii) costs arising from the gross negligence or willful misconduct of Landlord
or its agents, employees, vendors, contractors, or providers of materials or
services, and any interest and tax penalties incurred as a result of Landlord’s
negligence, inability or unwillingness to make payments or file returns when
due;

 

(xiii)  costs to the extent attributable to Landlord’s failure to promptly
remediate any natural hazard condition (including, but not limited to, microbial
induced corrosion and mold) in the Building or Common Areas after Landlord
becomes aware of such condition, but only to the extent not caused by Tenant or
its agents, employees, vendors, contractors, or providers of materials or
services or attributable to Tenant’s alterations;

 

(xiv)  costs arising from Landlord’s charitable or political contributions;

 

(xv) costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

 

(xvi)  supervisory fees, overhead or profit to Landlord for Landlord’s repairs
or maintenance services, except to the extent that (a) the percentage of the
cost of such services resulting in such fees, overhead or profit is consistent
with the percentage rate commonly charged by third party managers of service
providers in the vicinity of the Building and (b) the total cost of such fees,
overhead or profit included in Basic Costs is consistent with the total cost
associated with such services commonly charged by comparable providers in the
vicinity of the Building;

 

(xvii)  the cost of any after-hour utilities or other services provided to a
tenant of the Property, which are available to Tenant without additional charge,
or for which Landlord is entitled to receive direct payment from the requesting
tenant;

 

(xviii)  rent for any office space occupied by Building management personnel to
the extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the Irvine market, with adjustment where appropriate for
the size of the comparable building;

 

(xvix)  operating reserves or contingency amounts in excess of the percentage of
Basic Costs allocated thereto in the Base Year;

 

(xx) costs for which the Landlord is directly reimbursed by any tenant or
occupant of the Property (including Tenant, if applicable,) or by insurance by
its carrier or any tenant’s carrier or by anyone else, and electric power costs
for which any tenant directly contracts with the local public service company;
and

 

(xxi)  costs incurred to comply with laws relating to the removal of Hazardous
Substances which were in existence in the Building or under, on or about the
Property prior to the Commencement Date, and was of such a nature that a
federal, state or municipal governmental authority, if it had then had knowledge
of the presence of such Hazardous Substance, in the state, and under the
conditions that it then existed in the Building or under, on or about the
Property, would have then required the removal of such Hazardous Substance or
other remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which Hazardous Substance
is brought into the Building or onto the Property after the date hereof by
Landlord or any of its agents, employees, vendors, contractors or providers or
materials or services, or by any other tenant of the Building, and is of such a
nature, at that time, that a federal, state or municipal governmental authority,
if it had then had knowledge of the presence of such Hazardous Substance, in the
state, and under the conditions, that it then exists in the Building or under,
on or about the Property, would have then required the removal of such Hazardous
Substance or other remedial or containment action with respect thereto.

 

F. If the Building and the other buildings Landlord operates in conjunction
therewith are is not at least ninety-five percent (95%) occupied, in the
aggregate, during any calendar year of the Lease Term or if Landlord is not
supplying services to at least ninety-five percent (95%) of the Approximate
Rentable Area of the Building and such other buildings at any time during any
calendar year of the Lease Term, actual Basic Costs for purposes hereof shall,
at Landlord’s option, be determined as if the Building and such other buildings
had been ninety-five percent (95%) occupied and Landlord had been supplying
services to ninety-five percent (95%) of the Approximate Rentable Area of the
Building and such other buildings during such calendar year. If Tenant pays for
its Pro Rata Share of Basic Costs based on increases over a “Base Year” and
Basic Costs for any calendar year during the Lease Term are determined as
provided in the foregoing sentence, Basic Costs for such Base Year shall also be
determined as if the Building and such other buildings had been ninety-five
percent (95%) occupied and Landlord had been supplying services to ninety-five
percent (95%) of the Approximate Rentable Area of the Building and such other
buildings. Any necessary extrapolation of Basic Costs that are affected by
changes in the occupancy of the Building and such other buildings (including, at
Landlord’s option, Taxes) shall be to the cost that would have been incurred if
the Building and such other buildings had been ninety-five percent (95%)
occupied and Landlord had been supplying services to ninety-five percent (95%)
of the Approximate Rentable Area of the Building and such other buildings.

 

EXHIBIT C

-4-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Exhibit C, Basic Costs for the
Base Year shall not include the following: (i) Taxes attributable to
extraordinary one-time special assessments, charges, costs or fees or
extraordinary costs due to modifications or changes in governmental laws or
regulations including, but not limited to, the institution of a split tax roll
as long as such taxes are not also incurred in any subsequent calendar year of
the Lease Term; (ii) market-wide labor-rate increases due to extraordinary
circumstances, including, but not limited to, boycotts and strikes which do not
extend beyond the Base Year; and (iii) one-time special charges, costs or fees
or any extraordinary charges or costs incurred with respect to utilities,
including, without limitation, utility rate increases and other costs arising
from extraordinary market circumstances, such as, by way of example, boycotts,
“black-outs,” “brown-outs,” embargoes, strikes or other shortages of services or
fuel (whether or not such shortages are deemed actual or manufactured) which do
not extend beyond the Base Year, or any conservation surcharges, penalties or
fines incurred by Landlord which do not extend beyond the Base Year. If at any
time after the Commencement Date, the Taxes and/or the utilities portion of
Basic Costs decreases, then for purposes of the calendar year in which such
decrease occurs, and for all subsequent calendar years, the Taxes and/or
utilities portions of Basic Costs during the Base Year shall be reduced by an
amount equal to such decrease in Taxes and/or utilities. No reduction in any
element of Basic Costs after the Base Year will reduce the Base Rent payable by
Tenant hereunder or entitle Tenant to receive a credit against future
installments of Basic Costs or other additional rent.

 

G. Any costs and expenses (including, without limitation, reasonable attorneys’
fees) incurred in attempting to protest, reduce or minimize Taxes shall be
included in Basic Costs only in the calendar year such Taxes are paid. Refunds
of Taxes to the extent paid by Tenant in excess of Base Year Basic Costs shall
be refunded to Tenant regardless of when received. There shall be excluded from
Taxes, all excess profits taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal and state income
taxes, and other taxes to the extent applicable to Landlord’s general or net
income (as opposed to rents, receipts or income attributable to operations at
the Property. Landlord shall not voluntarily issue any assessments or bonds for
the Property which would increase Tenant’s payment of Basic Costs without
Tenant’s prior written consent. All assessments included in Basic Costs shall be
paid by Landlord in the maximum number of installments permitted by law and
shall not be included as Basic Costs except in the year in which the assessment
installment is actually paid.

 

H. Notwithstanding anything to the contrary in this Exhibit C, Tenant’s
liability for payment of increases in Taxes resulting from the sale, conveyance
and/or refinancing of the Building and/or the Property (“Transfer Reassessment”)
during the Term, if any, shall be subject to adjustment in accordance with the
following schedule (i.e., only the following percentages of Taxes attributable
to a Transfer Reassessment shall be included in Basic Costs):

 

Calendar Year to which

Transfer Reassessment Applies

--------------------------------------------------------------------------------

  

% of Transfer Reassessment
Allocable as Taxes

--------------------------------------------------------------------------------

2005

         0%

2006

       33%

2007

       66%

2008 through Lease Term Expiration

   100%

 

Nothing herein shall be construed to relieve Tenant from its obligation to pay
and Tenant shall pay Tenant’s Pro Rata Share of any increases in Taxes which do
not result from any Transfer Reassessment and which are in excess of Taxes
incurred by Landlord during calendar year 2004.

 

I. If Tenant disputes the amount set forth in the Statement of Costs, Tenant’s
employees or an independent certified public accountant (which accountant is a
member of a regionally recognized accounting firm), designated by Tenant and
approved by Landlord, may within ninety (90) days after receipt of an annual
Statement of Costs by Tenant (the “Review Period”), upon no less than ten (10)
days prior notice to Landlord, and at reasonable times during Normal Business
Hours, may at its sole cost and expense, inspect Landlord’s records as to Basic
Costs for the calendar year covered by the Statement of Costs at Landlord’s
offices, provided that Tenant is not then in default after expiration of all
applicable cure periods of any obligation under this Lease (including, but not
limited to, the payment of the amount in dispute). Tenant and such accountant or
representative shall minimize any interference with Landlord’s business
operations, shall keep Landlord’s books and records confidential and shall not
disclose any such information or permit any such information to be disclosed to
any third party, unless compelled to do so by law. The inspection shall be
limited to an on-site review, in Irvine, California, of Landlord’s records for
Basic Costs for the applicable calendar year and the Base Year. Notwithstanding
the foregoing, Tenant shall have the right to review Landlord’s records of Basic
Costs one (1) time only during any twelve (12) month period of the Lease Term.
Tenant’s failure to dispute the amounts set forth in any Statement of Costs
within the Review Period shall be deemed to be Tenant’s approval of such
Statement of Costs and Tenant, thereafter, waives the right or ability to
dispute the amounts set forth in such Statement of Costs. Tenant shall deliver
to Landlord a copy of the results of such inspection within fifteen (15) days
after its receipt by Tenant. If after such inspection, but within thirty (30)
days after the Review Period, Tenant notifies Landlord in writing that Tenant
still disputes such amounts, a certification as to the proper amount shall be
made, at Tenant’s expense, by an independent certified public accountant
selected by Landlord and who is a member of a nationally or regionally
recognized accounting firm, which certification shall be binding upon Landlord
and Tenant. Landlord shall cooperate in good faith with Tenant and the
accountant to show Tenant and the accountant the information upon which the
certification is to be based. However, if such certification by the accountant
proves that the Basic Costs set forth in the Statement of Costs were (i)
overstated by more than four percent (4%), then the cost of the accountant and
the cost of such certification shall be paid for by Landlord, or (ii) overstated
by less than four percent (4%), then the cost of the accountant and the cost of
such certification shall be shared equally (i.e., each party shall pay for
one-half of such costs) by Landlord and Tenant. Promptly following the parties
receipt of such certification, the parties shall make such appropriate payments
or reimbursements, as the case may be, to each other, as are determined to be
owing pursuant to such certification including interest at the Prime Rate.
Notwithstanding the foregoing, in no event shall Landlord be liable for any

 

EXHIBIT C

-5-



--------------------------------------------------------------------------------

contingency fee payments to any consultants of Tenant. If Landlord disputes the
results of Tenant’s inspection/certification, Landlord shall have the right to
initiate an arbitration in accordance with rules of the American Arbitration
Association. Pending the outcome of any audit conducted hereunder, Tenant shall
pay the undisputed portion of Basic Costs.

 

[END OF EXHIBIT]

 

EXHIBIT C

-6-



--------------------------------------------------------------------------------

EXHIBIT D

 

WORK LETTER

 

(Landlord completes work within an Allowance)

 

This Exhibit is attached to and made a part of the Lease dated as of October 14,
2003 by and between KOLL CENTER IRVINE NUMBER TWO, L.L.C., a Delaware limited
liability company (“Landlord”), and EPICOR SOFTWARE CORPORATION, a Delaware
corporation (“Tenant”), for space in the Building located at 18200 Von Karman
Avenue, Suite 1000, Irvine, California.

 

This Work Letter shall set forth the obligations of Landlord and Tenant with
respect to the preparation of the Premises for Tenant’s occupancy. All
improvements described in this Work Letter to be constructed in and upon the
Premises by Landlord are hereinafter referred to as the “Landlord’s Work.”
Landlord and Tenant acknowledge that Plans (hereinafter defined) for the
Landlord’s Work have not yet been prepared and, therefore, it is impossible to
determine the exact cost of the Landlord’s Work at this time. Accordingly,
Landlord and Tenant agree that Landlord’s obligation to pay for the cost of
Landlord’s Work shall be limited to $25.00 per usable square foot of the
Premises, i.e., One Million Six Hundred Seventy Four Thousand Three Hundred
Fifty and No/100ths Dollars ($1,674,350) based upon 66,974 usable square feet
(the “Maximum Amount”) and that Tenant shall be responsible for the cost of
Landlord’s Work to the extent that it exceeds the Maximum Amount. Landlord shall
enter into a direct contract for the Landlord Work with a general contractor
selected by Landlord. In addition, Landlord shall have the right to select
and/or approve of any subcontractors used in connection with the Landlord’s
Work. Notwithstanding anything to the contrary contained herein or elsewhere in
this Lease, Landlord and Tenant acknowledge and agree that a construction
administration fee of two percent (2%) of the cost of Landlord’s Work shall be
applied against the Maximum Amount to cover the services of Landlord’s tenant
improvement coordinator.

 

Subject to Landlord’s reasonable approval and a maximum fee of $0.10 per usable
square foot, Tenant shall select the space planner for the preparation of
preliminary drawings and designs for Landlord’s Work. Space planning,
architectural and engineering (mechanical, electrical and plumbing) drawings for
the Landlord’s Work shall be prepared at Landlord’s sole cost and expense,
provided that such costs shall be included in the cost of Landlord’s Work for
purposes of determining if the Maximum Amount is exceeded. The space planning,
architectural and mechanical drawings are collectively referred to herein as the
“Plans”.

 

Tenant shall furnish any requested information and approve or disapprove any
preliminary or final layout, drawings, or plans within two (2) Business Days
after written request. Any disapproval shall be in writing and shall
specifically set forth the reasons for such disapproval. Tenant and Landlord’s
Architect shall devote such time in consultation with Landlord and Landlord’s
engineer as may be required to provide all information Landlord deems necessary
in order to enable Landlord’s Architect and engineer to complete, and obtain
Tenant’s written approval of the Plans for the Landlord’s Work by not later than
November 30, 2003 (the “Plans Due Date”). In the event that Tenant fails to
approve the Plans by the Plans Due Date, Tenant shall be responsible for one (1)
day of Delay (as defined in the Lease) for each day during the period beginning
on the day following the Plans Due Date and ending on the date Tenant approves
the Plans.

 

Landlord shall obtain no less than three (3) “Qualified Bids” (as defined below)
on the Plans. All contractors invited to bid shall have the following
qualifications: (a) be licensed; (b) be bondable; (c) be financially capable of
performing the Landlord’s Work; (d) have expertise in constructing improvements
such as those contemplated by this Work Letter; (e) be able to meet Landlord’s
minimum insurance requirements, and (f) have the ability to undertake such work
in the general vicinity of the Premises within the estimated time period desired
by Landlord and Tenant (all such bids being referred to hereinafter as
“Qualified Bid(s)”). Landlord and Tenant shall jointly review the Qualified Bids
and Tenant shall select the general contractor for the Tenant Improvements (the
“General Contractor”); provided, however, that only the Building fire-life
safety contractor, Cal Protection, shall be used to complete that portion of the
Tenant Improvements. Notwithstanding the foregoing, before awarding the
construction contract, Landlord and Tenant shall have the right to review and
adjust all Qualified Bids as may be necessary in Landlord’s and Tenant’s
reasonable good faith discretion to ensure that the specifications and scope of
work in all Qualified Bids is identical. Landlord shall require the General
Contractor to enter into a fixed price contract, which price shall be subject to
adjustment only in conjunction with (a) mutually approved change orders or (b)
costs arising from unforeseen conditions, including, without limitation, costs
arising from unanticipated governmental requirements. Prior to commencing any
construction of Landlord’s Work, Landlord shall submit to Tenant a written
estimate setting forth the anticipated cost of the Landlord’s Work, including
but not limited to labor and materials, contractor’s fees and permit fees.
Within three (3) Business Days thereafter, Tenant shall either notify Landlord
in writing of its approval of the cost estimate, or specify its objections
thereto and any desired changes to the proposed Landlord’s Work. In the event
Tenant notifies Landlord of such objections and desired changes, Tenant shall
work with Landlord to reach a mutually acceptable alternative cost estimate.

 

In the event Landlord’s estimate and/or the actual cost of construction shall
exceed the Maximum Amount (such amounts exceeding the Maximum Amount being
herein referred to as the “Excess Costs”), Tenant shall pay to Landlord such
expended Excess Costs upon demand. The statements of costs submitted to Landlord
by Landlord’s contractors shall be conclusive for purposes of determining the
actual cost of the items described therein. The amounts payable hereunder
constitute Rent payable pursuant to the Lease, and the failure to timely pay
same constitutes an event of default under the Lease.

 

If Tenant shall request any change, addition or alteration in any of the Plans
after approval by Landlord, Landlord shall have such revisions to the drawings
prepared, and Tenant shall reimburse Landlord for the cost thereof upon

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

demand to the extent that the cost of performing such revision cause the cost of
Landlord’s Work to exceed the Maximum Amount. Promptly upon completion of the
revisions, Landlord shall notify Tenant in writing of the increased cost, if
any, which will be chargeable to Tenant by reason of such change, addition or
deletion. Tenant shall, within one (1) Business Day, notify Landlord in writing
whether it desires to proceed with such change, addition or deletion. In the
absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the requested change, addition or
alteration, or Landlord may elect to discontinue work on the Premises until it
receives notice of Tenant’s decision, in which event Tenant shall be responsible
for any Delay in completion of the Premises resulting therefrom. In the event
such revisions result in a higher estimate of the cost of construction and/or
higher actual construction costs which exceed the Maximum Amount, such increased
estimate or costs shall be deemed Excess Costs pursuant to Paragraph 5 hereof
and Tenant shall pay such Excess Costs upon demand.

 

As soon as practicable following the execution of the Lease, Landlord will
deliver to Tenant, for Tenant’s review and reasonable approval, a schedule
(“Work Schedule”) which will set forth the timetable for the planning and
completion of the installation of Landlord’s Work and the delivery of the
Premises to Tenant. The Work Schedule will set forth each of the various items
of work to be done or approval to be given by Landlord and Tenant in connection
with the completion of Landlord’s Work. All plans and drawings required by this
Work Letter and all work performed pursuant thereto are to be prepared and
performed in accordance with the Work Schedule. Landlord may, from time to time
during the performance of Landlord’s Work, modify the Work Schedule as Landlord
reasonably deems appropriate upon written notice to Tenant. Following approval
of the Plans and the payment by Tenant of the required portion of the Excess
Costs, if any, Landlord shall cause the Landlord’s Work to be constructed
substantially in accordance with the approved Plans. Landlord shall notify
Tenant of substantial completion of the Landlord’s Work.

 

Tenant’s consultants, contractors, subcontractors and vendors, including those
performing work in the Premises during the Early Access Period, shall not be
charged for parking or for the use of the Building freight elevators, loading
docks and other Building facilities during the design phase, or during the
construction of Landlord’s Work or Tenant’s move into the Premises.

 

Landlord, at its sole cost and expense, and not as part of the Maximum Amount
will deliver in good working order, condition and repair and in compliance with
all applicable laws, rules, regulations and building codes, the base shell and
core work described on Schedule 1 (the “Base Building Improvements”).

 

Landlord represents and warrants to Tenant that, as of the date Landlord
delivers the Premises to Tenant, the Building, Common Areas (including without
limitation the exit stairwells), the Premises restrooms and elevator lobby
buttons and cabs, and the freight elevator, shall comply with all applicable
laws, ordinances, orders, rules and regulations of any governmental entity
having jurisdiction thereover, including without limitation the ADA.

 

This Exhibit D shall not be deemed applicable to any additional space added to
the original Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of this Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

[END OF EXHIBIT]

 

EXHIBIT D

-2-



--------------------------------------------------------------------------------

SCHEDULE 1 to EXHIBIT D

 

BASE BUILDING IMPROVEMENTS

 

1. Men’s and women’s toilet rooms that comply with all current local building
codes including, but not limited to the ADA.

 

2. Electrical/telephone closets with five (5) watts demand load per square foot
of rentable area of normal power in the floor electrical closet (excluding
lighting and air-conditioning load).

 

3. 208/120 volt panels for normal power and 480/277 volt power panels with
capacity for two (2) watts per rentable square foot for lighting connected to
Building transformers serving the eighth (8th) floor and the electrical runs
from the transformers to power panels.

 

4. Tenant shall have access to one (1) additional power panel to receive
additional electrical power capacity if the existing capacity is insufficient to
meet Tenant’s consumption requirements. Tenant shall be solely responsible for
payment of all costs and expenses of connecting such additional power panel to
the Premises (which may be chargeable against the Allowance, at Tenant’s
election).

 

5. Condenser water or chilled water taps on the floor(s) of occupancy shall be
available to Tenant for computer room, however, Tenant must pay a cost per
BTU/hour for chilled water usage.

 

6. Base building air conditioning for cooling up to five (5) watts per square
foot of electrical load and up to 1 person per 150 square feet occupancy load.

 

7. Fire protection alarm and communication system for the Building shall be
compliant with current building code.

 

8. Any other mechanical, electrical and/or life safety core and shell
improvements which are dictated by current code and/or regulatory requirements,
including but not limited to the Americans With Disabilities Act for the
Building common areas.

 

SCHEDULE 1 to

EXHIBIT D

-1-



--------------------------------------------------------------------------------

EXHIBIT E

 

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Lease dated as of October 14,
2003 by and between KOLL CENTER IRVINE NUMBER TWO, L.L.C., a Delaware limited
liability company (“Landlord”), and EPICOR SOFTWARE CORPORATION, a Delaware
corporation (“Tenant”), for space in the Building located at 18200 Von Karman
Avenue, Suite 1000, Irvine, California.

 

1. Options.

 

A. As used in this Lease, the word “Option” means the Extension Options pursuant
to Section 2 of this Exhibit E and the Right of Refusal pursuant to Section 4 of
this Exhibit E.

 

B. The Options are personal to the original Tenant executing this Lease and its
successors pursuant to a Permitted Transfer and may be exercised only by the
original Tenant executing this Lease and such successors while occupying the
majority of the Premises and without the intent of immediately thereafter
assigning this Lease or subletting the Premises and may not be exercised or be
assigned, voluntarily or involuntarily, by any person or entity other than the
original Tenant executing this Lease. The Options are not assignable separate
and apart from this Lease, nor may any Option be separated from this Lease in
any manner, either by reservation or otherwise.

 

C. Tenant will have no right to exercise an Option, notwithstanding any
provision of the grant of option to the contrary, and Tenant’s exercise of an
Option may be nullified by Landlord and deemed of no further force or effect, if
(i) Tenant is in default beyond applicable notice and cure period of any
monetary obligation or material non-monetary obligation under the terms of this
Lease (or if Tenant would be in such default under this Lease but for the
passage of time or the giving of notice, or both) as of Tenant’s exercise of the
Option in question or at any time after the exercise of the Option and prior to
the commencement of the Option event, or (ii) Landlord has given Tenant three
(3) or more notices of monetary or material non-monetary defaults, whether or
not such defaults are subsequently cured, during any twelve (12) consecutive
month period of this Lease.

 

E. Each Option is hereby deemed an economic term which Landlord, in its sole and
absolute discretion, may or may not offer in conjunction with any future
extensions of the Lease Term.

 

2. Options to Extend.

 

A. Subject to the terms of this Section 2 and Sections 1 and 3 of this Exhibit
E, Landlord hereby grants to Tenant two (2) options (the “Extension Option(s)”)
to extend the Lease Term for two (2) additional consecutive periods of sixty
(60) months each (the “Option Term(s)”), upon the same terms, covenants and
conditions as provided for in the Lease during the initial Lease Term, except
that Base Rent will be established based on the “fair market rental rate” for
the Premises for the applicable Option Term as defined and determined in
accordance with the provisions of Section 3 of this Exhibit E entitled
“Definition of Fair Market Rental Rate.” All other economic terms such as
allowance amounts, if any, operating expense allowances, base year adjustments,
parking charges, etc., will be established by Landlord and will be factored into
the determination of the fair market rental rate for the applicable Option Term
as provided in Section 3 below.

 

B. The Extension Options must be exercised, if at all, by written notice
(“Extension Notice”) delivered by Tenant to Landlord no earlier than the date
which is twelve (12) months, and no later than the date which is nine (9)
months, prior to the expiration of the then current Lease Term.

 

3. Definition of Fair Market Rental Rate.

 

A. The term “fair market rental rate” as used in this Lease will mean the annual
amount per rentable square foot, projected during the relevant period that a
willing, comparable, non-equity renewal tenant (excluding sublease and
assignment transactions with terms less than five (5) years) would pay, and a
willing, institutional landlord of a comparable Class A office building located
in the John Wayne Airport area of Irvine and Newport Beach, California (the
“Comparison Area”) would accept, in an arm’s length transaction (what Landlord
is accepting in then current transactions for the buildings on the Property may
be used for purposes of projecting rent for the relevant period), for space of
comparable size, quality and floor height as the Premises taking into account
the age, quality and layout of the existing improvements in the Premises and
taking into account items that professional real estate brokers customarily
consider, including, but not limited to, term (without consideration of options
to extend such term), rental rates, office space availability, tenant size,
tenant improvement allowances, operating expenses and base year allowances,
parking charges and any other lease considerations, if any, then being charged
or granted by Landlord or the lessors of such similar Class A office buildings.
The fair market rental rate shall take into account the condition and type of
the improvements in the Premises, any tenant improvement allowance that a
landlord would give a tenant for similarly improved second generation premises,
the amenities in the Premises, Building and Property, the amount of operating
expenses and other expenses for the Property that Tenant is required to pay for
the Premises, and the type of utilities and other services provided by Landlord
under the Lease. The fair market rental rate will be an effective rate, not
specifically including, but accounting for, the appropriate economic
considerations described above.

 

B. Landlord will provide written notice of Landlord’s determination of the fair
market rental rate not later than thirty (30) days after the date upon which
Tenant timely exercises Tenant’s Extension Option. Tenant will have thirty (30)
days (“Tenant’s Review Period”) after receipt of Landlord’s notice of the fair
market rental rate within

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

which to accept such fair market rental rate or to reasonably object thereto in
writing. Tenant’s failure to object to the fair market rental rate submitted by
Landlord in writing within Tenant’s Review Period will conclusively be deemed
Tenant’s disapproval thereof. If within Tenant’s Review Period, Tenant
reasonably objects to or is deemed to have disapproved the fair market rental
rate submitted by Landlord, Landlord and Tenant will meet together with their
respective representatives to present and discuss their individual
determinations of the fair market rental rate for the Premises under the
parameters set forth in subparagraph (A) above and shall diligently and in good
faith attempt to negotiate a rental rate on the basis of such individual
determinations. Such meeting shall occur no later than ten (10) days after the
expiration of Tenant’s Review Period. The parties shall each provide the other
with such supporting information and documentation as they deem appropriate. At
such meeting if Landlord and Tenant are unable to agree upon the fair market
rental rate, they shall each submit to the other their respective best and final
offer as to the fair market rental rate. If Landlord and Tenant fail to reach
agreement on such fair market rental rate within five (5) business days
following such a meeting (the “Outside Agreement Date”), Tenant’s Option will be
deemed null and void and of no further force or effect unless Tenant demands
appraisal, in which event Landlord and Tenant shall be bound by Tenant’s
election to extend the Lease Term for the applicable Option Term, and each
party’s determination of fair market rent will be submitted to appraisal in
accordance with the provisions below.

 

(i) Landlord and Tenant will each appoint one (1) independent appraiser who by
profession must be an MAI certified real estate appraiser who has been active
over the five (5) year period ending on the date of such appointment in the
leasing of commercial (including mid to high rise office) properties located in
the Comparison Area. The determination of the appraisers will be limited solely
to the issue of whether Landlord’s or Tenant’s last written proposed (as of the
Outside Agreement Date) best and final fair market rental rate for the Premises
delivered to the other party is the closest to the actual fair market rental
rate for the Premises as determined by the appraisers, taking into account the
requirements specified above. Each such appraiser will be appointed within
fifteen (15) days after the Outside Agreement Date.

 

(ii) The two (2) appraisers so appointed will within fifteen (15) days of the
date of the appointment of the last appointed appraiser agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) appraisers.

 

(iii) The three (3) appraisers will within thirty (30) days of the appointment
of the third appraiser reach a decision by majority vote as to whether the
parties will use Landlord’s or Tenant’s submitted best and final fair market
rental rate, and will notify Landlord and Tenant thereof. During such thirty
(30) day period, Landlord and Tenant may submit to the appraisers such
information and documentation to support their respective positions as they
shall deem reasonably relevant, provided that Landlord and Tenant shall copy one
another on any such submittals, and Landlord and Tenant may each appear before
the appraisers jointly to question and respond to questions from the appraisers.

 

(iv) The decision of the majority of the three (3) appraisers will be binding
upon Landlord and Tenant and neither party shall have the right to reject the
decision or to undo the exercise of the applicable Option. If either Landlord or
Tenant fails to appoint an appraiser within the time period specified in
Subparagraph (i) hereinabove, the appraiser appointed by one of them will,
within thirty (30) days following the date on which the party failing to appoint
an appraiser could have last appointed such appraiser, reach a decision based
upon the procedures set forth above (i.e., by selecting either Landlord’s or
Tenant’s submitted best and final fair market rental rate) and notify Landlord
and Tenant thereof, and such appraiser’s decision will be binding upon Landlord
and Tenant and neither party shall have the right to reject the decision or to
undo the exercise of the applicable Option.

 

(v) If the two (2) appraisers fail to agree upon and timely appoint a third
appraiser, either party, upon ten (10) days written notice to the other party,
can apply to the Presiding Judge of the Superior Court of Orange County to
appoint a third appraiser meeting the qualifications set forth herein. The third
appraiser, however, selected, shall be a person who has not previously acted in
any capacity for either party.

 

(vi) The cost of each party’s appraiser shall be the responsibility of the party
selecting such appraiser, and the cost of the third appraiser will be paid (i)
by Landlord if Tenant’s fair market rent determination is closest to the fair
market rental rate as determined by the appraisers, or (ii) by Tenant if
Landlord’s fair market rent determination is closest to the fair market rental
rate as determined by the appraisers.

 

(vii) If the process described above has not resulted in a selection of
Landlord’s or Tenant’s submitted best and final fair market rental rate by the
commencement of the applicable Option Term, then Landlord’s submitted best and
final fair market rental rate will be used until the appraiser(s) or arbitrator
reach a decision, with an appropriate rental credit and other adjustments for
any overpayments of Base Rent or other amounts if the appraisers select Tenant’s
submitted best and final estimate of the fair market rental rate. The parties
shall enter into an amendment to this Lease confirming the terms of the
decision.

 

4. Right of First Refusal.

 

(a) Subject to the terms of this Section 4 and Section 1 above, entitled
“Options”, Tenant shall have a continuing right of first refusal to lease
(“Tenant’s Right of First Refusal to Lease”) any space on the fourth (4th),
fifth (5th) and ninth (9th) floors of the Building before it is leased to a
third party. Tenant’s Right of First Refusal to Lease is subject and subordinate
to any existing rights of other tenants of the Building or Property with prior
expansion or lease rights relative to any “First Refusal Space” (as defined
below), but only to the extent disclosed in Schedule 1 attached hereto.

 

(b) If Landlord receives a bona fide written third party offer from a
prospective tenant (“Third Party Offer”) to lease any available space on the
fourth (4th), fifth (5th) and/or ninth (9th) floors of the Building on terms
which

 

EXHIBIT E

-2-



--------------------------------------------------------------------------------

Landlord is willing to accept, and such prospective tenant has requested that
Landlord prepare a lease document for the applicable space, Landlord shall give
written notice of the availability of such space to Tenant (the “Availability
Notice”) and such space for which Landlord has received an acceptable offer to
lease shall constitute “First Refusal Space” for purposes of this Section 4. The
Availability Notice shall specify the economic terms set forth in the Third
Party Offer, including without limitation, the rent, location and rentable area
of the First Refusal Space and the estimated delivery date thereof (“Estimated
Delivery Date”); provided, however, (i) the term as to any First Refusal Space
shall commence on the commencement date set forth in the Availability Notice and
be coterminous with the Term for the original Premises, (ii) the tenant
improvement allowance and any other concessions granted to the prospective
tenant, if any, will be proportionately adjusted (on a straight line basis)
based upon the length of Lease Term remaining; and (iii) the non-economic terms
shall be as set forth in this Lease.

 

(c) Tenant shall have ten (10) days after Landlord has delivered the
Availability Notice to Tenant to accept or reject such offer. If Tenant notifies
Landlord in writing of the acceptance of such offer within such ten (10) day
period, Landlord and Tenant shall enter into a written agreement modifying and
supplementing the Lease and specifying that such First Refusal Space accepted by
Tenant is a part of the Premises demised pursuant to this Lease upon the
commencement date thereof for the Term set forth in the Third Party Offer, and
containing other appropriate terms and conditions relating to the addition of
the First Refusal Space to this Lease (including specifically any increase or
adjustment of the rent as a result of such addition). If Tenant does not notify
Landlord in writing of its acceptance of such offer by the expiration of such
ten (10) day period, then Tenant’s rights under this Section 4 with respect to
the then First Refusal Space shall terminate and Landlord shall thereafter be
entitled to lease the First Refusal Space or any portion thereof to any third
party; provided, however, that the First Refusal Space is leased to a third
party on terms no more favorable than offered to Tenant. Notwithstanding the
foregoing, if Landlord has not entered into a lease for the First Refusal Space
within ninety (90) days after Tenant either rejects or is deemed to have
rejected Landlord’s offer, the Tenant’s Right of First Refusal to Lease shall be
deemed reinstated as to the applicable First Refusal Space, and Landlord shall
be obligated to re-offer such First Refusal Space to Tenant in accordance with
the procedures and sequences set forth above in this Section 4 prior to leasing
such space to a third party, it being agreed that Tenant’s Right of First
Refusal to Lease is continuous and recurring upon an event described in
subparagraph (b) above. Nothing herein contained should be construed so as to
limit or abridge Landlord’s ability to deal with First Refusal Space or to lease
First Refusal Space to other tenants, Landlord’s sole obligation being to offer,
and if such offer is accepted, to deliver the applicable First Refusal Space to
Tenant in accordance with this Section.

 

(d) This Lease shall not be void or voidable, nor shall Landlord be liable to
Tenant for any loss or damage resulting from any delay in delivering possession
of the First Refusal Space to Tenant, but abatement of the Base Rent
attributable to the First Refusal Space from the date of Tenant’s acceptance of
Landlord’s offer with respect to the First Refusal Space to the date of actual
delivery of the First Refusal Space, shall constitute full settlement of all
claims that Tenant might have against Landlord by reason of the First Refusal
Space not being delivered upon the date of Tenant’s acceptance of Landlord’s
offer.

 

5. Letter of Credit.

 

(a) General Provisions. Within five (5) days following Landlord’s and Tenant’s
mutual execution and delivery of this Lease, Tenant shall deliver to Landlord,
as additional collateral for the full performance by Tenant of all of its
obligations under this Lease and for all losses and damages Landlord may suffer
as a result of any default by Tenant under this Lease, including, but not
limited to, any post lease termination damages under section 1951.2 of the
California Civil Code, a standby, unconditional, irrevocable, transferable
letter of credit (the “Letter of Credit”) in the form of Exhibit I hereto and
containing the terms required herein, in the face amount of Five Hundred
Thousand and No/100ths Dollars ($500,000.00) (the “Letter of Credit Amount”),
naming Landlord as beneficiary, issued by a mutually agreed upon financial
institution, permitting multiple and partial draws thereon, and otherwise in
form acceptable to Landlord in its sole discretion. Tenant shall cause the
Letter of Credit to be continuously maintained in effect (whether through
replacement, renewal or extension) in the Letter of Credit Amount (as the same
may be reduced as described in Subsection 5(f) below) through the date (the
“Final LC Expiration Date”) that is sixty (60) days after the scheduled
expiration date of the Term or any renewal Term of this Lease. If the Letter of
Credit held by Landlord expires earlier than the Final LC Expiration Date
(whether by reason of a stated expiration date or a notice of termination or
non-renewal given by the issuing bank), Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension to Landlord not later than thirty
(30) days prior to the expiration date of the Letter of Credit then held by
Landlord. Any renewal or replacement Letter of Credit shall comply with all of
the provisions of this Section 5, shall be irrevocable, transferable and shall
remain in effect (or be automatically renewable) through the Final LC Expiration
Date upon the same terms as the expiring Letter of Credit or such other terms as
may be acceptable to Landlord in its sole discretion. The Letter of Credit shall
only be held by Landlord or its Permitted Successor (as defined below) in
accordance with the terms, provisions and conditions of this Sublease.

 

(b) Drawings under Letter of Credit. Landlord shall have the immediate right to
draw upon the Letter of Credit, in whole or in part, at any time and from time
to time: (i) If an event of default occurs and is not cured within the
applicable cure period provided for such default in this Lease; or (ii) If the
Letter of Credit held by Landlord expires (or is set to expire) earlier than the
Final LC Expiration Date (whether by reason of a stated expiration date or a
notice of termination or non-renewal given by the issuing bank), and Tenant
fails to deliver to Landlord, at least thirty (30) days prior to the expiration
date of the Letter of Credit then held by Landlord, a renewal or substitute
Letter of Credit that is in effect and that complies with the provisions of this
Section 5. Notwithstanding the foregoing, in the event of any Tenant default
arising from a voluntary or involuntary petition for bankruptcy by or against
Tenant, Landlord agrees that its draws shall be limited to the extent necessary
to cover the amounts due to Landlord as such amounts accrue pursuant to this
Lease or as a result of any judgment against Tenant obtained by or for the
benefit of Sublandlord. If Landlord applies any part of the Letter of Credit
proceeds against rent or any other sum as to which Landlord is entitled under
the Lease, then Tenant shall, within ten (10)

 

EXHIBIT E

-3-



--------------------------------------------------------------------------------

business days after receipt of demand, provide Landlord with a new or reinstated
Letter of Credit in the full Letter of Credit Amount, and in the event such
default is cured as a result of Landlord’s draw against the Letter of Credit,
Landlord shall return to Tenant any cash proceeds received by Landlord in excess
of the amount Landlord is permitted to receive under this Lease in order to cure
such default or failure to deliver a renewal or substitute Letter of Credit. No
condition or term of this Lease shall be deemed to render the Letter of Credit
conditional to justify the issuer of the Letter of Credit in failing to honor a
drawing upon such Letter of Credit in a timely manner. Tenant hereby
acknowledges and agrees that Landlord is entering into this Lease in material
reliance upon the ability of Landlord to draw upon the Letter of Credit upon the
occurrence of any event of default by Tenant under this Lease or upon the
occurrence of any of the other events described above in this Section 5(b).

 

(c) Use of Proceeds by Landlord. The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and Landlord may immediately upon
any draw (and without notice to Tenant) apply or offset the proceeds of the
Letter of Credit: (i) against any rent payable by Tenant under this Lease that
is not paid when due; (ii) against all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it may suffer as a result of
any default by Tenant under this Lease, including any damages arising under
section 1951.2 of the California Civil Code following termination of the Lease;
(iii) against any costs incurred by Landlord in connection with this Lease
(including attorneys’ fees); and (iv) against any other amount that Landlord may
spend or become obligated to spend by reason of Tenant’s default. Provided
Tenant has performed all of its obligations under this Lease, Landlord agrees to
pay to Tenant within thirty (30) days after the Final LC Expiration Date the
amount of any proceeds of the Letter of Credit received by Landlord and not
applied as allowed above; provided, that if prior to the Final LC Expiration
Date a voluntary petition is filed by Tenant, or an involuntary petition is
filed against Tenant by any of Tenant’s creditors under the Federal Bankruptcy
Code (which is not timely discharged or denied in accordance with Section
22.A(4) of the Lease), then Landlord shall not be obligated to make such payment
in the amount of the unused Letter of Credit proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed, in each case pursuant to a final court order not subject to
appeal or any stay pending appeal.

 

(d) Additional Covenants of Tenant. If, as result of any application or use by
Landlord of all or any part of the Letter of Credit, the amount of the Letter of
Credit shall be less than the Letter of Credit Amount, Tenant shall, within five
(5) days thereafter, provide Landlord with additional letter(s) of credit in an
amount equal to the deficiency (or a replacement letter of credit in the total
Letter of Credit Amount), and any such additional (or replacement) letter of
credit shall comply with all of the provisions of this Section 5, and if Tenant
fails to comply with the foregoing, notwithstanding anything to the contrary
contained in this Lease, the same shall, at Landlord’s election, constitute an
uncurable event of default by Tenant. Tenant further covenants and warrants that
it will neither assign nor encumber the Letter of Credit or any part thereof and
that neither Landlord nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.

 

(e) Transfer of Letter of Credit. Landlord may, at any time and without notice
to Tenant and without first obtaining Tenant’s consent thereto, transfer all or
any portion of its interest in and to the Letter of Credit to a Permitted
Landlord Successor (as defined below), provided that the beneficiary under the
Letter of Credit shall pay for all costs associated with such transfer. The
provisions hereof shall apply to every transfer or assignment of all or any part
of the Letter of Credit to a Permitted Landlord Successor. In connection with
any such transfer of the Letter of Credit by Landlord, Tenant shall, at the sole
cost and expense of the Letter of Credit beneficiary for the costs incurred by
Tenant as a result of such transfer, execute and submit to the issuer of the
Letter of Credit such applications, documents and instruments as may be
necessary to effectuate such transfer. Landlord and Tenant shall share equally
any transfer and processing fees imposed by the issuer in connection with the
first two (2) transfers of the Letter of Credit. After the first two (2)
transfers, Landlord shall pay all transfer and processing fees imposed by the
issuer in connection with any transfer. Landlord shall have the right to assign
the Letter of Credit only to (1) a corporation, partnership, limited liability
company or other entity who acquires control of Landlord, or who otherwise
becomes the transferee of Landlord’s entire interest in the Premises and the
Lease, and who assumes in writing the obligations, liabilities and covenants of
Landlord arising under this Lease following such assignment or transfer, or (2)
any other successor of Landlord by operation of law, including, without
limitation, any liquidator, rehabilitator, receiver or conservator (each, a
“Permitted Landlord Successor”). If the Letter of Credit is assigned by Landlord
to a Permitted Landlord Successor, Tenant agrees to cause an Issuing Bank to
reissue or modify the Letter of Credit to provide such successor with the rights
of the beneficiary thereof within fifteen (15) business days following Tenant’s
receipt of a written request from Landlord requesting a replacement or modified
Letter of Credit, along with a copy of the assignment agreement pursuant to
which Landlord’s Permitted Successor assumes the Landlord’s position and
obligations under this Lease. “Control,” as used in this Paragraph (e), shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether by
ownership of voting securities, contract or otherwise.

 

(f) Reduction in Letter of Credit Amount. Subject to the provisions of this
Section 5(f) and provided that Tenant has not been in default or breach of any
provision of the Lease beyond any applicable cure periods at any time prior to
an applicable Reduction Date (defined below), then Tenant shall be entitled to
reduce the Letter of Credit Amount effective May 1, 2005 and on each anniversary
thereafter during the Lease Term (individually, a “Reduction Date” and
collectively, the “Reduction Dates”) as follows: On May 1, 2005, Tenant shall be
entitled to reduce the Letter of Credit Amount by an amount equal to One Hundred
Fifty Five Thousand Six Hundred Fifty Four and 70/100ths Dollars ($155,654.70).
On each Reduction Date thereafter, Tenant shall be entitled to reduce the Letter
of Credit Amount by an amount equal to One Hundred Thousand and No/Dollars
($100,000.00) until the Letter of Credit Amount is extinguished; provided,
however, that in all events, Tenant shall have achieved minimum annual EBITDA
(as such term is commonly understood in the accounting business) of Twenty
Million Dollars ($20,000,000) as reported in Tenant’s most recent annual report,
or annual audited financial statements if no such report is issued (the
“Earnings Standard”). For example, if Tenant has met the Earnings Standard and
has not been

 

EXHIBIT E

-4-



--------------------------------------------------------------------------------

in default or breach of any provision of this Lease beyond any applicable cure
periods at any time prior to the Reduction Date occurring on April 30, 2005, and
Tenant duly and timely pays the Base Rent and additional rent that is due and
payable on May 1, 2005, Tenant would be entitled to reduce the Letter of Credit
Amount by One Hundred Fifty Five Thousand Six Hundred Fifty Four and 70/100ths
Dollars ($155,654.70) to Three Hundred Forty Four Thousand Three Hundred Forty
Five and 30/100ths Dollars ($344,345.30) effective as of Mayl 1, 2005; provided,
however, as provided in Paragraph 6 below, if the Tenant installs the Interior
Stairwell described in Paragraph 6 below, the Letter of Credit shall in no event
be reduced below One Hundred Thousand Dollars ($100,000.00).

 

If Tenant is eligible for a Letter of Credit reduction on a Reduction Date,
Landlord shall execute any documents reasonably requested by Tenant and the
issuing bank to effectuate the applicable release of the Letter of Credit,
within fifteen (15) days after Tenant submits such documents to Landlord for
execution provided Tenant is not in default under this Lease.

 

(g) Nature of Letter of Credit. Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof be deemed to be or
treated as a “security deposit” under any Law applicable to security deposits in
the commercial context including Section 1950.7 of the California Civil Code, as
such section now exists or as may be hereafter amended or succeeded (“Security
Deposit Laws”), (2) acknowledge and agree that the Letter of Credit (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (3) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code and all other
provisions of Law, now or hereafter in effect, which (i) establish the time
frame by which Landlord must refund a security deposit under a lease, and/or
(ii) provide that Landlord may claim from the Security Deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums specified in this Section 5 and/or those sums
reasonably necessary to compensate Landlord for any loss or damage caused by
Tenant’s breach of this Lease or the acts or omissions of Tenant or any of
Tenant’s Parties, including any damages Landlord suffers following termination
of this Lease.

 

6. Interior Stairwell. Tenant shall have the option to include as part of
Landlord’s Work for the Premises, a finished interior stairwell between floors
10 and 11 (the “Interior Stairwell”). The exact location, design and
configuration of the Interior Stairwell shall be mutually agreed upon by
Landlord, Tenant and the Building architect and structural engineer.

 

In consideration for Landlord’s consent to the Interior Stairwell upon the
termination or expiration of Lease Term as same may be extended, or upon any
sublease by Tenant of the entire tenth (10th) floor or the eleventh (11th) floor
of the Building for the then balance of the Lease Term (a “Full Floor
Sublease”), upon Landlord’s request, Tenant at its sole cost and expense, shall
remove the Interior Stairwell and shall restore floors 10 and 11 in the areas
affected by removal of the Interior Stairwell to their condition existing prior
to the installation of the Interior Stairwell (the “Stairwell Restoration
Work”). If Landlord requests removal of the Interior Stairwell, the Stairwell
Restoration Work shall be completed by Tenant in accordance with plans and
specifications approved in advance by Landlord and shall otherwise be subject to
all terms and conditions of this Lease. Tenant shall complete the Stairwell
Restoration Work within thirty (30) days after the date of expiration or sooner
termination of the Lease Term or within thirty (30) days after final mutual
execution of a Full Floor Sublease, as the case may be.

 

Furthermore, if Tenant elects to install the Interior Stairwell, notwithstanding
the provisions of Paragraph 5(f) above, the Letter of Credit Amount shall not be
reduced below One Hundred Thousand Dollars (which portion of the Letter of
Credit Amount is hereinafter referred to as the “Stairwell Restoration
Deposit”). The Stairwell Restoration Deposit shall be held by Landlord until the
Stairwell Restoration Work is completed to Landlord’s satisfaction, at which
time, the Stairwell Restoration Deposit shall be returned to Tenant. Should
Tenant fail to complete the Stairwell Restoration Work within the applicable
time period specified above, Landlord, upon five (5) days’ prior written notice
to Tenant, may elect to undertake the Stairwell Restoration Work at Tenant’s
expense, in which event, Landlord shall have the right to apply the Stairwell
Restoration Deposit against the costs incurred by Landlord to complete the
Stairwell Restoration Work. If the actual cost of the Stairwell Restoration Work
is less than the Stairwell Restoration Deposit, the difference shall be returned
to Tenant within thirty (30) days after completion of the Stairwell Restoration
Work. However, if the actual cost of the Stairwell Restoration Work exceeds the
Stairwell Restoration Deposit, Tenant shall pay the deficiency to Landlord
within thirty (30) days after demand therefor. At Landlord’s election, Tenant’s
failure to complete the Stairwell Restoration Work within the required time
period shall be deemed a material default for which Landlord shall be entitled
to exercise any and all remedies under the Lease as amended hereby or at law or
in equity.

 

Tenant’s obligations under this Section 6 shall survive the expiration or sooner
termination of this Lease.

 

7. Rooftop Equipment. Tenant shall have the non-exclusive right, at Tenant’s
sole cost and expense, to install one satellite dish antenna (the “Dish”) of up
to twenty (20) inches in diameter upon the roof of the Building under the
following conditions: (i) all plans and specifications for the Dish, including
but not limited to, weight, configuration, location, means of installation,
cabling and screening of the Dish are subject to the prior reasonable approval
of Landlord; (ii) Tenant shall provide evidence to Landlord that Tenant has
obtained all governmental approvals and permits required for the installation
and operation of the Dish; (iii) Tenant shall provide evidence to Landlord of
insurance coverage for the installation, location, repair, removal, and
operation of the Dish, with Landlord as an additional insured, all in form and
substance reasonably approved by Landlord and such insurance shall be maintained
during the Term of this Lease; (iv) Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all loss, liability, cost and expense
incurred by Landlord as a result of the installation,

 

EXHIBIT E

-5-



--------------------------------------------------------------------------------

location, repair, removal, or operation of the Dish on the Building; (v) Tenant
shall reimburse Landlord within fifteen (15) days of demand for any loss or
expense or damages incurred by Landlord due to the installation, location,
repair, removal or operation of the Dish; (vi) Tenant shall be responsible for
the installation, engineering, maintenance, repair and removal of the Dish and
appurtenant equipment in accordance with all federal, state and local laws, and
ordinances; (vii) no roof penetrations shall be made without obtaining
Landlord’s consent, which consent may be given or withheld at Landlord’s sole
reasonable discretion; (viii) Tenant shall be responsible for any impairment of
Landlord’s roof warranty; (ix) Tenant shall, at its own expense, promptly repair
any damage or wear to the roof resulting from the installation and use of the
Dish and appurtenant equipment; and (x) the operation of the Dish shall be for
the support of Tenant’s business in the Premises only. Landlord shall grant
Tenant access to the roof for such installation, maintenance, repair, and
removal. Upon the expiration of this Lease, Tenant shall promptly remove the
Dish and appurtenant equipment and make any repairs to and restoration of the
roof and Building as are necessary to restore the Building and roof to the
condition existing prior to the installation of the Dish. Tenant’s rights herein
are further subject to the rights of any existing occupants of the Building or
the Building roof, and in no event shall Tenant’s equipment interfere with the
equipment of Landlord or other tenants or occupants of the Building or Building
roof. Notwithstanding any provision of this Lease to the contrary, if Landlord
reasonably determines that the Dish is interfering with the equipment of
Landlord or other tenants or occupants of the Building or third parties, or
causing damage to the Building, Landlord shall notify Tenant and shall afford
Tenant five (5) Business Days to cure such interference. If as of the expiration
of said five (5) Business Day period, the interference continues, then Landlord
shall have the right to require the removal of the Dish from the roof and Tenant
must remove the Dish within ten (10) business days of its receipt of notice from
Landlord. Upon Landlord’s request, Tenant shall execute a reasonable antenna
license agreement. The rights to install and operate a Dish on the roof of the
Building as provided herein personal to the original Tenant executing this
Lease, and may not be assigned, voluntarily or involuntarily, to any person or
entity other than a Permitted Transferee.

 

[END OF EXHIBIT]

 

EXHIBIT E

-6-



--------------------------------------------------------------------------------

EXHIBIT F

 

COMMENCEMENT LETTER

 

Date

       

--------------------------------------------------------------------------------

Tenant

       

--------------------------------------------------------------------------------

Address

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

Re: Commencement Letter with respect to that certain Lease dated              by
and between                                                                  ,
a(n)                                     , as Landlord, and
                                                                 , a(n)
                                    , as Tenant, for an Approximate Rentable
Area in the Premises of              square feet on the              floor of
the Building located at                                        
                             ,                     ,                     .

 

Dear                     :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant hereby accepts possession of the premises and agrees as follows:

 

The Commencement Date of the Lease is                                 ;

 

The Termination Date of the Lease is                                 .

 

Landlord agrees to complete the work in the Premises identified in the punchlist
jointly prepared by Landlord and Tenant dated                     .

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all three (3) copies of this Commencement Letter in the
space provided and returning two (2) fully executed copies of the same to my
attention.

 

Sincerely,

 

XXXXXXXXX

Property Manager

 

Agreed and Accepted:

 

TENANT:

                                                                               
            ,

a                                         
                                                 

 

By:            

--------------------------------------------------------------------------------

   

Name:

           

--------------------------------------------------------------------------------

   

Title:

           

--------------------------------------------------------------------------------

 

EXHIBIT F

-1-



--------------------------------------------------------------------------------

EXHIBIT G

 

JANITORIAL AND CLEANING SPECIFICATIONS

 

SECTION I RESTROOM SERVICES

 

1.1 SANITATION: It is the intent of this specification to keep restrooms
thoroughly clean and not to use disinfectants to mask odors. Odorless
disinfectants shall be used. Remove all waste paper and refuse, including soiled
sanitary napkins, to the designated refuse area. All waste receptacles are to be
thoroughly cleaned and new linens installed. Restock toilet tissue, toilet seat
covers, towel dispensers, soap dispensers and sanitary napkin dispensers.

 

1.2 DAILY: Clean/disinfect all basins, bowls, and urinals with approved
germicidal solution, include tile walls near urinals. Special care must be taken
to inspect and clean areas of difficult access, such as the underside of toilet
bowls and urinals, to prevent build up of calcium and iron oxide deposits. Wash
both sides of all toilet seats with approved germicidal solution and wipe dry.

 

1.3 DAILY: Clean/polish all countertops, mirrors, powder shelves, bright work
(include exposed piping below basins/bowls/urinals), towel dispensers,
receptacles and any other metal accessories. Contractor shall use only
non-abrasive, non-acidic material to avoid causing damage to metal fixtures.

 

1.4 DAILY: Damp wipe all tiled walls and metal toilet partitions and doors using
approved germicidal solution. All surfaces shall be wiped dry to a uniformly
bright appearance. Dust the top edges of all partitions, ledges and mirror tops.

 

1.5 DAILY: Floors shall be swept clean and wet mopped, using the approved
germicidal solution. Flood rinse floor and direct clean water into floor drain.
Floors shall then be wiped dry and all water marks and stains shall be wiped
from walls and partitions.

 

1.6 DAILY: Report all restroom fixture deficiencies in writing promptly to
Manager.

 

1.7 WEEKLY: Machine scrub all restroom floors with approved germicidal solution.
After scrubbing, floors shall be thoroughly rinsed with clean water and dried.
All water marks shall be removed from walls, partitions and fixtures. Apply the
approved floor finish.

 

1.8 WEEKLY: Wash all walls and partitions with water and germicidal solution.
Wipe dry and polish to a uniformly bright condition.

 

1.9 WEEKLY: Brush ceiling vents and thoroughly clean all light lenses.

 

1.10 WEEKLY: Remove all lime deposits on countertops with approved deposit
solution.

 

SECTION II ELEVATORS AND ESCALATORS (INCLUDING PARKING AREAS)

 

2.1 DAILY: All marks, streaks and smudges shall be removed from all interior and
exterior surfaces, including ceiling lenses, walls, handrails, doors, jams, and
call plates by wiping with a clean dry cloth. Contractor will be held
responsible for any damage to existing metal sealant due to unauthorized
treatment.

 

2.2 DAILY: Elevator floors will be thoroughly cleaned, vacuumed or swept, mopped
and dried with special care taken to clean corners, crevices and along edges.

 

2.3 DAILY: Remove debris and stairs from all saddles and door tracks/step
treads, combs and floor cover plates at all levels.

 

2.4 WEEKLY: Thoroughly clean/polish all interior and exterior surfaces. Steel
wool clean all thresholds and thoroughly clean all step treads, combs and cover
plates at landings.

 

2.5 MONTHLY: Wipe clean entire cab ceiling, including lamps and fixtures.
Shampoo cab carpeting, machine scrub and refinish as appropriate, any hard
surface flooring.

 

SECTION III TENANT PREMISES AND COMMON AREAS

 

3.1 DAILY: Secure all lighting as soon as possible. Illuminate only the
immediate work area as required.

 

3.2 DAILY: Police all stairwells, remove all debris and obstructions. Sweep,
dust mop and damp mop as required.

 

3.3 DAILY: Clean/polish all glass doors, glass partitions and framing to a
bright condition, free of dust and streaks.

 

3.4 DAILY: Dust wipe, with treated cloth, all horizontal surfaces within reach,
including ledges, sills, molding and furniture tops, sides, legs and glass
coverings. Spot clean as necessary. All papers and folders left on desks and
cabinets will not be removed.

 

EXHIBIT G

-1-



--------------------------------------------------------------------------------

3.5 DAILY: Clean/sanitize all telephone receivers.

 

3.6 DAILY: Spot clean all vertical surfaces, bright-work and fixtures to remove
graffiti and soil, with special attention near switch plates, waste receptacles,
cigarette urns, door handles and frames.

 

3.7 DAILY: Clean all chalkboards/message boards and/or trays except where
written text has not been erased by tenant.

 

3.8 DAILY: Clean/sanitize and polish all drinking fountains.

 

3.9 DAILY: Police all interior planters, remove debris and spot clean exterior
surfaces as necessary.

 

3.10 DAILY: Empty and clean all waste receptacles and recycling containers,
cigarette urns and ashtrays. Remove all trash to designated trash area, replace
trash liners and water or sand as appropriate for cigarette urns. Recycle
material must be placed in an approved recycling container for pick-up by a
recycling company.

 

3.11 DAILY: Brush/vacuum all upholstered furniture as necessary.

 

3.12 DAILY: Vacuum all carpeted floor/mats, moving light furniture such as
chairs, waste receptacles and urns. Vacuum under all desks, large furniture and
along base of all vertical surfaces where possible. Carpeting shall be spot
cleaned of soils as necessary.

 

3.13 DAILY: Dust mop all hard surface floors with a treated dust mop, moving
light furniture where possible. Hard surface floors shall be spot cleaned,
swept, mopped and spray buffed as necessary to remove soil, scuff marks and
preserve the floor finish.

 

3.14 DAILY: Replace all furniture and/or accessories moved to accommodate
cleaning to original position.

 

3.15 DAILY: Remove refuse to the designated retention, recycling or trash area,
as appropriate.

 

3.16 WEEKLY: Recondition all hard surface floors and vinyl base to provide a
level of appearance equivalent to a completely refinished floor. All wax marks
shall be removed from walls, doors and frames.

 

3.17 MONTHLY: Dust all high reach areas and fixtures beyond reach for daily
dusting.

 

3.18 MONTHLY: Brush/vacuum all wall and ceiling vents and grills.

 

3.19 QUARTERLY: Wipe clean ¼ of all light fixture covers, scheduled to include
all fixtures annually.

 

3.20 MONTHLY-SECURED VAULTS: Clean and refinish as necessary all hard surface
floor in secured vault areas. Contractor is responsible to coordinate scheduling
for such service with Manager and Tenant(s).

 

SECTION IV GROUNDS, RECEIVING AND SERVICE AREAS

 

4.1 DAILY: Police entire exterior perimeter of premises, including landscaped
areas, sidewalks, storm and ventilation grills. Sweep and remove debris as
necessary. Clean/polish all handrails around the building exterior and exterior
stairways.

 

4.2 DAILY: Empty and clean all waste receptacles and cigarette urns. Remove all
trash to designated trash area, replace trash liners and water or sand as
appropriate for cigarette urns.

 

4.3 DAILY: Deposit all collected trash and debris, except construction material,
into the appropriate bins, compactors or balers.

 

4.4 DAILY: Sweep and mop entire Receiving Area, with a disinfectant deodorizing
solution.

 

4.5 WEEKLY: Machine scrub entire Receiving Area, thoroughly rinse and dry.

 

4.6 WEEKLY: Sweep and mop, as needed all other service area floors.

 

4.7 QUARTERLY: Powerwash all exterior walkways with approved cleaner, rinse, and
dry. This includes all sidewalks on the premises, excluding the interior of the
garages and surface parking.

 

SECTION V DAY MAID(S) AND PORTER(S)

 

5.1 Contractor shall provide maid(s) or porter(s) five days per week.
Assignment, duties and schedules of day maid(s) and/or porter(s) shall be as
directed and adjusted from time to time by Manager in writing.

 

5.2 Typical duties of day maid(s) and/or porter(s) are as follows:

 

  a. POLICE Common Areas and, as necessary, clean entry glass and hardware, dust
mop/vacuum floors, empty waste receptacles and clean cigarette urns.

 

EXHIBIT G

-2-



--------------------------------------------------------------------------------

  b. POLICE and maintain elevator cabs and escalators free of debris; polish
metal surfaces to remove finger print/smudge marks.

 

  c. POLICE all restrooms, restock supplies as necessary;

 

  d. POLICE all stairwells;

 

  e. POLICE all utility areas;

 

  f. POLICE and maintain grounds, plating, walkways, parking and patio/plaza
areas;

 

  g. POLICE all refuse areas, depositing all debris and waste into appropriate
bins, compactors or balers;

 

  h. POLICE all vacant Suites scheduled by Manager, vacuum as necessary.

 

  i. Service tenanted areas not accessible to night cleaning crew as scheduled
by Manager.

 

  j. Set out rain mats and signage as necessary.

 

  k. Respond to cleaning assignments, complaints and directions from Manager’s
office.

 

EXHIBIT G

-3-



--------------------------------------------------------------------------------

EXHIBIT H

 

PARKING

 

This Exhibit is attached to and made a part of the Lease dated as of October 14,
2003 by and between KOLL CENTER IRVINE NUMBER TWO, L.L.C., a Delaware limited
liability company (“Landlord”), and EPICOR SOFTWARE CORPORATION, a Delaware
corporation (“Tenant”), for space in the Building located at 18200 Von Karman
Avenue, Suite 1000, Irvine, California.

 

Landlord shall make available to Tenant at the commencement of the Term of this
Lease the use of up to two hundred sixty eight (268) of the Building’s parking
spaces in the Building parking garage or parking lot (the “Parking Lot”) on an
unreserved basis based upon a ratio of 4 spaces per 1,000 usable square feet
leased (the “Spaces”); provided, however, Tenant must notify Landlord in writing
within five (5) days of the execution hereof of the number of the Spaces which
Tenant elects to use. Landlord shall have no obligation to make any parking
spaces available to Tenant other than the number of the Spaces which Tenant has
so elected to use. Furthermore, Landlord shall have no obligation to make the
Spaces available to Tenant from 6:00 p.m. to 7:00 a.m. daily. With respect to
the Spaces which Tenant elects to use or is required to pay for, Tenant shall be
obligated to pay monthly rental fees during the Lease Term in accordance with
the following schedule together with all applicable taxes charged by any
governmental authority in connection with the rental of such Spaces.

 

Months

--------------------------------------------------------------------------------

  

Monthly Rental

Per Stall
(unreserved Spaces)

--------------------------------------------------------------------------------

  

Monthly Rental

Per Stall
(reserved Spaces)

--------------------------------------------------------------------------------

1 – 12

   $ 30.00    $ 85.00

13 – 24

   $ 30.00    $ 85.00

25 – 36

   $ 35.00    $ 90.00

37 – 48

   $ 40.00    $ 90.00

49 – 60

   $ 40.00    $ 95.00

61 – 72

   $ 45.00    $ 95.00

73 – 84

   $ 50.00    $ 100.00

85 – 87

   $ 50.00    $ 100.00

 

Notwithstanding the foregoing, Tenant shall have the option to convert up to
twenty (20) of Tenant’s unreserved Spaces to reserved status; provided, however,
that Tenant shall pay monthly rental for each of Tenant’s reserved spaces in
accordance with the above schedule. Such monthly rental shall be due and payable
by Tenant whether or not Tenant actually uses its reserved spaces.

 

It is hereby agreed and understood that Landlord’s sole obligation hereunder is
to make the Spaces available to Tenant. Tenant’s right to the use of such Spaces
shall be subject to compliance with the rules and regulations set forth below
and those promulgated from time-to-time by Landlord, and shall be subject to
termination for violation of any such rules or regulations upon notice from
Landlord. Landlord shall have no liability whatsoever for any property damage,
loss or theft and/or personal injury which might occur as a result of or in
connection with the use of the Spaces by Tenant, its employees, agents,
servants, customers, invitees and licensees, and Tenant hereby agrees to
indemnify and hold Landlord harmless from and against any and all costs, claims,
expenses, and/or causes of action which Landlord may incur in connection with or
arising out of Tenant’s use of the Spaces.

 

The failure, for any reason, of Landlord to provide or make available the Spaces
to Tenant or the inability of Tenant to utilize these Spaces shall under no
circumstances be deemed a default by Landlord pursuant to the terms of the Lease
or give rise to any claim or cause of action by Tenant against Landlord, the
same being hereby expressly waived by Tenant. Tenant’s sole remedy for such
failure shall be the equitable abatement of Tenant’s parking rental fee.

 

1. Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.

 

2. Tenant shall not park or permit its employees to park in any parking areas
designated by Landlord as areas for parking by visitors to the Property. Tenant
shall not leave vehicles in the parking areas overnight nor park any vehicles in
the parking areas other than automobiles, motorcycles, motor driven or non-motor
driven bicycles or four wheeled trucks.

 

3. Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the parking facilities shall remain the
property of Landlord. Such parking identification device must be displayed as
requested and may not be mutilated in any manner. The serial number of the
parking identification device may not be obliterated. Devices are not
transferable and any device in the possession of an unauthorized holder will be
void.

 

4. No overnight or extended term storage of vehicles shall be permitted.

 

5. Vehicles must be parked entirely within painted stall lines of a single
parking stall.

 

6. All directional signs and arrows must be observed.

 

7. The speed limit within all parking areas shall be five (5) miles per hour.

 

EXHIBIT H

-1-



--------------------------------------------------------------------------------

8. Parking is prohibited: (a) in areas not striped for parking; (b) in aisles;
(c) where “no parking” signs are posted; (d) on ramps; (e) in cross-hatched
areas; and (f) in reserved spaces and in such other areas as may be designated
by Landlord or Landlord’s parking operator.

 

9. Loss or theft of parking identification devices must be reported to the
Management Office immediately, and a lost or stolen report must be filed by the
Tenant or user of such parking identification device at the time. Landlord has
the right to exclude any vehicle from the parking facilities that does not have
an identification device.

 

10. Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.

 

11. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

 

12. The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations.

 

13. Tenant’s continued right to park in the parking facilities is conditioned
upon Tenant abiding by these rules and regulations and those contained in this
Lease. Further, if the Lease terminates for any reason whatsoever, Tenant’s
right to park in the parking facilities shall terminate concurrently therewith.

 

14. Tenant agrees to sign a parking agreement with Landlord or Landlord’s
parking operator within five (5) days of request, which agreement shall provide
the manner of payment of monthly parking fees and otherwise be consistent with
the Lease and these rules and regulations.

 

15. Landlord reserves the right to refuse the sale or use of monthly stickers or
other parking identification devices to any tenant or person who willfully
refuse to comply with these rules and regulations and all city, state or federal
ordinances, laws or agreements.

 

16. Landlord reserves the right to establish and change parking fees, and to
modify and/or adopt such other reasonable and non-discriminatory rules and
regulations for the parking facilities as it deems necessary for the operation
of the parking facilities. Landlord may refuse to permit any person who violates
these rules to park in the parking facilities, and any violation of the rules
shall subject the vehicle to removal, at such vehicle owner’s expense.

 

[END OF EXHIBIT]

 

EXHIBIT H

-2-



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF LETTER OF CREDIT

 

[BANK LETTERHEAD]

 

                    , 2003

 

IRREVOCABLE, UNCONDITIONAL LETTER OF CREDIT NO.         

 

KOLL CENTER IRVINE NUMBER TWO, L.L.C.

c/o Transwestern Commercial Services

18500 Von Karman Avenue, Suite 120

Irvine, California 92612

 

Gentlemen:

 

                    , a                      (“Bank”) [PLEASE PROVIDE NAME OF
BANK], of                     ,                      hereby issues its
Irrevocable, Unconditional Letter of Credit in favor of KOLL CENTER IRVINE
NUMBER TWO, L.L.C., a Delaware limited liability company, and/or its successors
and assigns (“Landlord”), for the account of EPICOR SOFTWARE CORPORATION, a
Delaware corporation (“Tenant”) up to the aggregate amount of Five Hundred
Thousand and No/100ths Dollars ($500,000.00) (US Dollars), available at sight by
the drafts of Landlord on the Bank. Drafts drawn on this Letter of Credit will
be honored when presented, accompanied only by a letter or certificate
purportedly signed by a representative of Landlord stating as follows:

 

(QUOTE) The undersigned, an authorized representative of KOLL CENTER IRVINE
NUMBER TWO, L.L.C., a Delaware limited liability company (“Landlord”), hereby
certifies that an Event of Default (as defined in that Office Lease Agreement
dated as of                     , 2003, between Landlord and EPICOR SOFTWARE
CORPORATION [“Tenant”]) has occurred and is continuing, and has not been cured
within the applicable cure period, if any, and therefore, Landlord is drawing
under this Letter of Credit No.                      (ENDQUOTE)

 

Multiple and partial draws shall be permitted hereunder. The Bank shall be
entitled (and required) to rely upon the statements contained in the
above-described letter or certificate and will have no obligation to verify the
truth of any statements set forth therein.

 

The Bank hereby agrees with drawers, endorsers, and bona fide holders of this
Letter of Credit that all drafts drawn by reason of this Letter of Credit and in
accordance with the above conditions, will meet with due honor when presented at
the office of the Bank in Orange County, California.

 

The obligations of the Bank shall not be subject to any claim or defense by
reason of the invalidity, illegality, or inability to enforce any of the
agreements set forth in the Lease.

 

This Letter of Credit is subject to the “Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500” (the “UCP”) when not in conflict with the express terms of
this Letter of Credit.

 

This Letter of Credit shall terminate at 3:00 p.m. Pacific Standard [or Daylight
Savings] Time on                      [Insert date 60 days following scheduled
expiration of the Term / OR, if Letter of Credit will be automatically renewed
annually, insert date one year after date of Letter of Credit and add: This
Letter of Credit shall be deemed automatically extended without amendment(s) for
successive period(s) of one year each from its current or any future expiration
date(s) but in any event not beyond                      [Insert date 60 days
following scheduled expiration of Term] which shall be the final expiration date
of this Letter of Credit, unless, at least 30 days prior to the then current
expiration date, we notify you in writing by certified mail, return receipt
requested, at the following address (or at such other address as you may specify
by written notice to us), that this Letter of Credit will not be extended beyond
the current expiration date; provided, that our obligation to make any payment
hereunder in respect of a drawing request made prior to the expiry hereof shall
continue until payment is made:

 

KOLL CENTER IRVINE NUMBER TWO, L.L.C.

c/o Transwestern Commercial Services

18500 Von Karman Avenue, Suite 120

Irvine, California 92612

 

Amounts drawn upon this Letter of Credit are to be endorsed on the reverse side
of this Letter of Credit by the negotiating bank.

 

By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT J

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made by and between TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a
New York corporation with offices at 730 Third Avenue, New York, New York 10017
(“Lender”) and, a [an] [individual] name/of/state [corporation] [limited
liability company] [general partnership] [limited partnership] [d/b/a/] with its
principal place of business at                                              
(“Tenant”).

 

R E C I T A L S :

 

A. Lender has made or is about to make a loan (together with all advances and
increases, the “Loan”) to                     , a [an] [individual]
[corporation] [limited company] [general partnership] [limited partnership]
(“Borrower”).

 

B. Borrower, as landlord, and Tenant have entered into a lease dated as amended
by amendments dated                      (the “Lease”) which leased to Tenant
[Suite No.] [Floor] [Store No.] (the “Leased Space”) located in the Property
(defined below).

 

C. The Loan is or will be secured by the [Open-End] Mortgage, Assignment of
Leases and Rents, Fixture Filing Statement and Security Agreement recorded or to
be recorded in the official records of the County of                     , State
or Commonwealth of                      (together with all advances, increases,
amendments or consolidations, the “Mortgage”) and the Assignment of Leases and
Rents recorded or to be recorded in such official records (together with all
amendments or consolidations, the “Assignment”), assigning to Lender the Lease
and all rent, additional rent and other sums payable by Tenant under the Lease
(the “Rent”).

 

D. The Mortgage encumbers the real property, improvements and fixtures located
at                                                       in the City of
                    , County of                     , State or Commonwealth of
                    , commonly known as                                     ,
         and described on Exhibit “A” (the “Property”).

 

IN CONSIDERATION of the mutual agreements contained in this Agreement, Lender
and Tenant agree as follows:

 

1. The Lease and all of Tenant’s rights under the Lease are and will remain
subject and subordinate to the lien of the Mortgage and all of Lender’s rights
under the Mortgage and Tenant will not subordinate the Lease to any other lien
against the Property without Lender’s prior consent.

 

2. This Agreement constitutes notice to Tenant of the Mortgage and the
Assignment and, upon receipt of notice from Lender, Tenant will pay the Rent as
and when due under the Lease to Lender and the payments will be credited against
the Rent due under the Lease.

 

3. Tenant does not have and will not acquire any right or option to purchase any
portion of or interest in the Property.

 

4. Tenant and Lender agree that if Lender exercises its remedies under the
Mortgage or the Assignment and if Tenant is not then in default under this
Agreement and if Tenant is not then in default beyond any applicable grace and
cure periods under the Lease:

 

(a) Lender will not name Tenant as a party to any judicial or non-judicial
foreclosure or other proceeding to enforce the Mortgage unless joinder is
required under applicable law but in such case Lender will not seek affirmative
relief against Tenant, the Lease will not be terminated and Tenant’s possession
of the Leased Space will not be disturbed;

 

(b) If Lender or any other entity (a “Successor Landlord”) acquires the Property
through foreclosure, by other proceeding to enforce the Mortgage or by
deed-in-lieu of foreclosure (a “Foreclosure”), Tenant’s possession of the Leased
Space will not be disturbed and the Lease will continue in full force and effect
between Successor Landlord and Tenant; and

 

(c) If, notwithstanding the foregoing, the Lease is terminated as a result of a
Foreclosure, a lease between Successor Landlord and Tenant will be deemed
created, with no further instrument required, on the same terms as the Lease
except that the term of the replacement lease will be the then unexpired term of
the Lease. Successor Landlord and Tenant will execute a replacement lease at the
request of either.

 

5. Upon Foreclosure, Tenant will recognize and attorn to Successor Landlord as
the landlord under the Lease for the balance of the term. Tenant’s attornment
will be self-operative with no further instrument required to effectuate the
attornment except that at Successor Landlord’s request, Tenant will execute
instruments reasonably satisfactory to Successor Landlord confirming the
attornment.

 

EXHIBIT J

-1-



--------------------------------------------------------------------------------

6. Successor Landlord will not be:

 

(a) liable for any act or omission of any prior landlord under the Lease
occurring before the date of the Foreclosure except for repair and maintenance
obligations of a continuing nature imposed on the landlord under the Lease;

 

(b) required to credit Tenant with any Rent paid more than one month in advance
or for any security deposit unless such Rent or security deposit has been
received by Successor Landlord;

 

(c) bound by any amendment, renewal or extension of the Lease that is
inconsistent with the terms of this Agreement or is not in writing and signed
both by Tenant and landlord;

 

(d) bound by any reduction of the Rent unless the reduction is in connection
with an extension or renewal of the Lease at prevailing market terms or was made
with Lender’s prior consent;

 

(e) bound by any reduction of the term of the Lease or any termination,
cancellation or surrender of the Lease unless the reduction, termination,
cancellation or surrender occurred during the last 6 months of the term or was
made with Lender’s prior consent;

 

(f) bound by any amendment, renewal or extension of the Lease entered into
without Lender’s prior consent if the Leased Space represents 50% or more of the
net rentable area of the building in which the Leased Space is located;

 

(g) [INCLUDE ONLY FOR SHOPPING CENTER LEASES] bound by any amendment, renewal or
extension of the Lease entered into without Lender’s prior consent, if Tenant is
a major department store or anchor tenant;

 

(h) subject to any credits, offsets, claims, counterclaims or defenses that
Tenant may have that arose prior to the date of the Foreclosure or liable for
any damages Tenant may suffer as a result of any misrepresentation, breach of
warranty or any act of or failure to act by any party other than Successor
Landlord;

 

(i) bound by any obligation to make improvements to the Property, including the
Leased Space, to make any payment or give any credit or allowance to Tenant
provided for in the Lease or to pay any leasing commissions arising out of the
Lease, except that Successor Landlord will be:

 

(i) bound by any such obligations provided for in the Lender-approved form
lease;

 

(ii) bound by any such obligations if the overall economic terms of the Lease
(including the economic terms of any renewal options) represented market terms
for similar space in properties comparable to the Property when the Lease was
executed; and

 

(iii) bound to comply with the casualty and condemnation restoration provisions
included in the Lease provided that Successor Landlord receives the insurance or
condemnation proceeds;

 

or

 

(j) liable for obligations under the Lease with respect to any off-site property
or facilities for the use of Tenant (such as off-site leased space or parking)
unless Successor Landlord acquires in the Foreclosure the right, title or
interest to the off-site property.

 

7. Lender will have the right, but not the obligation, to cure any default by
Borrower, as landlord, under the Lease. Tenant will notify Lender of any default
that would entitle Tenant to terminate the Lease or abate the Rent and any
notice of termination or abatement will not be effective unless Tenant has so
notified Lender of the default and Lender has had a 30-day cure period (or such
longer period as may be necessary if the default is not susceptible to cure
within 30 days) commencing on the latest to occur of the date on which (i) the
cure period under the Lease expires; (ii) Lender receives the notice required by
this paragraph; and (iii) Successor Landlord obtains possession of the Property
if the default is not susceptible to cure without possession.

 

8. All notices, requests or consents required or permitted to be given under
this Agreement must be in writing and sent by certified mail, return receipt
requested or by nationally recognized overnight delivery service providing
evidence of the date of delivery, with all charges prepaid, addressed to the
appropriate party at the address set forth above.

 

9. Any claim by Tenant against Successor Landlord under the Lease or this
Agreement will be satisfied solely out of Successor Landlord’s interest in the
Property and Tenant will not seek recovery against or out of any other assets of
Successor Landlord. Successor Landlord will have no liability or responsibility
for any obligations under the Lease that arise subsequent to any transfer of the
Property by Successor Landlord.

 

10. This Agreement is governed by and will be construed in accordance with the
laws of the state or commonwealth in which the Property is located.

 

11. Lender and Tenant waive trial by jury in any proceeding brought by, or
counterclaim asserted by, Lender or Tenant relating to this Agreement.

 

EXHIBIT J

-2-



--------------------------------------------------------------------------------

12. If there is a conflict between the terms of the Lease and this Agreement,
the terms of this Agreement will prevail as between Successor Landlord and
Tenant.

 

13. This Agreement binds and inures to the benefit of Lender and Tenant and
their respective successors, assigns, heirs, administrators, executors, agents
and representatives.

 

14. This Agreement contains the entire agreement between Lender and Tenant with
respect to the subject matter of this Agreement, may be executed in counterparts
that together constitute a single document and may be amended only by a writing
signed by Lender and Tenant.

 

15. [INCLUDE ONLY IN SNDA’S SIGNED POST-CLOSING] Tenant certifies that: the
Lease represents the entire agreement between the landlord under the Lease and
Tenant regarding the Leased Space; the Lease is in full force and effect;
neither party is in default under the Lease beyond any applicable grace and cure
periods and no event has occurred which with the giving of notice or passage of
time would constitute a default under the Lease; Tenant has entered into
occupancy and is open and conducting business in the Leased Space; and all
conditions to be performed to date by the landlord under the Lease have been
satisfied.

 

IN WITNESS WHEREOF, Lender and Tenant have executed and delivered this Agreement
as of                     , 199  .

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation
By:        

--------------------------------------------------------------------------------

   

Name:

           

--------------------------------------------------------------------------------

   

Title:

           

--------------------------------------------------------------------------------

 

Insert Name of Tenant                                       
                                               ,
a                                                                               
a [an] [individual] [corporation] [limited liability company] [general
partnership] [limited partnership] [d/b/a/] By:        

--------------------------------------------------------------------------------

   

Print Name:

           

--------------------------------------------------------------------------------

   

Print Title:

           

--------------------------------------------------------------------------------

 

[OBSERVE ALL STATE SPECIFIC REQUIREMENTS FOR EXECUTION OF A RECORDABLE DOCUMENT
AND ADD STATE-APPROVED FORMS OF ACKNOWLEDGMENT]

 

EXHIBIT J

-3-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF                             

   )           )    ss.

COUNTY OF                         

   )     

 

On this the          day of                     , 199_ before me, the
undersigned officer, personally appeared                      who acknowledged
himself to be the                      I of                     , a corporation,
and that he, as such                      being authorized so to do, executed
the foregoing instrument for the purposes therein contained, by signing the name
of the corporation by himself as.

 

In witness whereof I hereunto set my hand and official seal.

 

 

--------------------------------------------------------------------------------

Title of Officer

 

EXHIBIT J

-4-



--------------------------------------------------------------------------------

EXHIBIT A

 

Property Description